Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 7 TO CREDIT AGREEMENT

AND

AMENDMENT NO. 3 TO PLEDGE AND SECURITY AGREEMENT

This AMENDMENT NO. 7 TO CREDIT AGREEMENT AND AMENDMENT NO. 3 TO PLEDGE AND
SECURITY AGREEMENT, dated as of February 13, 2007 (this “Amendment”), among
JARDEN CORPORATION, a Delaware corporation (the “Borrower”), and CANADIAN
IMPERIAL BANK OF COMMERCE (“CIBC”), as Administrative Agent (as defined below),
on behalf of each Lender executing a Lender Consent (as defined below), and
CITICORP USA, INC., as syndication agent, amends certain provisions of (i) the
CREDIT AGREEMENT, dated as of January 24, 2005 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the Lenders and the L/C Issuers (each as defined therein) party
thereto from time to time, CIBC, as administrative agent for the Lenders and the
L/C Issuers (in such capacity, and as agent for the Secured Parties under the
Collateral Documents, together with its successors in such capacity, the
“Administrative Agent”), CITICORP USA, INC., as syndication agent for the
Lenders and the L/C Issuers (in such capacity, together with its successors in
such capacity, the “Syndication Agent”), and BANK OF AMERICA, N.A., NATIONAL
CITY BANK OF INDIANA and SUNTRUST BANK, as co-documentation agents for the
Lenders and L/C Issuers and (ii) the PLEDGE AND SECURITY AGREEMENT, dated as of
January 24, 2005 (as amended, supplemented, restated or otherwise modified from
time to time, the “Pledge and Security Agreement”), among the Borrower, as a
Grantor, each other Grantor from time to time party thereto, and the
Administrative Agent. Unless otherwise specified herein, all capitalized terms
used in this Amendment shall have the meanings ascribed to such terms in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Administrative Agent desires to resign from its capacity as
Administrative Agent, and CIBC Inc. desires to resign from its capacities as
Swing Line Lender and as Foreign Currency Fronting Lender under the Credit
Agreement, and Lehman Commercial Paper Inc. (“LCPI”) desires to be appointed as
the successor Administrative Agent (in such capacity, the “Successor Agent”) and
as Swing Line Lender and as Foreign Currency Fronting Lender under the Credit
Agreement, each effective as of the Effective Date (as defined below), pursuant
to a resignation and assignment agreement dated on or prior to the date hereof
(the “Resignation and Assignment Agreement”), among CIBC, CIBC Inc., LCPI, the
Borrower and the other Loan Parties; and

WHEREAS, the Administrative Agent and the Successor Agent request that the
Required Lenders consent to such resignation and appointment and waive the
provisions of Section 9.09 (Successor Agents) of the Credit Agreement requiring
30 days’ notice of the Administrative Agent’s resignation; and

WHEREAS, the Foreign Currency Fronting Lender requests that the Borrower and the
Agents consent to the resignation of the Foreign Currency Fronting Lender and
waive the provisions of Section 2.17 (Resignation or Removal of the Foreign
Currency Fronting Lender) of the Credit Agreement requiring 30 days’ notice of
the Foreign Currency Fronting Lender’s resignation; and

WHEREAS, the Borrower desires to make certain amendments to the Credit Agreement
as more fully described herein, including, among other things, (i) to permit the
Borrower to refinance its existing Subordinated Notes pursuant to a tender offer
for such Subordinated Notes with proceeds received by the Borrower from the
issuance of new Subordinated Indebtedness, (ii) to amend the definition of
“Applicable Margin” to reduce the Applicable Margin with respect to the
Outstanding Amount of the Segments of the Term Loan B1 (the “Term Loan B1
Repricing”) and (iii) to amend the pricing grid contained in the definition of
“Applicable Margin” which is applicable to the Outstanding

 

1



--------------------------------------------------------------------------------

Amount of the Revolving Loans, Swing Line Loans, Foreign Currency Loans and the
Commitment Fee (the “Revolver Grid Amendment”); and

WHEREAS, the Borrower additionally desires to make certain amendments to the
Pledge and Security Agreement as more fully described herein; and

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the consent of the Required Lenders is required to effect the
amendments (other than the Term Loan B1 Repricing) set forth herein; and

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the consent of each Term Loan Lender having any of the Outstanding
Amount of the Term Loan B1 (collectively, the “Term Loan B1 Lenders”) is
required to effect the Term Loan B1 Repricing; and

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the consent of each Revolving Lender is required to effect the
Revolver Grid Amendment; and

WHEREAS, each Lender party to a Lender Consent, the Administrative Agent and the
Successor Agent agree, subject to the limitations and conditions set forth
herein, to amend or otherwise modify the Credit Agreement and the Pledge and
Security Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Consents and Waivers.

(a) Waiver. Effective as of the Effective Date (as defined below) and subject to
the satisfaction of the conditions set forth in Section 4 (Conditions to
Effectiveness) hereof, the Required Lenders hereby waive the requirement that
the Lenders shall have received at least 30 days’ prior written notice of the
resignation of the Administrative Agent.

(b) Consent. Effective as of the Effective Date (as defined below) and subject
to the satisfaction of the conditions set forth in Section 4 (Conditions to
Effectiveness) hereof, the Required Lenders and the Borrower hereby consent to
the resignation of CIBC as Administrative Agent and of CIBC Inc. as Swing Line
Lender, and the appointment of the Successor Agent as Administrative Agent and
of LCPI as Swing Line Lender.

(c) Foreign Currency Fronting Lender. Effective as of the Effective Date (as
defined below) and subject to the satisfaction of the conditions set forth in
Section 4 (Conditions to Effectiveness) hereof, the Borrower and the Agents
hereby waive the requirement that the Borrower and the Agents shall have
received at least 30 days’ prior written notice of the resignation of the
Foreign Currency Fronting Lender, and consent to the resignation of CIBC Inc. as
Foreign Currency Fronting Lender and the appointment of LCPI as the Foreign
Currency Fronting Lender.

Section 2. Certain Amendments to the Credit Agreement. As of the Effective Date:

(a) The Credit Agreement is hereby amended in its entirety to read as set forth
in Exhibit C attached hereto; provided, however, that the amendments to the
definition of “Applicable Margin” with respect to the Term Loan Repricing shall
only become effective on the date on which the Administrative Agent has received
an executed Lender Consent from each Term Loan B1 Lender; and provided, further,
that the amendments to the definition of “Applicable Margin” with respect to the

 

2



--------------------------------------------------------------------------------

Revolver Grid Amendment shall only become effective on the date on which the
Administrative Agent has received an executed Lender Consent from each Revolving
Lender.

(b) Schedule VI (PM Acquisition) to the Credit Agreement is hereby deleted in
its entirety.

(c) Schedule 5.12 (ERISA Matters) to the Credit Agreement is hereby amended and
restated in its entirety, in the form attached hereto as Annex 1.

Section 3. Amendments to Pledge and Security Agreement. As of the Effective
Date:

(a) The cover page of the Pledge and Security Agreement is hereby amended by
replacing the words “CANADIAN IMPERIAL BANK OF COMMERCE” with “LEHMAN COMMERCIAL
PAPER, INC.”.

(b) The preamble to the Pledge and Security Agreement is hereby amended by
replacing the words “Canadian Imperial Bank of Commerce (“CIBC”), as agent” with
the words “Lehman Commercial Paper Inc. (“LCPI”), as agent”.

(c) Section 1.1(c) (Definitions) of the Pledge and Security Agreement is hereby
amended by inserting the following definitions in such Section 1.01 in the
appropriate place to preserve the alphabetical order of the definitions in such
Section 1.01 (and the following definitions shall replace in their entirety
existing definitions for the corresponding terms in such Section 1.01):

“Non-Material Accounts” means all Deposit Accounts and all Securities Accounts
with respect to which the sum of the aggregate balance in all such Deposit
Accounts and the aggregate value of all such Financial Assets and other property
in all such Securities Accounts does not exceed $25,000,000.

“Non-Material Locations” means those leased or other third-party locations at
which tangible personal property Collateral is located, where the value of all
such Collateral at any such location does not exceed $10,000,000 and the
aggregate value of all such Collateral in all such locations does not exceed
$50,000,000.

(d) Clause (ii) of the defined term “Excluded Property” in Section 1.1(c)
(Defined Terms) of the Pledge and Security Agreement is hereby amended and
restated in its entirety to read as follows: “(ii) Specified I/P Licensed
Property having an aggregate value not to exceed $10,000,000,”.

(e) The defined term “Pledged Collateral” in Section 1.1(c) (Defined Terms) of
the Pledge and Security Agreement is hereby amended by replacing “$1,000,000”
with “$5,000,000”.

(f) The defined term “Pledged Notes” in Section 1.1(c) (Defined Terms) of the
Pledge and Security Agreement is hereby amended by replacing “$1,000,000” with
“$5,000,000”.

(g) The defined term “Specified I/P License Agreement” in Section 1.1(c)
(Defined Terms) of the Pledge and Security Agreement is hereby amended by
replacing “$3,000,000” with “$10,000,000”.

(h) The defined term “Specified I/P License Property” in Section 1.1(c) (Defined
Terms) of the Pledge and Security Agreement is hereby amended by replacing
“$3,000,000” with “$10,000,000”.

 

3



--------------------------------------------------------------------------------

(i) Section 3.9 (Commercial Tort Claims) of the Pledge and Security Agreement is
hereby amended by replacing “$1,000,000” with “$5,000,000” in the first sentence
thereof.

(j) Section 4.4(g) (Pledged Colllateral) of the Pledge and Security Agreement is
hereby amended by replacing “$5,000,000” with “$10,000,000” in the first
sentence thereof.

(k) Section 4.6 (Delivery of Instruments and Chattel Paper) of the Pledge and
Security Agreement is hereby amended by replacing “Canadian Imperial Bank of
Commerce, as Administrative Agent” with “Lehman Commercial Paper Inc., as
Administrative Agent” in the first sentence thereof.

(l) Section 4.9 (Notice of Commercial Tort Claims) of the Pledge and Security
Agreement is hereby amended by replacing “$1,000,000” with “$5,000,000” in the
first sentence thereof.

Section 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

(a) Certain Documents. The Administrative Agent shall have received each of the
following, dated as of the Effective Date (unless otherwise agreed to by the
Agents), in form and substance satisfactory to Agents:

(i) this Amendment duly executed by the Borrower, the Administrative Agent and
the Syndication Agent;

(ii) the Resignation and Assignment Agreement, in substantially the form
attached hereto as Exhibit D, duly executed by the Borrower, the Guarantors, the
Successor Agent and the Administrative Agent;

(iii) the Consent and Agreement in the form attached hereto as Exhibit A,
executed by each of the Guarantors;

(iv) the Acknowledgment and Consents, in the form attached hereto as Exhibit B
(each, a “Lender Consent”), executed by the Lenders constituting the Required
Lenders;

(v) a copy of the notice, duly executed and delivered by a Responsible Officer
of the Borrower (or by an authorized attorney at Kane Kessler, P.C., counsel to
the Borrower), to each Local Agent in respect of each outstanding Local Credit
Facility pursuant to the requirements of Section 5.4(c) (Matters Relating to
Loan Documents) of the Local Credit Facility Intercreditor Agreement, pursuant
to which the Borrower notifies each such Local Agent of the amendments contained
herein, certified by a Responsible Officer of the Borrower as being a true,
complete and correct copy of such notice and together with evidence reasonably
satisfactory to the Agents that such notice shall have been delivered by the
Borrower to such Local Agents at least three Business Days prior to the
Effective Date; and

(vi) such additional documentation as the Required Lenders may reasonably
require prior to the execution and delivery of this Amendment to the Borrower by
the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Agents and the Required Lenders.

(c) Representations and Warranties; No Defaults. The Agents, for the benefit of
the Agents and the Lenders, shall have received a certificate of a Responsible
Officer of the Borrower certifying that both before and after giving effect to
this Amendment:

(i) each of the representations and warranties set forth in Article V
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representation and warranties shall have been
true and correct in all material respects as of such earlier date; provided,
however, that references therein to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended by this Amendment; and

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Effective Date.

Section 5. Certain Covenants and Agreements.

(a) Local Credit Facility Amendments. The Borrower hereby covenants and agrees
that promptly after the Effective Date, and in no event more than forty
(40) Business Days after the Effective Date (or such later date as the
Administrative Agent may agree), it shall deliver or cause to be delivered to
the Administrative Agent a certificate of a Responsible Officer certifying that
the relevant Local Credit Facility Documents in respect of each outstanding
Local Credit Facility shall have been amended or otherwise modified on the same
terms as set forth in this Amendment (subject, if applicable, to only those
modifications as are required by applicable law).

(b) Further Assurances. The Borrower hereby covenants and agrees that after
giving effect to this Amendment, the resignation of CIBC as Administrative Agent
and the appointment of the Successor Agent as Administrative Agent, the Borrower
and its Subsidiaries shall take such other actions and deliver such documents,
at their sole cost and expense, as requested by the Successor Agent, and the
Borrower shall otherwise comply in all respects with Section 6.20 (Further
Assurances) of the Credit Agreement in accordance with the terms thereof.

Section 6. Representations and Warranties. The Borrower, on behalf of itself and
the other Loan Parties, hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) The execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all requisite corporate or other action on the part
of such Loan Party and will not violate any of the certificates of incorporation
or by-laws (or equivalent Constituent Documents) of such Loan Party.

(b) This Amendment has been duly executed and delivered by each Loan Party, and
each of this Amendment and the Credit Agreement as amended or otherwise modified
hereby constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and other similar Laws relating to or affecting creditors’ rights
generally and by the application of general equitable principles (whether
considered in proceedings at Law or in equity).

 

5



--------------------------------------------------------------------------------

Section 7. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement or
such other Loan Document as amended by this Amendment.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) Except to the extent amended or otherwise modified hereby, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any Default or Event of Default or any right, power, privilege or remedy of any
Agent, any Lender or any L/C Issuer under the Credit Agreement or any Loan
Document, or constitute a waiver of any provision of the Credit Agreement or any
Loan Document.

(d) For the avoidance of doubt, it is the intent of the parties that the Credit
Agreement, in the form attached hereto as Exhibit C, sets forth the original
Credit Agreement and all amendments thereto cumulatively, and represents the
terms thereof with all amendments effected through the Effective Date. It is not
intended that the amendments to the Credit Agreement effected pursuant to this
Amendment, as set forth in Exhibit C, were in existence as of any time prior to
the Effective Date, and the terms of the Credit Agreement as they were in effect
as of any date prior to the Effective Date shall in no way be modified hereby.

(e) The Borrower hereby confirms that the security interests and Liens granted
pursuant to the Loan Documents continue to secure the Obligations and that such
security interests and Liens remain in full force and effect.

Section 8. Costs and Expenses. As provided in Section 10.04 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement, the Borrower agrees to reimburse
the Agents for all reasonable fees, costs and out-of-pocket expenses due and
payable by the Borrower pursuant to the Loan Documents, including such costs and
expenses (including Attorney Costs) for advice, assistance, or other
representation in connection with the preparation, execution and delivery of
this Amendment.

Section 9. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 11. Severability. The fact that any term or provision of this Agreement
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

Section 12. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile copy of an executed signature page
hereof shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment.

 

6



--------------------------------------------------------------------------------

Section 13. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

JARDEN CORPORATION,

as Borrower

By:   /s/ Ian G.H. Ashken  

Name: Ian G. H. Ashken

Title: Vice-Chairman, Chief Financial

Officer and Secretary

CANADIAN IMPERIAL BANK OF COMMERCE,

as Administrative Agent

By:   /s/ Brian S. Perman  

Name: Brian S. Perman

Title: Authorized Signatory



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Syndication Agent

By:   /s/ Robert H. Chen  

Name: Robert H. Chen

Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT C

AMENDED CREDIT AGREEMENT

See Attached.



--------------------------------------------------------------------------------

CONFORMED COPY

(THROUGH AMENDMENT #7)

 

--------------------------------------------------------------------------------

$1,530,000,000

CREDIT AGREEMENT

Dated as of January 24, 2005

among

JARDEN CORPORATION

as the Borrower,

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent,

CITICORP USA, INC.,

as Syndication Agent,

and

BANK OF AMERICA, N.A.,

NATIONAL CITY BANK OF INDIANA

and

SUNTRUST BANK,

as

Co-Documentation Agents

and

THE LENDERS AND L/C ISSUERS PARTY HERETO

and

LEHMAN BROTHERS INC.

and

CITIGROUP GLOBAL

MARKETS INC.

as

Joint-Lead Arrangers and Joint Book-Running Managers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

  

DEFINITIONS

   2

1.01

  

Defined Terms

   2

1.02

  

Other Interpretive Provisions

   54

1.03

  

Accounting Terms

   55

1.04

  

Rounding

   56

1.05

  

Conversion of Foreign Currencies

   57

1.06

  

References to Agreements and Laws

   57

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

   57

2.01

  

Term Loan; Facilities Increase

   57

2.02

  

Revolving Loans; Foreign Currency Loans

   60

2.03

  

Borrowings, Conversions and Continuations

   60

2.04

  

Letters of Credit

   63

2.05

  

Swing Line Loans

   72

2.06

  

Prepayments

   75

2.07

  

Reduction or Termination of Revolving Credit Commitments

   79

2.08

  

Repayment of Loans

   80

2.09

  

Interest

   82

2.10

  

Fees

   84

2.11

  

Computation of Interest and Fees

   85

2.12

  

Evidence of Debt

   85

2.13

  

Payments Generally

   86

2.14

  

Sharing of Payments

   88

2.15

  

Currency Conversion and Contingent Funding Agreement

   89

2.16

  

Designation of Additional Denomination Currencies

   91

2.17

  

Resignation or Removal of the Foreign Currency Fronting Lender

   91

ARTICLE III

  

TAXES, YIELD PROTECTION AND ILLEGALITY

   92

3.01

  

Taxes

   92

3.02

  

Illegality

   93

3.03

  

Inability to Determine Rates

   94

3.04

  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

   95

3.05

  

Funding Losses

   95

3.06

  

Matters Applicable to all Requests for Compensation

   96

3.07

  

Substitution of Lenders

   96

3.08

  

Survival

   97

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   97

4.01

  

Conditions Precedent to Initial Credit Extensions

   97

4.02

  

Conditions Precedent to Each Credit Extension

   102

4.03

  

Determinations of Initial Borrowing Conditions

   103

4.04

  

Conditions Precedent to Each Facilities Increase

   103

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

   104

5.01

  

Existence, Qualification and Power; Compliance with Laws

   104

5.02

  

Authorization; No Contravention

   104

5.03

  

Governmental and Third-Party Authorization; Gaming Authorizations

   105

5.04

  

Binding Effect

   105

5.05

  

Financial Statements; No Material Adverse Effect

   106

5.06

  

Litigation

   106

5.07

  

No Default

   106

5.08

  

Ownership of Property; Liens

   107

5.09

  

Environmental Compliance

   107

5.10

  

Insurance

   108

5.11

  

Taxes

   108

5.12

  

ERISA Compliance

   109

5.13

  

Ownership of Subsidiaries

   109

5.14

  

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

   110

5.15

  

Disclosure

   110

5.16

  

Intellectual Property; Licenses, Etc.

   110

5.17

  

Labor Matters

   111

5.18

  

Solvency

   111

5.19

  

Off-Balance Sheet Liabilities

   111

5.20

  

Tax Shelter Regulations

   111

5.21

  

Use of Proceeds

   111

5.22

  

Title; Real Property

   111

5.23

  

Closing Related Documents; Subordinated Indentures

   112

5.24

  

OFAC

   112

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VI

  

AFFIRMATIVE COVENANTS

   112

6.01

  

Financial Statements

   113

6.02

  

Certificates; Other Information

   113

6.03

  

Notices

   114

6.04

  

Payment of Obligations

   116

6.05

  

Preservation of Existence, Etc.

   116

6.06

  

Maintenance of Properties

   116

6.07

  

Maintenance of Insurance

   116

6.08

  

Compliance with Laws and Contractual Obligations; Maintenance of Gaming Licenses

   116

6.09

  

Books and Records

   117

6.10

  

Inspection Rights

   117

6.11

  

Compliance with ERISA

   118

6.12

  

Use of Proceeds

   118

6.13

  

Conduct of Business; Maintain Principal Line of Business

   118

6.14

  

New Subsidiaries and Pledgors

   118

6.15

  

[Reserved]

   120

6.16

  

Real Property

   120

6.17

  

Interest Rate Contracts

   120

6.18

  

Control Accounts; Approved Deposit Accounts

   121

6.19

  

Immaterial Subsidiaries

   121

6.20

  

Further Assurances

   122

ARTICLE VII

  

NEGATIVE COVENANTS

   122

7.01

  

Liens

   122

7.02

  

Investments

   124

7.03

  

Indebtedness

   126

7.04

  

Fundamental Changes

   128

7.05

  

Dispositions

   128

7.06

  

[Reserved]

   129

7.07

  

Restricted Payments

   130

7.08

  

ERISA

   131

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

7.09

  

Change in Nature of Business

   131

7.10

  

Transactions with Affiliates

   131

7.11

  

Burdensome Agreements

   132

7.12

  

Use of Proceeds

   132

7.13

  

Financial Covenants

   132

7.14

  

[Reserved]

   135

7.15

  

Capital Expenditures

   135

7.16

  

Change in Fiscal Year; Accounting Treatment

   136

7.17

  

[Reserved]

   136

7.18

  

[Reserved]

   136

7.19

  

Subordinated Indebtedness

   136

7.20

  

Status of Borrower

   137

7.21

  

Status of International Holding Companies

   137

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

   138

8.01

  

Events of Default

   138

8.02

  

Remedies Upon Event of Default

   140

8.03

  

Application of Funds

   141

ARTICLE IX

  

AGENTS

   142

9.01

  

Appointment and Authorization of Administrative Agent and Syndication Agent

   142

9.02

  

Delegation of Duties

   143

9.03

  

Liability of Agents

   143

9.04

  

Reliance by Administrative Agent

   143

9.05

  

Notice of Default

   144

9.06

  

Credit Decision; Disclosure of Information by Agents

   144

9.07

  

Indemnification of Agents

   145

9.08

  

Agents in their Individual Capacity

   145

9.09

  

Successor Agents

   146

9.10

  

Administrative Agent May File Proofs of Claim

   147

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

9.11

  

Collateral and Guaranty Matters

   147

9.12

  

Collateral Matters Relating to Related Obligations

   149

9.13

  

Posting of Approved Electronic Communications

   149

9.14

  

Other Agents; Lead Managers

   150

9.15

  

Local Credit Facility Intercreditor Agreement

   150

9.16

  

Trust Indenture Act

   150

ARTICLE X

  

MISCELLANEOUS

   151

10.01

  

Amendments, Etc.

   151

10.02

  

Notices; Etc.

   153

10.03

  

No Waiver; Cumulative Remedies

   155

10.04

  

Attorney Costs, Expenses and Taxes

   155

10.05

  

Indemnification by the Borrower; Limitation of Liability

   156

10.06

  

Marshalling; Payments Set Aside

   157

10.07

  

Assignments and Participations

   158

10.08

  

Confidentiality

   160

10.09

  

Right of Setoff

   161

10.10

  

Interest Rate Limitation

   161

10.11

  

Execution in Counterparts

   161

10.12

  

Integration

   162

10.13

  

Survival of Representations and Warranties

   162

10.14

  

Severability

   162

10.15

  

Tax Forms

   162

10.16

  

Binding Effect

   164

10.17

  

Governing Law

   164

10.18

  

Submission to Jurisdiction; Service of Process

   164

10.19

  

Application of Gaming Regulations

   165

10.20

  

Patriot Act

   165

10.21

  

Section Titles

   165

10.22

  

Waiver of Right to Trial by Jury

   165

10.23

  

Entire Agreement

   165

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

EXHIBITS

     

A-1

  

FORM OF REVOLVING LOAN NOTICE

  

A-2

  

FORM OF TERM LOAN INTEREST RATE SELECTION NOTICE

  

A-3

  

FORM OF FOREIGN CURRENCY LOAN NOTICE

  

B

  

FORM OF SWING LINE LOAN NOTICE

  

C-1

  

FORM OF TERM LOAN NOTE

  

C-2

  

FORM OF REVOLVING LOAN NOTE

  

C-3

  

FORM OF SWING LINE NOTE

  

D

  

FORM OF COMPLIANCE CERTIFICATE

  

E

  

FORM OF ASSIGNMENT AND ACCEPTANCE

  

F

  

FORM OF GUARANTY

  

G

  

FORM OF LETTER OF CREDIT REPORT

  

H

  

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

  

I

  

FORM OF OPINION OF COUNSEL FOR THE LOAN PARTIES

  

J

  

FORM OF PLEDGE AND SECURITY AGREEMENT

  

K

  

FORM OF TERM LOAN LENDER ADDENDUM

  

SCHEDULES

 

SCHEDULE I-A

  

TERM LOAN COMMITMENTS

SCHEDULE I-B

  

REVOLVING CREDIT COMMITMENTS

SCHEDULE II

  

APPLICABLE LENDING OFFICES AND ADDRESSES FOR NOTICES

SCHEDULE III

  

PRIOR ACQUISITION EARN-OUTS

SCHEDULE IV

  

COLEMAN IRB INDENTURES

SCHEDULE V

  

COLEMAN IRB LEASES

SCHEDULE 2.04(M)

  

EXISTING LETTERS OF CREDIT

SCHEDULE 2.04 (O)

  

EXISTING THG LETTERS OF CREDIT

SCHEDULE 4.01(D)

  

REFINANCED INDEBTEDNESS

SCHEDULE 5.02

  

CONFLICTS

SCHEDULE 5.05

  

MAE MATTERS

SCHEDULE 5.09

  

ENVIRONMENTAL MATTERS

SCHEDULE 5.10

  

INSURANCE

SCHEDULE 5.12

  

ERISA MATTERS

SCHEDULE 5.13

  

OWNERSHIP OF SUBSIDIARIES

SCHEDULE 5.19

  

OFF-BALANCE SHEET LIABILITIES

SCHEDULE 7.01

  

EXISTING LIENS

SCHEDULE 7.02

  

EXISTING INVESTMENTS

SCHEDULE 7.03

  

OUTSTANDING INDEBTEDNESS

SCHEDULE 7.04

  

CERTAIN JOINT VENTURES

SCHEDULE 7.05

  

CERTAIN DISPOSITIONS

SCHEDULE 7.11(B)

  

CERTAIN BURDENSOME AGREEMENTS

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of January 24, 2005 (as amended by that certain
Amendment No. 1, dated as of April 11, 2005, that certain Amendment No. 2, dated
as of July 18, 2005, that certain Amendment No. 3, dated as of December 21,
2005, that certain Amendment No. 4, dated as of February 24, 2006, that certain
Amendment No. 5, dated as of August 23, 2006, that certain Amendment No. 6,
dated as of December 14, 2006 and that certain Amendment No. 7, dated as of
February 13, 2007, and as it may be further amended, restated, supplemented or
otherwise modified from time, to time, the “Credit Agreement”), among JARDEN
CORPORATION, a Delaware corporation (the “Borrower”), the Lenders (as defined
below), the L/C Issuers (as defined below), LEHMAN COMMERCIAL PAPER INC.
(“LCPI”) (as successor to Canadian Imperial Bank of Commerce) as administrative
agent for the Lenders and the L/C Issuers (in such capacity, together with any
successor in such capacity, the “Administrative Agent”), CITICORP USA, INC.
(“CUSA”), as syndication agent for the Lenders and the L/C Issuers (in such
capacity, and together with any successor in such capacity, the “Syndication
Agent”), and BANK OF AMERICA, N.A. (“BofA”), NATIONAL CITY BANK OF INDIANA and
SUNTRUST BANK, as Co-Documentation Agents (collectively, the “Co-Documentation
Agents”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders and L/C Issuers make
available for the purposes specified in this Agreement a term loan, revolving
credit and letter of credit facility; and

WHEREAS, the Lenders and L/C Issuers are willing to make available to the
Borrower such term loan, revolving credit and letter of credit facility upon the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2002 Indenture” means that certain Indenture, dated as of April 24, 2002 among
the Borrower, the guarantors named therein and The Bank of New York, as Trustee
(the “2002 Trustee”), as supplemented by (i) that certain Supplemental
Indenture, dated as of May 7, 2003, among the Borrower, the guarantors named
therein and the 2002 Trustee, (ii) that certain Second Supplemental Indenture,
dated as of May 28, 2003, among the Borrower, the guarantors named therein, and
the 2002 Trustee, (iii) that certain Third Supplemental Indenture, dated as of
September 25, 2003, among the Borrower, the guarantors named therein and the
2002 Trustee, (iv) that certain Fourth Supplemental Indenture, dated as of
April 16, 2004, among the Borrower, the guarantors named therein and the 2002
Trustee, (v) that certain Fifth Supplemental Indenture dated as of July 23,
2004, among the Borrower, the guarantors named therein and the 2002 Trustee,
(vi) that certain Sixth Supplemental Indenture dated as of February 24, 2005,
among the Borrower, the guarantors named therein and the 2002 Trustee,
(vii) that certain Seventh Supplemental Indenture dated as of August 4, 2005,
among the Borrower, the guarantors named therein and the 2002 Trustee,
(viii) that certain Eighth Supplemental Indenture dated as of August 16, 2006,
among the Borrower, the guarantors named therein and the 2002 Trustee, (ix) that
certain Ninth Supplemental Indenture dated as of September 22, 2006, among the
Borrower, the

 

2



--------------------------------------------------------------------------------

guarantors named therein and the 2002 Trustee and (x) that certain Tenth
Supplemental Indenture dated as of February 13, 2007, among the Borrower, the
guarantors named therein and the 2002 Trustee.

“2007 Indenture” means that certain Indenture, dated as of February 13, 2007
between the Borrower and The Bank of New York, as Trustee, as supplemented by
the First Supplemental Indenture, dated as of February 13, 2007, among the
Borrower, the guarantors named therein and the Trustee.

“Accounts” has the meaning specified in the UCC.

“Acquisition” means the acquisition of (i) a controlling equity or other
ownership interest in another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such equity or other ownership interest or upon exercise of an
option or warrant for, or conversion of securities into, such equity or other
ownership interest, or (ii) assets of another Person which constitute all or any
material part of the assets of such Person or of a line or lines of business
conducted by such Person.

“Acquisition Adjustments” means the adjustments to certain financial terms and
computations more particularly described in Section 1.03(c) (Accounting Terms).

“Acquisition Related Earn-Outs” means, collectively, the Prior Acquisition
Earn-Outs and the Permitted Acquisition Earn-Outs.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II (Applicable Lending Offices and
Addresses for Notices), or such other address or account as the Administrative
Agent may from time to time notify to the Borrower and the Lenders.

“Affected Lender” has the meaning specified in Section 3.07(a)(ii) (Substitution
of Lenders).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent/Arranger Fee Letter” means each of (a) that certain fee letter, dated as
of September 19, 2004, by and among CUSA, CIBC, CGMI and CIBC WMC and accepted
by the Borrower on September 19, 2004 relating to certain fees payable by the
Borrower in connection with this Agreement and the transactions contemplated
hereby, (b) that certain fee letter, dated as of February 13, 2007 by and among
LCPI, CUSA, LBI and CGMI and accepted by the Borrower on February 13, 2007 in
connection with this Agreement and the transactions contemplated hereby and
(c) any additional fee letter entered into as part of any Facilities Increase
and executed by, among others, the Borrower and the Agents.

 

3



--------------------------------------------------------------------------------

“Agent-Related Persons” means each of the Administrative Agent (including any
successor administrative agent) and the Syndication Agent (including any
successor syndication agent), in each case, together with its respective
Affiliates, and the officers, directors, employees, agents, advisors,
representatives and attorneys-in-fact of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent and the Syndication
Agent.

“Aggregate Outstanding Securitization Amount” means, on any date of
determination, the sum of all Outstanding Securitization Amounts with respect to
all Permitted Receivables Financings.

“Aggregate Revolving Credit Commitments” means, as at the date of determination
thereof, the sum of all Revolving Credit Commitments of all Revolving Lenders at
such date.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.18 (Submission to
Jurisdiction; Service of Process).

“AHI” means American Household, Inc., a Delaware corporation.

“AHI Companies” means AHI and its Subsidiaries acquired by the Borrower in
connection with the AHI Acquisition.

“AHI Acquisition” means the Acquisition by the Borrower (or a newly formed,
wholly-owned direct Subsidiary of the Borrower) of at least 90% of the Stock of
AHI pursuant to the terms and conditions of the AHI Securities Purchase
Agreement; provided, that if the Borrower or such Subsidiary acquires greater
than 90% but less than 100% of the Stock of AHI on the Closing Date, the
Borrower or such Subsidiary, as the case may be, will acquire a 100% ownership
interest in AHI by means of a secondary “short-form” merger transaction promptly
following such Acquisition on the Closing Date but in no event to occur later
than two Business Days after the Closing Date.

“AHI Acquisition Documents” means, individually or collectively as the context
may indicate, (i) the AHI Securities Purchase Agreement and (ii) each other
material transaction document or instrument entered into or delivered by the
Borrower, one or more Subsidiaries of the Borrower, the AHI Sellers and the AHI
Companies, or any of them, related to or in connection with the AHI Acquisition.

“AHI Assumed Indebtedness” means the indebtedness described on Schedule 7.03
(Outstanding Indebtedness) that prior to the Closing Date was indebtedness of
the AHI Companies and will remain outstanding on and as of the Closing Date in
accordance with Section 7.03 (Indebtedness).

“AHI Securities Purchase Agreement” means the Securities Purchase Agreement,
dated as of September 19, 2004, by and among AHI, the AHI Sellers and the
Borrower, as buyer, together with all exhibits and schedules thereto.

“AHI Sellers” means the “Sellers” as such term is defined in the AHI Securities
Purchase Agreement.

“Alternative Currency” means any Denomination Currency and any other lawful
currency other than Dollars that is freely transferable into Dollars.

 

4



--------------------------------------------------------------------------------

“Applicable Amount” shall mean, at any time (the “Reference Time”), an amount
equal to (a) the sum, without duplication, of:

(i) $50,000,000;

(ii) the sum of $50,000,000.00 and an amount equal to the greater of (x) zero
and (y) 50% of Cumulative Consolidated Net Income for the period from the
Seventh Amendment Effective Date until the last day of the then most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (Financial Statements); provided that, for the purposes of Sections
7.07(e) and (g) (Restricted Payments) and Section 7.19 (Subordinated
Indebtedness) only, the amount in this clause (ii) shall only be available if
the Total Leverage Ratio for the Four-Quarter Period ending on or most recently
ended prior to such date is less than 3.75:1.00, determined on a pro forma basis
after giving effect to any Restricted Payment or Bond Repurchase actually made
pursuant to Sections 7.07(e) and (g) (Restricted Payments) and Section 7.19
(Subordinated Indebtedness); and

(ii) the amount of any capital contributions (other than (x) any Cure Amount or
(y) any such contribution consisting of Disqualified Stock) made in cash to, or
any proceeds of an Equity Issuance received by, the Borrower from and including
the Business Day immediately following the Seventh Amendment Effective Date
through and including the Reference Time, including proceeds from the issuance
of Stock or Stock Equivalents of any direct or indirect parent of the Borrower,

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 7.02(d)(iv)
(Investments) following the Seventh Amendment Effective Date and prior to the
Reference Time;

(ii) the aggregate amount of Restricted Payments pursuant to Section 7.07(e) and
(g) (Restricted Payments) following the Seventh Amendment Effective Date and
prior to the Reference Time; and

(iii) the aggregate amount of Bond Repurchases made pursuant to the proviso to
Section 7.19 (Subordinated Indebtedness) (to the extent not disregarded pursuant
to clause (y) thereof) following the Seventh Amendment Effective Date and prior
to the Reference Time.

“Applicable Margin” means:

(a) (i) with respect to the Segments of the Term Loan B1 maintained as (x) Base
Rate Loans, a rate equal to 0.75% per annum and (y) Eurodollar Rate Loans, a
rate equal to 1.75% per annum; and

(ii) with respect to the Segments of the Term Loan B2 maintained as (x) Base
Rate Loans, a rate equal to 0.75% per annum and (y) Eurodollar Rate Loans, a
rate equal to 1.75% per annum;

 

5



--------------------------------------------------------------------------------

(b) with respect to any Segments of any Incremental Term Loan, at the rates per
annum for Base Rate Loans and Eurodollar Rate Loans to be agreed by the Agents
and the Borrower prior to the applicable Facilities Increase Date; and

(c) with respect to the Revolving Loans, Foreign Currency Loans, and the
Commitment Fee,

(i) during the period commencing on the Closing Date and ending on the date
falling six months after the Closing Date,

(x) with respect to the Revolving Loans maintained as (A) Base Rate Loans, a
rate equal to 1.50% per annum and (B) Eurodollar Rate Loans, a rate equal to
2.50% per annum,

(y) with respect to Foreign Currency Loans maintained as Eurocurrency Rate
Loans, a rate equal to 2.50% per annum, and

(z) with respect to the Commitment Fee, 0.50% per annum; and

(ii) thereafter, as of any date of determination, (x) with respect to Revolving
Loans, a per annum rate equal to the rate set forth below opposite the
applicable Type of Loan, (y) with respect to Foreign Currency Loans, a per annum
rate equal to the rate set forth below and (z) with respect to the Commitment
Fee, a rate per annum equal to the rate set forth below, and in each case, the
then applicable Total Leverage Ratio as specified in the applicable Compliance
Certificate furnished to the Administrative Agent pursuant to Section 6.02(b)
(Certificates; Other Information) set forth below:

 

Total Leverage Ratio

   Revolving Loans and Swing Line
Loans     Foreign Currency
Loans     Commitment
Fee      Base Rate
Loans     Eurodollar Rate
Loans     Eurocurrency Rate
Loans    

Greater than or equal to 3.50 to 1

   1.25 %   2.25 %   2.25 %   0.375 %

Less than 3.50 to 1 and equal to or greater than 3.00 to 1

   1.00 %   2.00 %   2.00 %   0.375 %

Less than 3.00 to 1 and equal to or greater than 2.50 to 1

   0.75 %   1.75 %   1.75 %   0.375 %

Less than 2.50 to 1

   0.50 %   1.50 %   1.50 %   0.250 %

Changes in the Applicable Margin resulting from a change in the Total Leverage
Ratio on the last day of any subsequent fiscal quarter shall be determined based
upon the computation of the Total Leverage Ratio set forth in each Compliance
Certificate furnished to the Administrative Agent pursuant to Section 6.02(b)
(Certificates; Other Information), subject to review and approval of such
computation by the Administrative Agent, and shall become effective commencing
on the third Business Day

 

6



--------------------------------------------------------------------------------

following the date such Compliance Certificate is received until the third
Business Day following the date on which a new Compliance Certificate is
delivered or is required to be delivered, whichever shall first occur.
Notwithstanding the provisions of the preceding sentence, if the Borrower shall
fail to deliver any such Compliance Certificate within the time period required
by Section 6.02(b) (Certificates; Other Information), then the Applicable Margin
shall be equal to the highest pricing level set forth above from the date such
certificate was due until the third Business Day following the date the
appropriate Compliance Certificate is so delivered.

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent or the Syndication
Agent pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge and
Security Agreement and any other written Contractual Obligation delivered or
required to be delivered in respect of any Loan Document or the transactions
contemplated therein and (b) any financial statement, financial and other
report, notice, request, certificate and other information material; provided,
however, that, “Approved Electronic Communication” shall exclude (i) any
Revolving Loan Notice, Term Loan Interest Rate Selection Notice, Foreign
Currency Loan Notice, Swing Line Loan Notice, Facilities Increase Notice,
Request for Issuance of Letter of Credit, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.06 (Prepayments) and any other notice relating to the payment of
any principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article IV
(Conditions Precedent to Credit Extensions) or Section 2.04 (Letters of Credit)
or any other condition to any Borrowing or other Credit Extension hereunder or
any condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 9.13
(Posting of Approved Electronic Communications).

“Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

“Approved Member States” means Belgium, Canada, France, Germany, Italy,
Luxembourg, the Netherlands, Spain, Sweden and the United Kingdom.

“A/R Collection Agreement” means each agreement entered into by a Subsidiary of
the Borrower and an A/R Collection Company, pursuant to which any such
Subsidiary shall have purchased the right to require the applicable A/R
Collection Company, upon the occurrence of certain events, to purchase from such
Subsidiary the outstanding balance of certain Accounts specified therein.

“A/R Collection Company” means each Person party to an A/R Collection Agreement
which may, upon the occurrence of certain events, be required by the applicable
Subsidiary party to such A/R Collection Agreement to purchase from the
applicable Subsidiary the outstanding balance of certain Accounts specified in
the applicable A/R Collection Agreement; provided that no Subsidiary or
Affiliate of any Loan Party may be an A/R Collection Company.

 

7



--------------------------------------------------------------------------------

“Arrangers” means LBI and CGMI, each in its respective capacity as joint lead
arranger and joint book-running manager, together with its respective successors
in such capacity.

“Assignment and Acceptance” means an assignment and acceptance agreement
substantially in the form of Exhibit E (Form of Assignment and Acceptance).

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means (i) in the case of the Borrower, the
audited consolidated balance sheet of the Borrower and its Subsidiaries (prior
to giving effect to the AHI Acquisition) and (ii) in the case of AHI and its
Subsidiaries, the audited consolidated balance sheet of AHI and its
Subsidiaries, in each case for the fiscal year ended December 31, 2003, and the
related consolidated statements of operations, changes in Stockholders’ Equity
and cash flows for such fiscal year, including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.04(b)(iii) (Procedures for Issuance and Amendment of Letters of
Credit; Auto-Renewal of Letters of Credit).

“Bankruptcy Code” means title 11, United States Code.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Rate in effect on
such day plus  1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the prime
lending rate as set forth on the British Banking Association Telerate Page 5 (or
such other comparable page as may, in the reasonable opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rate), as in effect from time to time. Any change in the Base Rate due to a
change

 

8



--------------------------------------------------------------------------------

in the Prime Rate or the Federal Funds Rate shall be effective as of the opening
of business on the effective day of such change in the Prime Rate or the Federal
Funds Rate, respectively.

“Base Rate Loan” means a Loan (including a Segment) bearing interest or to bear
interest at the Base Rate.

“Base Rate Segment” means a Segment bearing interest or to bear interest at the
Base Rate.

“Bicycle” means Bicycle Holding, Inc., a Delaware corporation.

“Bicycle Companies” means Bicycle and each of its Subsidiaries that is
designated as a “Bicycle Company” on Schedule 5.13 (Ownership of Subsidiaries).

“BofA” has the meaning set forth in the introductory paragraph to this
Agreement.

“Bond Repurchases” has the meaning specified in Section 7.19 (Subordinated
Indebtedness).

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrower’s Accountants” means Ernst & Young LLP or other independent
nationally-recognized public accountants of the Borrower reasonably acceptable
to the Agents.

“Borrowing” means any of (a) the borrowing under the Term Loan Facility, (b) a
Revolving Borrowing, (c) a Foreign Currency Borrowing, (d) a Swing Line
Borrowing, or (e) the borrowing under the Facilities Increase, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank market; provided, however, that (a) when such term is used for
the purposes of determining the date on which the Eurocurrency Base Rate is
determined for any loan denominated in Euros for any Interest Period therefor
and for purposes of determining the first and last day of any Interest Period, a
Target Operating Day or a day of the year on which banks are not required or
authorized to close in New York; (b) for notices, determinations, fundings and
payments in connection with any Loan denominated in Euros, a Target Operating
Day or a day of the year on which banks are not required or authorized to close
in New York; (c) for notices, determinations, fundings and payments in
connection with any Loan denominated in Yen, a day of the year on which banks
are not required or authorized to close in Tokyo, Japan or in New York; (d) for
notices, determinations, fundings and payments in connection with any Loan
denominated in Canadian Dollars, a day of the year on which banks are not
required or authorized to close in Toronto, Canada or in New York; and (e) for
notices, determinations, fundings and payments in connection with any Loan
denominated in any other Denomination Currency, a day of the year on which banks
are not required or authorized to close in such jurisdiction or in New York.

“Canadian Borrower” means Sunbeam Corporation (Canada) Limited.

 

9



--------------------------------------------------------------------------------

“Canadian Dollars” and “C$” each mean the lawful money of Canada.

“Canadian Credit Agreement” means that certain Credit Agreement, dated as of the
December 21, 2005, by and among the Canadian Borrower, the Local Lenders party
thereto, CIBC, as Local Agent, and CUSA, as syndication agent.

“Canadian Term Loans” means the Local Term Loans made pursuant to the Canadian
Credit Agreement.

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
the applicable statement of cash flows prepared in conformity with GAAP.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be required to be accounted for as a capital lease on a balance sheet of
such Person prepared in conformity with GAAP.

“Captive Insurance Entity” means any wholly-owned Subsidiary or other Person
(other than an individual and otherwise reasonably acceptable to the Agents)
created solely for the purpose of purchasing or providing, or facilitating the
provision of, insurance for products liability, workers compensation, property
damage, professional indemnity, employee benefits, employer’s liability and
motor and medical expenses, in each case, to the extent that such insurance may
be so purchased, provided, or facilitated in accordance with applicable Law.

“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent from time to time in its sole
discretion to receive cash and Eligible Securities (or purchase cash or Eligible
Securities with funds received) from the Loan Parties or their respective
Subsidiaries or Affiliates or Persons acting on their behalf pursuant to the
Loan Documents, (b) with such depositaries and securities intermediaries as the
Administrative Agent may determine in its reasonable discretion, (c) in the name
of the Administrative Agent (although such account may also have words referring
to the Borrower and the account’s purpose), (d) under the sole dominion and
control of the Administrative Agent and (e) in the case of a Securities Account,
with respect to which the Administrative Agent shall be the Entitlement Holder
and the only Person authorized to give Entitlement Orders with respect thereto.

“Cash Collateralize” means to pledge and deposit in, or deliver to the
Administrative Agent for deposit in, a Cash Collateral Account, for the benefit
of the applicable L/C Issuer and the Revolving Lenders, as collateral for the
L/C Obligations plus all fees accrued or to be incurred in connection therewith,
cash, Deposit Accounts and all balances therein, in an amount not less than the
sum of such L/C Obligations and fees and all proceeds of the foregoing pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer (which documents are hereby
consented to by the Revolving Lenders) and to take all such other action as
shall be necessary for the Administrative Agent to have “control” thereof within
the meaning of the UCC applicable thereto. Derivatives of such term shall have
corresponding meaning. Cash collateral shall be maintained in Approved Deposit
Accounts at Deposit Account Banks.

“Cash Interest Expense” means, with respect to the Borrower and its Subsidiaries
for any period, the Consolidated Interest Expense of such Persons for such
period less the Non-Cash Interest Expense of such Persons for such period.

 

10



--------------------------------------------------------------------------------

“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of the Cash Management Obligations of any
Loan Party.

“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
after the date hereof (regardless of whether these or similar services were
provided prior to the date hereof by the Administrative Agent, any Lender or any
Affiliate or any of them) by the Administrative Agent, any Lender or any
Affiliate of any of them in connection with this Agreement or any Loan Document
(other than Cash Management Documents), including obligations for the payment of
fees, interest, charges, expenses, Attorney Costs and disbursements in
connection therewith.

“Catterton” means, collectively, Catterton Partners V, L.P., Catterton Partners
V Offshore, L.P. and Catterton Coinvest I, L.L.C.

“Certificates of Designations” means, collectively, the Series B Certificate of
Designations and the Series C Certificate of Designations.

“CGMI” means Citigroup Global Markets Inc.

“Change of Control” means an event or series of events by which:

(a)(i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), but excluding (x) the Sponsor (other than Catterton
and its Control Investment Affiliates), (y) any employee benefit plan of such
Person or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan and (z) Martin
Franklin, Ian Ashken or either of them, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 35% or more of the Voting Stock of the Borrower on a fully
diluted basis (as defined below) or (ii) the Sponsor (other than Catterton and
its Control Investment Affiliates) becomes the “beneficial owner”, directly or
indirectly, of 40% or more of the Voting Stock of the Borrower on a fully
diluted basis; provided, that for purposes of this definition, (x) a person or
group shall be deemed to have “beneficial ownership” of all Voting Stock that
such person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of time)
and (y) any determination of the percentage of Voting Stock beneficially owned
by any person or group on a fully diluted basis shall take into account all such
Voting Stock that such person or group has the right to acquire pursuant to any
option right; or

(b) any “Recapitalization” (as such term is defined in the Sponsor Equity
Purchase Agreement) occurs; or

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (who qualify under any one of the following) (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

 

11



--------------------------------------------------------------------------------

“CIBC” means Canadian Imperial Bank of Commerce, acting through one or more of
its agencies, branches or Affiliates.

“CIBC WMC” means CIBC World Markets Corp.

“Citibank” means Citibank, N.A.

“Closing Date” means the first date on which any Loan is made or any Letter of
Credit is issued (or deemed issued pursuant to Section 2.04(m) (Existing Letters
of Credit)).

“Closing Date Term Loan” has the meaning specified in Section 2.01(a) (Term
Loan; Facilities Increase).

“Closing Related Documents” means, collectively, (i) the Sponsor Equity
Documents, (ii) each Local Credit Facility Guaranty, and (iii) all Permitted
Acquisition Documents delivered by the Borrower on or after the Closing Date.

“Closing Transactions” means, collectively, the transactions contemplated in
connection with the consummation of the AHI Acquisition, the making of the
Sponsor Equity Financing, the initial Borrowing of the Loans and other Credit
Extensions under this Agreement, the refinancing of the Refinanced Indebtedness
and the assumption of the AHI Assumed Indebtedness and the payment of related
fees and expenses.

“Co-Documentation Agents” has the meaning specified in the introductory
paragraph to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
issued pursuant thereto.

“Coleman” means The Coleman Company, Inc., a Delaware corporation.

“Coleman IRB Bonds” means those certain industrial revenue bonds issued pursuant
to the Coleman IRB Indentures.

“Coleman IRB Documents” means each of the Coleman IRB Indentures, the Coleman
IRB Leases and each other material transaction document or instrument entered
into or delivered by Coleman in connection therewith.

“Coleman IRB Indentures” means, collectively, (a) each of the indenture and each
supplemental indenture listed on Schedule IV (Coleman IRB Indentures) and
(b) each supplemental indenture entered into by Coleman after the Closing Date
on substantially the same terms as the Coleman IRB Indentures entered into prior
to the Closing Date, and otherwise in form and substance satisfactory to the
Agents, providing for Coleman IRB Bonds in an aggregate amount reasonably
acceptable to the Agents.

 

12



--------------------------------------------------------------------------------

“Coleman IRB Leases” means, collectively, (a) each lease and each supplemental
lease listed on Schedule V (Coleman IRB Leases) and (b) each supplemental lease
entered into by Coleman after the Closing Date on substantially the same terms
as the Coleman IRB Leases entered into prior to the Closing Date and otherwise
in form and substance satisfactory to the Agents.

“Collateral” means, collectively, all property of the Borrower, any Subsidiary
or any other Person in which the Administrative Agent or any Lender is granted a
Lien under any Collateral Document as security for all or any portion of the
Obligations, any other obligation arising under any Loan Document or any other
obligation or liability arising under any Related Swap Contract or any Cash
Management Document, but shall not include any Gaming Authorizations to the
extent prohibited by applicable Gaming Laws.

“Collateral Documents” means, collectively or individually as the context may
indicate, the Pledge and Security Agreement, each Intellectual Property Security
Agreement and all other agreements (including any Deposit Account Control
Agreement or Securities Account Control Agreement delivered prior to the Seventh
Amendment Effective Date or pursuant to Section 6.18 (Control Accounts; Approved
Deposit Accounts)), instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or any Subsidiary or other
Person shall grant or convey to the Administrative Agent or the Lenders a Lien
in, or any other Person shall acknowledge any such Lien in, property as security
for all or any portion of the Obligations, any other obligation under any Loan
Document and any obligation or liability arising under any Related Swap
Contract, as any of them may be amended, modified or supplemented from time to
time.

“Collection Account” shall have the meaning given to such term in the
Securitization Facility Documents.

“Commission” means the U.S. Securities and Exchange Commission and any successor
Governmental Authority performing a similar function.

“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, if any, and any Outstanding Amount owing to such Lender under the
Term Loan Facility, if any, and “Commitments” means the Aggregate Revolving
Credit Commitments of all Lenders and the aggregate Outstanding Amount with
respect to the Term Loan.

“Commitment Fee” has the meaning specified in Section 2.10(a) (Fees).

“Compensation Period” has the meaning specified in Section 2.13(c)(ii) (Payments
Generally).

 

13



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D (Form of Compliance Certificate).

“Confidential Information Memorandum” means the confidential information
memorandum dated October 20, 2004 used by the Arrangers in connection with the
syndication of the Facilities.

“Consolidated Current Assets” means all assets of the Borrower and its
Subsidiaries (other than cash and Eligible Securities) which would be classified
as a current asset, all determined on a consolidated basis in accordance with
GAAP.

“Consolidated Current Liabilities” means all liabilities of the Borrower and its
Subsidiaries which by their terms are payable within one year (but excluding all
Consolidated Funded Indebtedness payable on demand or maturing not more than one
year from the date of computation and the current portion of Indebtedness having
a maturity date in excess of one year), all determined on a consolidated basis
in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries, an amount equal to the sum (without duplication) of
(a) Consolidated Net Income for such period; and (b) to the extent Consolidated
Net Income has been reduced thereby: (i) all income taxes and foreign
withholding taxes and taxes based on capital and commercial activity (or similar
taxes) of the Borrower and its Subsidiaries paid or accrued in accordance with
GAAP for such period; (ii) Consolidated Interest Expense; (iii) Consolidated
Non-cash Charges less any non-cash items increasing Consolidated Net Income for
such period (other than normal accruals in the ordinary course of business), all
as determined on a consolidated basis for the Borrower and its Subsidiaries in
accordance with GAAP; (iv) Permitted Restructuring Charges, facilities
relocation costs and acquisition integration costs and fees, including cash
severance payments made in connection with acquisitions; (v) any expenses or
charges related to any Equity Issuance, permitted Investment, Permitted
Acquisition, Disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred by this Agreement including a refinancing thereof
(whether or not successful) and any amendment or modification to the terms of
any such transactions; (vi) any write offs, write downs or other non-cash
charges, excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period; (vii) the amount of any expense related to
minority interests; (viii) the amount of any Acquisition Related Earn-Outs,
contingent consideration or deferred purchase price of any kind in conjunction
with acquisitions; (ix) any costs or expenses incurred by the Borrower or any
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Securities of the Borrower (other than
Disqualified Stock); minus (c) (without duplication) non-cash gains increasing
Consolidated Net Income for such period, excluding any gains that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period (other than such cash charges that have been added back to
Consolidated Net Income in calculating Consolidated EBITDA in accordance with
this definition).

“Consolidated Fixed Charges” means, with respect to the Borrower and its
Subsidiaries for any Four-Quarter Period ending on the date of computation
thereof, the sum of, without duplication, (i) Cash Interest Expense, and
(ii) scheduled payments of Consolidated Funded Indebtedness (excluding the
amortization payments of the Term Loan scheduled for the fiscal year of the
Borrower ending on December 31, 2011 and the Stated Closing Date Term Loan
Maturity Date), all determined on a consolidated basis in accordance with GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Indebtedness of the
type specified in clauses (i), (iv), (v) and (vi) of the definition of
“Indebtedness” and non-contingent obligations of the type specified in clause
(ii) of such definition; provided, that neither (i) Prior-Acquisition Earn-Outs
and Permitted Acquisition Earn-Outs nor (ii) any Indebtedness permitted pursuant
to Section 7.03(n) (Indebtedness) hereof shall be considered “Consolidated
Funded Indebtedness” for purposes of the Credit Agreement and the other Loan
Documents.

“Consolidated Interest Expense” means, for the Borrower and its Subsidiaries for
any period, (a) consolidated total interest expense of the Borrower and its
Subsidiaries for such period and including, in any event, interest capitalized
during such period and net costs under all interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements and interest rate
insurance of such Persons for such period minus (b) consolidated net gains of
the Borrower and its Subsidiaries under

 

15



--------------------------------------------------------------------------------

all interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements and interest rate insurance of such Persons for such period
and minus (c) any consolidated interest income of such Persons for such period,
in each case as recorded by the Borrower pursuant to GAAP.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Subsidiaries for such period on a consolidated
basis, determined in accordance with GAAP and without any deduction in respect
of Preferred Stock dividends; provided that there shall be excluded therefrom to
the extent otherwise included, without duplication: (i) gains and losses from
Dispositions and the related tax effects according to GAAP; (ii) gains and
losses due solely to fluctuations in currency values and the related tax effects
according to GAAP; (iii) the net income (or loss) from disposed or discontinued
operations or any net gains or losses on disposal of disposed or discontinued
operations, and the related tax effects according to GAAP; (iv) solely for the
purpose of determining the amount available for the calculation of the
Applicable Amount, the net income of any Subsidiary of the Borrower (other than
a Guarantor) to the extent that the declaration of dividends or similar
distributions by such Subsidiary of the Company of that income is not at the
date of determination wholly permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to such Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Subsidiary thereof in respect of such
period, to the extent not already included therein; (v) any impairment charge or
asset write-off, in each case pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP; (vi) the net loss of any Person, other
than a Subsidiary of the Borrower; (vii) any non-cash compensation charges and
deferred compensation charges, including any arising from existing stock options
resulting from any merger or recapitalization transaction; provided, however,
that Consolidated Net Income for any period shall be reduced by any cash
payments made during such period by such Person in connection with any such
deferred compensation, whether or not such reduction is in accordance with GAAP;
(viii) all extraordinary, unusual or non-recurring charges, gains and losses
(including, without limitation, all restructuring costs, facilities relocation
costs, acquisition integration costs and fees, including cash severance payments
made in connection with acquisitions, and any expense or charge related to the
repurchase of Stock or warrants or options to purchase Stock), and the related
tax effects according to GAAP; (ix) inventory purchase accounting adjustments
and amortization and impairment charges resulting from other purchase accounting
adjustments in connection with Permitted Acquisitions; (x) the net income of any
Person, other than a Subsidiary of the Borrower, except to the extent of cash
dividends or distributions paid to the Borrower or a Subsidiary of the Borrower
by such Person; and (xi) in the case of a successor to the referent Person by
consolidation or merger or as a transferee of the referent Person’s assets, any
earnings of the successor corporation prior to such consolidation, merger or
transfer of assets.

 

16



--------------------------------------------------------------------------------

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, depletion, amortization and other non-cash
charges, impairments and expenses of such Person and its Subsidiaries reducing
Consolidated Net Income of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding any such
charges that require an accrual of or a reserve for cash payments for any future
period other than accruals or reserves associated with mandatory repurchases of
equity securities). For clarification purposes, purchase accounting adjustments
with respect to inventory will be included in Consolidated Non-cash Charges.

“Consolidated Total Assets” means, as of any date on which the amount thereof is
to be determined, the net book value of all assets of the Borrower and its
Subsidiaries as determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as of any date on which the amount thereof
is to be determined, the excess of Consolidated Current Assets over Consolidated
Current Liabilities.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws, operating
agreement (or the equivalent governing documents) of such Person and (c) any
document setting forth the designation, amount or relative rights, limitations
and preferences of any class or series of such Person’s Stock.

“Contingent Obligation” means, as to any Person, (a) any obligation, contingent
or otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring or holding harmless in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guarantying Person in good faith.

“Continuation” and “Continue” mean, (i) with respect to any Eurodollar Rate
Loan, the continuation of such Eurodollar Rate Loan as a Eurodollar Rate Loan on
the last day of the Interest Period for such Loan and (ii) with respect to any
Eurocurrency Rate Loan, the continuation of such Eurocurrency Rate Loan as a
Eurocurrency Rate Loan on the last day of the Interest Period for such Loan.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

17



--------------------------------------------------------------------------------

“Control Investment Affiliate” means, as to any Person, (i) any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies
and (ii) any limited partner or member of such Person, so long as such Person
controls the voting rights of such limited partner or member with respect to the
Capital Stock of such Person. For purposes of this definition, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise and “controlled” has a
meaning correlative thereto.

“Conversion” and “Convert” mean the conversion of a Loan from one Type to
another Type.

“Cost Affected Lender” has the meaning specified in Section 3.07(a)(i)(C)
(Substitution of Lenders).

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the Dollar Equivalent of the
following (without duplication): (i) the value of the Stock or Stock Equivalents
of the Borrower or any Subsidiary to be transferred in connection therewith,
(ii) the amount of any cash and Fair Market Value of other property (excluding
property described in clause (i) and the unpaid principal amount of any debt
instrument) given as consideration, (iii) the amount (determined by using the
face amount or the amount payable at maturity, whichever is greater) of any
Indebtedness of the types described in clauses (i), (iv), (v) and (vi) of the
definition thereof incurred, assumed, acquired or repaid by the Borrower or any
Subsidiary in connection with such Acquisition, (iv) all additional purchase
price amounts in the form of earn-outs and other Contingent Obligations that
should be recorded on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP, (v) all amounts paid in respect of covenants not to
compete, consulting agreements that should be recorded on the balance sheet of
the Borrower and its Subsidiaries in accordance with GAAP, (vi) the aggregate
Fair Market Value of all other consideration given by the Borrower or any
Subsidiary in connection with such Acquisition that should be recorded on the
balance sheet of the Borrower and its Subsidiaries in accordance with GAAP, and
(vii) out-of-pocket transaction costs for the services and expenses of
attorneys, accountants and other consultants incurred in effecting such
transaction, and other similar transaction costs so incurred and capitalized in
accordance with GAAP. For purposes of determining the Cost of Acquisition for
any transaction, the Stock of the Borrower shall be valued (I) in the case of
Stock that is then designated as a national market system security by the
National Association of Securities Dealers, Inc. or is listed on a national
securities exchange, the average of the last reported bid and ask quotations or
the last prices reported thereon, and (II) with respect to any other shares of
Stock, as determined by the Board of Directors of the Borrower and, if requested
by the Agents, determined to be a reasonable valuation by the Borrower’s
Accountants.

“Cost of Funds” shall mean, with respect to the Foreign Currency Fronting
Lender, the rate of interest which reflects the cost to the Foreign Currency
Fronting Lender of obtaining funds of the type utilized to fund any Credit
Extension to the Borrower in the local market for the period during which such
Credit Extension is outstanding.

“Credit Extension” means each Borrowing and each L/C Credit Extension, as the
case may be.

“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.

 

18



--------------------------------------------------------------------------------

“Cure Amount” has the meaning specified in Section 7.13 (Financial Covenants).

“Cure Right” has the meaning specified in Section 7.13 (Financial Covenants).

“CUSA” has the meaning set forth in the introductory paragraph to this
Agreement.

“Debt Issuance” means the incurrence of Indebtedness of the type specified in
clause (i) of the definition of “Indebtedness” by the Borrower or any of its
Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or circumstance that, with the giving of any notice,
the passage of time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to:

(i) in the case of Base Rate Loans, the Base Rate plus the Applicable Margin for
such Loans plus 2% per annum;

(ii) in the case of Eurodollar Rate Loans, (x) prior to the expiration of the
then applicable Interest Period for such Loans, the Eurodollar Rate plus the
Applicable Margin for such Loans plus 2% per annum and (y) thereafter, the Base
Rate plus the Applicable Margin for Revolving Loans that are maintained as Base
Rate Loans plus 2% per annum;

(iii) in the case of Eurocurrency Rate Loans, (x) prior to the expiration of the
then applicable Interest Period for such Loans, the Eurocurrency Rate plus the
Applicable Margin for such Loans plus 2% per annum and (y) thereafter, (I) to
the extent that such Loans remain outstanding as Eurocurrency Rate Loans, the
Eurocurrency Rate for an Interest Period of one month plus the Applicable Margin
for such Loans plus 2% per annum and (II) to the extent that such Loans are
converted to Dollar denominated Revolving Loans, the Base Rate plus the
Applicable Margin for Revolving Loans that are maintained as Base Rate Loans
plus 2% per annum; and

(iv) for all other Obligations, the Base Rate plus the Applicable Margin for
Revolving Loans that are maintained as Base Rate Loans plus 2% per annum.

“Defaulting Lender” means, at any time of determination thereof, any Lender that
has failed to fund any portion of the Revolving Loans, the Term Loan,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder, except to the extent that any such failure to fund
is based on a good-faith dispute about such Lender’s obligation so to fund, of
which dispute the Administrative Agent has been informed in writing in
reasonable detail.

“Denomination Currency” means any of Canadian Dollars, Euros, Yen and each other
Alternative Currency designated as a “Denomination Currency” in accordance with
Section 2.16 (Designation of Additional Denomination Currencies).

“Deposit Account” has the meaning specified in the Pledge and Security
Agreement.

 

19



--------------------------------------------------------------------------------

“Deposit Account Bank” means a financial institution selected or approved by the
Agents.

“Deposit Account Control Agreement” has the meaning specified in the Pledge and
Security Agreement.

“Direct Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary
a majority of whose Voting Stock, or a majority of whose Subsidiary Securities,
are owned by the Borrower or a Domestic Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Stock or Stock Equivalents.

“Disqualified Stock” means any Equity Security which, by its terms (or by the
terms of any security or other Equity Securities into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Stock), pursuant to a sinking fund obligation or otherwise (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Securities that would constitute Disqualified
Stock, in each case, on or prior to the first anniversary of the Stated Term
Loan Maturity Date.

“Dollar” and “$” each mean the lawful money of the United States of America.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange quoted by CIBC in New York, New York at
11:00 a.m. (New York time) on the date of determination to prime banks in New
York for the spot purchase in the New York foreign exchange market of such
amount of Dollars with such Alternative Currency and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
reasonably deems appropriate.

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of the United States of America, any state or territory thereof or the
District of Columbia.

 

20



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender or any Affiliate or Approved Fund of such
Lender, (b) a commercial bank having total assets in excess of the Dollar
Equivalent of $5,000,000,000, (c) a finance company, insurance company or any
other financial institution or fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, in excess of
the Dollar Equivalent of $250,000,000 or, to the extent net worth is less than
such amount, a finance company, insurance company, other financial institution
or fund, reasonably acceptable to the Administrative Agent and the Borrower or
(d) a savings and loan association or savings bank organized under the laws of
the United States or any State thereof having a net worth, determined in
accordance with GAAP, in excess of the Dollar Equivalent of $250,000,000.

“Eligible Securities” means the following obligations and any other obligations
approved prior to their incurrence in writing by the Administrative Agent:

(a) Government Securities;

(b) Other Securities;

(c) obligations of any corporation organized under the laws of any state of the
United States of America or under the laws of any other nation, payable in the
United States of America, expressed to mature not later than 92 days following
the date of issuance thereof and rated in an investment grade rating category by
S&P and Moody’s;

(d) interest bearing demand or time deposits issued by any Lender or
certificates of deposit maturing within one year from the date of issuance
thereof and issued by a bank or trust company organized under the laws of the
United States or of any state thereof having capital surplus and undivided
profits aggregating at least the Dollar Equivalent of $400,000,000 and being
rated “A” or better by S&P or “A” or better by Moody’s; and

(e) Repurchase Agreements.

“Entitlement Holder” has the meaning given to such term in the UCC.

“Entitlement Order” has the meaning given to such term in the UCC.

“Environmental Claim” means any action, suit, proceeding, arbitration, claim,
complaint, decree or lawsuit seeking damages or an order, injunction or similar
relief against the Company or any of its Subsidiaries by any Person alleging
personal injury, property damage or other potential liability, including any
clean-up liability, arising out of, based on or resulting from any actual or
threatened (a) release or disposal, or the presence in the environment, of any
Hazardous Materials at any location, (b) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Laws or (c) exposure to
any Hazardous Materials.

“Environmental Laws” means all Laws (a) related to Releases or threatened
Releases of any Hazardous Materials in soil, surface water, groundwater or air,
(b) governing the use, treatment, storage, disposal, transport or handling of
Hazardous Materials or (c) related to the protection of the environment, natural
resources or human health or safety (as it relates to environmental protection).
Such “Environmental Laws” include, but are not limited to, the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Toxic Substances Control Act, the Clean
Water Act, the Clean Air Act, the Safe Drinking Water Act, the Emergency
Planning and Community Right-to-Know Act and the Occupational Safety and Health
Act (but only to the extent it

 

21



--------------------------------------------------------------------------------

regulates occupational exposure to Hazardous Materials) and their respective
state, local or foreign analogs and the regulations or orders enacted or
promulgated pursuant to such Laws.

“Environmental Liabilities” means (a) clean-up costs (or other reasonably
associated expenses) incurred by the Borrower or any of its Subsidiaries in
connection with the environmental conditions for which the Borrower or any of
its Subsidiaries is responsible at any Real Property of the Borrower or any such
Subsidiary) and (b) damages, costs, fines, charges, penalties or other
regulatory assessments for any non-compliance at any Real Property of the
Borrower or any of its Subsidiaries with any Environmental Laws imposed or
incurred by the Borrower or any of its Subsidiaries as a result of or in
connection with an Environmental Claim (including, in the case of clauses
(a) and (b) above, settlement costs, court costs and any reasonable Attorneys
Costs or expert or consulting fees and expenses incurred in connection with
defending any actions, but excluding indirect, punitive, special or exemplary
damages and unforeseen or other consequential damages).

“Environmental Permits” means all Permits required under Environmental Laws.

“Equity Issuance” means the issue or sale of any Equity Securities of the
Borrower or any Subsidiary of the Borrower by the Borrower or any Subsidiary of
the Borrower to any Person other than the Borrower or any Subsidiary of the
Borrower.

“Equity Securities” means, with respect to any Person at any time, the Stock of
such Person, and, if applicable, the Stock Equivalents of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974 and all
regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

 

22



--------------------------------------------------------------------------------

“Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Foreign Currency
Fronting Lender pursuant to the following formula:

 

  Eurocurrency Base Rate     1.00 – Eurodollar Reserve Percentage  

Where “Eurocurrency Base Rate” means, for such Interest Period:

(a) the rate per annum equal to the rate determined by the Foreign Currency
Fronting Lender to be the offered rate that appears on page 3750 of the Telerate
screen (or any successor thereto) (or such other page of the Telerate as is
customary for the relevant Denomination Currency) that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant Denomination Currency (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Foreign Currency Fronting Lender to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant Denomination Currency (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Foreign Currency Fronting Lender
as the rate of interest at which deposits in the relevant Denomination Currency
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurocurrency Rate Loan being made, Continued or
Converted by CIBC in its capacity as a Lender and with a term equivalent to such
Interest Period that would be offered to CIBC in the London interbank
eurocurrency market at its request at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period.

The determination of the Eurocurrency Rate by the Foreign Currency Fronting
Lender shall be conclusive in the absence of manifest error.

“Eurocurrency Rate Loan” shall mean each Foreign Currency Loan hereunder at such
time as it is made and/or being maintained at a rate of interest based upon the
Eurocurrency Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =      Eurodollar Base Rate         1.00 – Eurodollar Reserve
Percentage   

Where “Eurodollar Base Rate” means, for such Interest Period:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on page 3750 of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars

 

23



--------------------------------------------------------------------------------

(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, Continued or Converted by CIBC in its capacity as a Lender
and with a term equivalent to such Interest Period that would be offered to CIBC
in the London interbank eurodollar market at its request at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period.

The determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.

“Eurodollar Rate Loan” means a Loan (including a Segment) bearing interest or to
bear interest at the Eurodollar Rate.

“Eurodollar Rate Segment” means a Segment bearing interest or to bear interest
at the Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period
for any Eurodollar Rate Loan or any Eurocurrency Rate Loan, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the FRB (or any other Governmental Authority having
jurisdiction with respect thereto) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan and the Eurocurrency Rate for each outstanding Eurocurrency Rate Loan
shall each be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage. The determination of the Eurodollar Reserve
Percentage by the Administrative Agent (or in the case of any Foreign Currency
Loan, the Foreign Currency Fronting Lender) shall be conclusive in the absence
of manifest error.

“Euros” and “€” each mean the lawful money of the member states of the European
Union.

“Event of Default” means any of the events or circumstances specified in
Section 8.01 (Events of Default).

“Excess Cash Flow” means, with respect to the Borrower and its Subsidiaries for
any fiscal year, (i) Consolidated EBITDA for such period (including therein any
net gain or loss, as applicable, of an extraordinary nature otherwise excluded
from the calculation thereof in the definition of

 

24



--------------------------------------------------------------------------------

“Consolidated Net Income” and excluding the pro forma historical results of
operations of Persons acquired in connection with Permitted Acquisitions prior
to the date of the acquisition thereof by the Borrower or its Subsidiaries),
plus, without duplication, (ii) the cash provided by changes in Consolidated
Working Capital of the Borrower during such period, as reflected on the
Borrower’s statement of cash flows, minus, without duplication, (iii) (A) the
cash used by changes in Consolidated Working Capital of the Borrower during such
period, as reflected on the Borrower’s statement of cash flows; (B) Capital
Expenditures for such period; (C) Consolidated Fixed Charges for such period;
(D) cash payments made during such period constituting all or part of any Prior
Acquisition Earn-Out or any Permitted Acquisition Earn-Out; (E) the amount of
any pension contributions paid in cash during such period; (F) the amount of any
Environmental Liabilities paid in cash during such period; (G) the amount of any
litigation settlement payments made in cash during such period; (H) the amount
of Permitted Restructuring Charges during such period that are paid or accrued
for such periods; (I) taxes paid in cash during such period; (J) cash used
during such period to consummate a Permitted Acquisition to the extent not
financed with the proceeds of long-term Indebtedness, Indebtedness permitted
pursuant to Section 7.03(n) (Indebtedness) hereof, Equity Issuances or other
proceeds from a financing transaction that would not be included in Consolidated
EBITDA; and (K) solely with respect to the 2006 fiscal year of the Borrower, any
amounts designated as a 2006 Excess Cash Flow deduction by the Borrower and paid
on or prior to March 15, 2007 in respect of working capital adjustments related
to the PM Acquisition.

“Exchange Act” means the Securities Exchange Act of 1934.

“Existing AHI Agent” means General Electric Capital Corporation, in its capacity
as administrative agent under the Existing AHI Credit Agreement.

“Existing AHI Credit Agreement” means that certain Credit Agreement, dated as of
December 18, 2002, among AHI, as borrower, the lenders and issuers party thereto
and the Existing AHI Agent, as amended, supplemented or otherwise modified prior
to the Closing Date.

“Existing Jarden Agent” means CIBC, in its capacity as administrative agent
under the Existing Jarden Credit Agreement.

“Existing Jarden Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of June 11, 2004, among the Borrower, the lenders and
issuers party thereto, CIBC, as administrative agent, Citicorp North America,
Inc., as syndication agent, and National City Bank of Indiana and BofA, as
co-documentation agents, as amended, supplemented or otherwise modified prior to
the Closing Date.

“Existing Letters of Credit” has the meaning specified in Section 2.04(m)
(Existing Letters of Credit).

“Existing THG Letters of Credit” has the meaning specified in Section 2.04(o)
(Existing THG Letters of Credit).

“Facility” means any one or both, as the context may require, of the Revolving
Credit Facility and the Term Loan Facility.

“Facilities Increase” has the meaning specified in Section 2.01(b)(i) (Term
Loan; Facilities Increase).

 

25



--------------------------------------------------------------------------------

“Facilities Increase Date” has the meaning specified in Section 2.01(b)(iii)
(Term Loan; Facilities Increase).

“Facilities Increase Notice” means a notice from the Borrower to the Agents
requesting a Facilities Increase, which may include any proposed term and
condition for such proposed Facilities Increase but shall include in any event
the amount of such proposed Facilities Increase.

“Factoring Agreement” means an agreement (other than an A/R Collection
Agreement) by and between the Borrower or a Subsidiary and a Factoring Company
pursuant to which the Borrower or such Subsidiary shall sell, transfer and
assign its rights, title and interests in certain accounts receivable,
specifically identified therein, to a Factoring Company, a copy of which has
been provided to the Administrative Agent prior to its execution and delivery by
all parties thereto and the terms of which are acceptable to the Administrative
Agent in form and substance in its reasonable discretion.

“Factoring Arrangements” means, collectively, each A/R Collection Agreement and
each Factoring Agreement.

“Factoring Company” means that certain Person party to any Factoring Agreement
to whom the Borrower or a Subsidiary sells, transfers and assigns its right,
title and interests in certain accounts receivable pursuant to the terms of such
Factoring Agreement.

“Fair Market Value” means (a) with respect to any asset or group of assets at
any date, the value of the consideration obtainable in a sale of such asset at
such date assuming a sale by a willing seller to a willing purchaser dealing at
arm’s length and arranged in an orderly manner over a reasonable period of time
having regard to the nature and characteristics of such asset, as reasonably
determined by the Board of Directors of the Borrower or, if such asset shall
have been the subject of a relatively contemporaneous appraisal by an
independent third party appraiser, the basic assumptions underlying which have
not materially changed since its date, the value set forth in such appraisal and
(b) with respect to any marketable security that cannot be valued in accordance
with the preceding clause (a), at any date, the average closing sale price of
such security measured for the period of five Business Days immediately
preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such security, the final price for the purchase of such security
at face value quoted on such Business Day by a financial institution of
recognized standing regularly dealing in securities of such type and selected by
the Agents.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to LCPI on
such day on such transactions as determined by the Administrative Agent.

 

26



--------------------------------------------------------------------------------

“First Facilities Increase” means that certain Facilities Increase effective on
April 11, 2005 providing for Incremental Term Loans in an aggregate principal
amount of $100,000,000.

“Foreign Currency Borrowing” means a borrowing consisting of simultaneous
Foreign Currency Loans having the same Interest Period, made by the Foreign
Currency Fronting Lender pursuant to Section 2.02(b) (Revolving Loans; Foreign
Currency Loans).

“Foreign Currency Fronting Fee” has the meaning specified in Section 2.10(b)
(Fees).

“Foreign Currency Fronting Lender” means LCPI, acting through one or more of its
agencies, branches or Affiliates, in its capacity as fronting bank for the
Revolving Lenders with respect to Foreign Currency Loans.

“Foreign Currency Loan Notice” means a notice of (a) a Foreign Currency
Borrowing, (b) a Conversion of Foreign Currency Loans or (c) a Continuation of
Foreign Currency Loans as the same Type, pursuant to Section 2.03(b)
(Borrowings, Conversions and Continuations), substantially in the form of
Exhibit A-3 (Form of Foreign Currency Loan Notice).

“Foreign Currency Loans” means revolving loans that are denominated in a
Denomination Currency, bear interest at the Eurocurrency Rate and made by the
Foreign Currency Fronting Lender pursuant to Section 2.02(b) (Revolving Loans;
Foreign Currency Loans).

“Foreign Currency Sublimit” shall mean $50,000,000.

“Foreign Subsidiary” means each Subsidiary that is not a Domestic Subsidiary.

“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Borrower and its Subsidiaries, taken together as one accounting period.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such

 

27



--------------------------------------------------------------------------------

other principles as may be approved by a significant segment of the accounting
profession, that are applicable to the circumstances as of the date of
determination, consistently applied with respect to accounting principles.

“Gaming Authority” means any Governmental Authority that holds regulatory,
licensing or permit authority with respect to gaming matters within its
jurisdiction.

“Gaming Authorizations” means any and all permits, licenses, findings of
suitability, authorizations, approvals, plans, directives, consent orders or
consent decrees of or from any federal, state or local court, or any
Governmental Authority (including any Gaming Authority) required by any Gaming
Authority or under any Gaming Law.

“Gaming Laws” means all statutes, rules, regulations, ordinances, codes,
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over gaming
activities conducted by the Borrower or any of its Subsidiaries within its
jurisdiction.

“Government Securities” means, collectively, (i) direct obligations of, or
obligations the timely payment of principal and interest on which are fully and
unconditionally guaranteed by, the United States of America, (ii) securities
issued by any state or municipality within the United States (or, in the case of
securities arising from student loans, approved by any such state or
municipality) that are rated “A-1” or better by S&P or “P-1” or better by
Moody’s and (iii) securities issued or fully guaranteed or insured by any
Approved Member State, or an agency or instrumentality thereof (provided, that
the full faith and credit of the applicable Approved Member State is pledged in
support of those securities) and having maturities of not more than one year.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity (other than one performing solely a commercial
function) owned or controlled, through stock or capital ownership or otherwise,
by any of the foregoing, including any Gaming Authority.

“Guarantors” means, collectively or individually as the context may indicate,
each Domestic Subsidiary of the Borrower and each other Person, in each case,
that is or becomes a party to the Guaranty; provided, that no Securitization
Entity shall be considered a Guarantor hereunder.

“Guaranty” means that certain Guaranty Agreement dated as of the Closing Date
(as amended, restated, supplemented or modified from time to time) among the
Guarantors and the Administrative Agent substantially in the form of Exhibit F
(Form of Guaranty), as amended, restated, supplemented or otherwise modified
from time to time.

“Hazardous Materials” means all materials, substances or wastes characterized,
classified or otherwise regulated under any Environmental Laws as hazardous,
toxic, radioactive, or a pollutant, contaminant or explosive or words of similar
meaning or effect, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature, the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.

 

28



--------------------------------------------------------------------------------

“Honor Date” has the meaning set forth in Section 2.04(c)(i) (Drawings and
Reimbursements; Funding of Participations).

“Immaterial Subsidiary” means any Domestic Subsidiary that (i) has total assets
(including Equity Securities of other Subsidiaries), when aggregated with the
assets of all other Subsidiaries previously or substantially simultaneously to
be designated as “Immaterial Subsidiaries,” of less than 10% of the total
domestic assets of the Borrower and its Subsidiaries (calculated as of the most
recent fiscal period with respect to which the Agents shall have received
financial statements required to be delivered pursuant to Sections 6.01(a) or
(b) (Financial Statements)), and (ii) has revenues, when aggregated with the
revenues of all other Subsidiaries previously or substantially simultaneously to
be designated as “Immaterial Subsidiaries,” of less than 10% of total revenues
of the Borrower and its Domestic Subsidiaries (calculated as of the most recent
fiscal period with respect to which the Agents shall have received financial
statements required to be delivered pursuant to Sections 6.01(a) or
(b) (Financial Statements)).

“Incremental Debt” has the meaning set forth in Section 1.03(c)(ii) (Accounting
Terms).

“Incremental Lender” has the meaning set forth in Section 2.01(b) (Term Loan;
Facilities Increase).

“Incremental Revolving Lender” has the meaning set forth in Section 2.01(b)
(Term Loan; Facilities Increase).

“Incremental Term Loan” has the meaning set forth in Section 2.01(b)(i) (Term
Loan; Facilities Increase).

“Incremental Term Loan Lender” has the meaning set forth in Section 2.01(b)
(Term Loan; Facilities Increase).

“Indebtedness” means, as to any Person at a particular time, all of the
following without duplication, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(ii) all direct or Contingent Obligations of such Person arising under letters
of credit (including standby and commercial letters of credit), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(iii) net obligations under any Swap Contract in an amount equal to the Swap
Termination Value thereof;

(iv) all obligations of such Person to pay the deferred purchase price of
property or services (other than accrued expenses and trade accounts payable in
the ordinary course of business);

(v) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales

 

29



--------------------------------------------------------------------------------

or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

(vi) Capital Leases and Synthetic Lease Obligations;

(vii) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, and

(viii) all Contingent Obligations of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. For the avoidance of doubt,
(x) the Series B Preferred Stock and, prior to the seven month anniversary of
the Closing Date, the Series C Preferred Stock and (y) so long as Coleman is the
owner of all of the outstanding Coleman IRB Bonds, the obligations of Coleman
under the Coleman IRB Indentures and the Coleman IRB Leases, shall not be
considered “Indebtedness” for purposes of the Credit Agreement and the other
Loan Documents.

“Indemnified Matters” has the meaning set forth in Section 10.05(a)
(Indemnification).

“Indemnitee” has the meaning set forth in Section 10.05(a) (Indemnification).

“Informational Website” has the meaning set forth in Section 6.02 (Certificates;
Other Information).

“Insurance Coverage” means insurance coverage provided by a policy of insurance
or by a program of self-insurance to the extent permitted under this Agreement.

“Intellectual Property” has the meaning specified in the Pledge and Security
Agreement.

“Intellectual Property Security Agreement” has the meaning specified in the
Pledge and Security Agreement.

“Interbank Offered Rate” has the meaning therefor set forth in the definition of
Eurodollar Rate.

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries for any Four-Quarter Period ending on the date of computation
thereof, the ratio of (i) Consolidated EBITDA for such period to (ii) Cash
Interest Expense for such period.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan or
Eurocurrency Rate Loan the last day of the relevant Interest Period, any date
that such Loan is prepaid or, in the case of Eurodollar Rate Loans, Converted,
in whole or in part, and the Revolving Credit Maturity Date, or the Term Loan
Maturity Date, as applicable; provided, however, that if any Interest Period for
a Eurodollar Rate Loan exceeds three months, interest shall also be paid on the
Business Day which falls every three months after the beginning of such Interest
Period; and (b) as to any Base Rate Loan or Swing Line Loan,

 

30



--------------------------------------------------------------------------------

the last Business Day of each March, June, September and December and the
Revolving Credit Maturity Date, or the Term Loan Maturity Date, as applicable;
provided, further, that interest accruing at the Default Rate, if applicable,
shall be payable from time to time upon demand of the Administrative Agent.

“Interest Period” means, (a) for each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or on the date any
Loan is Continued as or Converted into a Eurodollar Rate Loan and ending, in
each case, on the date which is one, two, three or six months thereafter (or, if
available to all Lenders, nine or twelve months thereafter), as selected by the
Borrower in its Revolving Loan Notice or Term Loan Interest Rate Selection
Notice and (b) for each Eurocurrency Rate Loan, the period commencing on the
date such Eurocurrency Rate Loan is disbursed or on the date any Loan is
Continued as or Converted into a Eurocurrency Rate Loan and ending, in each
case, on the date which is one, two or three months thereafter, as selected by
the Borrower in its Foreign Currency Loan Notice; provided that in each case:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Stated Maturity Date or, with
respect to any Segment of the Term Loan, the Stated Term Loan Maturity Date.

“International Holding Company” means each Domestic Subsidiary of the Borrower
that owns no assets or property other than the Voting Stock of one or more
Foreign Subsidiaries. For purposes of this definition, “Voting Stock” means, as
to any issuer, the issued and outstanding shares of each class of capital stock
or other ownership interests of such issuer entitled to vote (within the meaning
of Treasury Regulations § 1.956-2(c)(2)).

“Intropack” means Intropack, a Korean corporation.

“Intropack Agreement” means that certain Intellectual Property Assignment
Agreement, dated as of November 27, 2002, by and among Tilia International,
Inc., Intropack and Kyul Joo Lee, an individual, pursuant to which Tilia
International, Inc., a Guarantor, has acquired, and will acquire, certain
Intellectual Property useful in the business of the Loan Parties.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Stock or
Stock Equivalents of another Person, (b) a loan, advance or capital contribution
to, guaranty of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but including subsequent amounts of Investments in the same Person
at the time such amount is actually invested, whether pursuant to earn-outs,
working capital adjustments or other Contractual Obligations, or otherwise.

 

31



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service and any successor
Governmental Authority performing a similar function.

“Joint Venture” means any Person (a) that is not a Loan Party or a Subsidiary of
a Loan Party and (b) for which the Loan Parties and their Subsidiaries, taken as
a whole, are, directly or indirectly, the beneficial owners of 5% or more of the
Stock or Stock Equivalents thereof in the aggregate.

“Judgment Currency” has the meaning specified in Section 10.18 (Submission to
Jurisdiction; Service of Process).

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LBI” means Lehman Brothers Inc.

“LCPI” means Lehman Commercial Paper Inc., acting through one or more of its
agencies, branches or Affiliates.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Revolving Share as set forth in Section 2.04(c) (Drawings and
Reimbursements; Funding of Participations).

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (i) each of CIBC, CUSA, BofA (including with respect to the
Existing Letters of Credit) and Wachovia (or Affiliates of any of them,
including, in the case of CUSA, Citibank), each in their respective capacities
as issuers of Letters of Credit hereunder and (ii) each other Lender or
Affiliate of a Lender that hereafter becomes an L/C Issuer with the approval of
the Agents and the Borrower by agreeing pursuant to an agreement with and in
form and substance satisfactory to the Agents and the Borrower to be bound by
the terms hereof applicable to L/C Issuers.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

32



--------------------------------------------------------------------------------

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means the Swing Line Lender and each other financial institution or
other entity that (a) is listed on the signature pages hereof as a “Lender” or
as the “Foreign Currency Fronting Lender”, (b) from time to time becomes a party
hereto pursuant to a duly executed Assignment and Acceptance, (c) from time to
time becomes the Foreign Currency Fronting Lender hereunder pursuant to
Section 2.17 (Resignation or Removal of the Foreign Currency Fronting Lender) or
(d) becomes a party hereto in connection with a Facilities Increase by execution
of an assumption agreement, in form and substance reasonably satisfactory to the
Agents and the Borrower, in connection with such Facilities Increase.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule II (Applicable Lending Offices and Addresses for
Notices), or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued by an L/C issuer hereunder.
A Letter of Credit may be a commercial letter of credit or a standby letter of
credit.

“Letter of Credit Application” means the request for the issuance or amendment
of a Letter of Credit, substantially in the form of Exhibit H (Form of Request
for Issuance of Letter of Credit) or, to the extent acceptable to the applicable
L/C Issuer, the electronic equivalent thereof containing substantially the same
information.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Stated Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i) (Letter of
Credit Fees).

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
the Aggregate Revolving Credit Commitments at such time and the Dollar
Equivalent of $150,000,000. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Revolving Credit Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the UCC or
comparable Laws of any jurisdiction) of or in property securing any obligation
to, or a claim by a Person other than the owner of such property, whether
statutory, by contract or otherwise, including the interest of a purchaser of
accounts receivable.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
(The Commitments and Credit Extensions) in the form of a Revolving Loan, a
Foreign Currency Loan, the Term Loan or a Swing Line Loan, including any
Segment, as the context requires.

“Loan Documents” means this Agreement, the Notes (if any), the Guaranty, each
Collateral Document, the Local Credit Facility Intercreditor Agreement, the
Agent/Arranger Fee Letter, each Revolving Loan Notice, each Foreign Currency
Loan Notice, each Term Loan Interest Rate

 

33



--------------------------------------------------------------------------------

Selection Notice, each Letter of Credit Application, each Compliance
Certificate, each Cash Management Document, each Related Swap Contract and all
other instruments and documents heretofore or hereafter executed or delivered to
or in favor of any Lender or either Agent in connection with the Loans made and
transactions contemplated by this Agreement.

“Loan Parties” means, collectively, the Borrower, each Guarantor and each other
Person providing Collateral pursuant to any Collateral Document.

“Local Agent” means each administrative agent in respect of each Local Credit
Facility.

“Local Borrower” means each Foreign Subsidiary that is a borrower under a Local
Credit Facility.

“Local Credit Facility” means each loan or line of credit (x) made available by
one or more Local Lenders to a Foreign Subsidiary of the Borrower pursuant to
the applicable Local Credit Documents and (y) guaranteed by the Borrower
pursuant to a Local Credit Facility Guaranty.

“Local Credit Facility Documents” means, with respect to any Local Credit
Facility, each promissory note, loan agreement, Local Related Swap Contract,
Local Credit Facility Guaranty and each other material transaction document or
instrument entered into or delivered by the applicable Foreign Subsidiary, the
Borrower and any other Subsidiary relating to or in connection with such Local
Credit Facility, each in form and substance satisfactory to the Agents.

“Local Credit Facility Guaranty” means each guaranty agreement entered into by
the Borrower in favor of a Local Agent or the applicable Local Lenders, in form
and substance satisfactory to the Agents, as amended, restated, supplemented or
otherwise modified from time to time in accordance with this Agreement.

“Local Credit Facility Guaranty Obligations” means the obligations, covenants
and duties of the Borrower under each Local Credit Facility Guaranty.

“Local Credit Facility Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of December 21, 2005, by and among the Borrower, each Local
Borrower, the Administrative Agent and each Local Lender (or Local Agent in
respect of such Local Lenders) in respect of each Local Credit Facility.

“Local Facility Agent” means with respect to any Local Credit Facility, the
Local Agent and, if applicable, the syndication agent and/or documentation agent
in respect of such Local Credit Facility.

“Local Lender” means each bank or other financial institution (in each case,
reasonably acceptable to the Agents), that provides a Local Credit Facility to a
Local Borrower (and, solely to the extent of any obligations relating directly
to the applicable Local Loans, Affiliates or Subsidiaries of such banks or
financial institutions (in each case, such Affiliates or Subsidiaries to be
reasonably acceptable to the Agents)).

“Local Loans” means the Local Term Loans and the Local Revolving Loans.

 

34



--------------------------------------------------------------------------------

“Local Related Swap Contracts” means all Swap Contracts which are entered into
or maintained with a Local Facility Agent, a Local Lender or an Affiliate of a
Local Facility Agent or Local Lender which are permitted or required by the
express terms of the applicable Local Loan Documents.

“Local Revolving Loans” means the revolving credit loans or other extensions of
credit (other than Local Term Loans), if any, made pursuant to any Local Credit
Facility.

“Local Term Loans” means the term loans made pursuant to any Local Credit
Facility.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (a) (i) on the Closing Date, the business, assets,
operations, properties, condition (financial or otherwise), liabilities
(contingent or otherwise) or prospects of (A) the Borrower and its Subsidiaries,
taken as a whole (including after giving effect to the AHI Acquisition), or
(B) the AHI Companies, in each case since December 31, 2003 and (ii) after the
Closing Date, the business, assets, operations, properties, condition (financial
or otherwise), liabilities (contingent or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole (including after giving effect to
each Permitted Acquisition) since December 31, 2003; (b) the ability of the
Borrower or the Loan Parties to pay or perform their respective obligations
under each Loan Document to which it is party; (c) the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party; or (d) the ability of the Agents, the Foreign Currency
Fronting Lender and/or the Syndicated Lenders to enforce their respective rights
and remedies under the Loan Documents.

“Material Intellectual Property” has the meaning specified in the Pledge and
Security Agreement.

“Maximum Rate” has the meaning specified in Section 10.10 (Interest Rate
Limitation).

“Minimum Currency Borrowing Amount” means (i) in the case of Canadian Dollars, a
principal amount equal to C$5,000,000 or a whole multiple of C$1,000,000 in
excess thereof; (ii) in the case of Euros, a principal amount equal to
€4,000,000 or a whole multiple of €1,000,000 in excess thereof; (iii) in the
case of Yen, a principal amount equal to ¥500,000,000 or a whole multiple of
¥100,000,000 in excess thereof and (iv) in the case of any other Denomination
Currency permitted under this Agreement, an amount to be agreed by the Foreign
Currency Fronting Lender, the Administrative Agent and the Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

“Net Proceeds” means:

(i) with respect to any Disposition by the Borrower or any Subsidiary, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such Disposition (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by such asset and that is required to be repaid
in connection with such Disposition (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses incurred by the Borrower or any
Subsidiary in connection with

 

35



--------------------------------------------------------------------------------

such Disposition and (C) all taxes required to be paid or accrued as a result of
any gain recognized in connection therewith;

(ii) with respect to any Debt Issuance or Equity Issuance, cash payments
received by the Borrower or any Subsidiary therefrom as and when received, net
of all legal, accounting, banking and underwriting fees and expenses,
commissions, discounts and other issuance expenses incurred in connection
therewith and all taxes required to be paid or accrued as a consequence of such
issuance; and

(iii) with respect to any Property Loss Event, any cash payments received by the
Borrower or any Subsidiary therefrom, including cash insurance payments received
by the Borrower or any Subsidiary, as and when received, net of all direct out
of pocket costs and expenses incurred in the collection of claims, together with
any taxes required to be paid or accrued as a consequence of the receipt of such
insurance proceeds.

“Non-Cash Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the sum of the following amounts to the extent
included in the definition of Consolidated Interest Expense (a) the amount of
debt discount and debt issuance costs amortized and (b) interest payable in
evidences of Indebtedness or by addition to the principal of the related
Indebtedness.

“Non-Consenting Lender” has the meaning specified in Section 10.01(c)
(Amendments, Etc.).

“Non-U.S. Person” means any Person that is not a Domestic Person.

“Non-U.S. Lender” has the meaning specified in Section 10.15 (Tax Forms).

“Nonrenewal Notice Date” has the meaning specified in Section 2.04(b)(iii)
(Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal of
Letters of Credit).

“Notes” means, collectively, the Revolving Loan Notes, the Term Loan Notes and
the Swing Line Note.

“Notice of Intent to Cure” has the meaning specified in Section 6.02
(Certificates; Other Information).

“Obligations” means (x) the Loans, the L/C Obligations and all other amounts,
obligations, covenants and duties owing by the Borrower to the Administrative
Agent, the Syndication Agent, the Foreign Currency Fronting Lender, any
Syndicated Lender, any L/C Issuer, any Affiliate of any of them or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, opening or amendment of a letter of credit or payment of any draft drawn
or other payment thereunder, loan, guaranty, indemnification, foreign exchange
or currency swap transaction, interest rate hedging transaction or otherwise),
present or future, arising under this Agreement, any other Loan Document
(including Cash Management Documents and Related Swap Contracts that are Loan
Documents) and (y) solely for the purposes of the definition of Secured
Obligations, Section 8.03 (Application of Funds), the Guaranty and the
Collateral Documents, the Local Credit Facility Guaranty Obligations owing by
the Borrower to the applicable Local Lenders, and in the case of each of the
foregoing clauses (x) and (y), whether such Obligations are direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired (including
interest that accrues after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in

 

36



--------------------------------------------------------------------------------

such proceeding) and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all letter of credit, cash
management and other fees, interest, charges, expenses, Attorney Costs, Cash
Management Obligations and other sums chargeable to the Borrower under this
Agreement, any other Loan Document (including Cash Management Documents and
Related Swap Contracts that are Loan Documents) and all obligations of the
Borrower under any Loan Document to Cash Collateralize any L/C Obligation.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP, including the notes thereto: (a) with
respect to any asset securitization transaction (including any accounts
receivable purchase facility) (i) the unrecovered investment of purchasers or
transferees of assets so transferred and (ii) any other payment, recourse,
repurchase, hold harmless, indemnity or similar obligation of such Person or any
of its Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) the monetary obligations under any financing
lease or so-called “synthetic,” tax retention or off-balance sheet lease
transaction which, upon the application of any Debtor Relief Law to such Person
or any of its Subsidiaries, would be characterized as indebtedness; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the consolidated balance sheet of such
Person and its Subsidiaries (for purposes of this clause (d), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such Person.

“Other Securities” means, collectively, (i) short-term instruments (i.e. having
a maturity of less than one year at the time of purchase) that are obligations
of issuers rated “A-1” or better by S&P or “P-1” or better by Moody’s,
(ii) long-term instruments (i.e. having a maturity of greater than one year the
time of purchase) but that trade with respect to their put dates, reset dates,
or that trade based on average maturity that are obligations of issuers rated
“AA-” or better by S&P or “Aa3” or better by Moody’s or (iii) asset backed
securities with a credit quality rating of “AA-” or better by S&P or “Aa3” or
better by Moody’s.

“Other Taxes” has the meaning specified in Section 3.01(b) (Taxes).

“Outstanding Amount” means (i) with respect to the Term Loan, on any date, the
aggregate outstanding principal amount thereof after giving effect to the
Borrowing of the Term Loan and any prepayments or repayments of the Term Loan
(or any Segment) occurring on such date, (ii) with respect to Revolving Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Loans and Swing Line Loans, as the case may be, occurring on such
date; (iii) with respect to any Foreign

 

37



--------------------------------------------------------------------------------

Currency Loans, the Dollar Equivalent of the aggregate principal amount thereof,
after giving effect to any borrowings and prepayments or repayments on such
date; and (iv) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes to the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Outstanding Securitization Amount” means, with respect to any Permitted
Receivables Financing on any date of determination, the sum, without
duplication, of (i) the aggregate unrecovered purchase price for Receivables and
Related Assets sold by all Securitization Entities pursuant to such Permitted
Receivables Financing and (ii) the aggregate principal amount of Indebtedness
incurred by all Securitization Entities pursuant to such Permitted Receivables
Financing (except for any Indebtedness payable to the Borrower or any Subsidiary
of the Borrower, other than a Securitization Entity, under a deferred purchase
price note or similar instrument).

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable Law.

“Permitted Acquisition” means any proposed Acquisition that satisfies each of
the following conditions:

(i) if the Cost of Acquisition of the proposed Acquisition exceeds an amount
equal to the Dollar Equivalent of $100,000,000, the Agents shall receive written
notice at least ten (10) days (or such later date as may be acceptable to the
Agents in their sole discretion) prior to such proposed Acquisition, which
notice shall include a reasonably detailed description of such proposed
Acquisition;

(ii) such proposed Acquisition shall be consensual;

(iii) if the Cost of Acquisition of such Acquisition exceeds an amount equal to
the Dollar Equivalent of $100,000,000, promptly, and in any event, not later
than ten (10) Business Days (or such later date as may be acceptable to the
Agents in their sole discretion) following the date of such Acquisition, the
Agents shall have received copies of the acquisition agreement, related
Contractual Obligations and instruments and all opinions, certificates, lien
search results and other documents reasonably requested by the Agents;

 

38



--------------------------------------------------------------------------------

(iv) at the time of such Acquisition and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) all
representations and warranties contained in Article V (Representations and
Warranties) and in the other Loan Documents shall be true and correct in all
material respects;

(v) if the Cost of Acquisition of such Acquisition exceeds an amount equal to
the Dollar Equivalent of $200,000,000, the Borrower shall have furnished to the
Agents (A) pro forma historical financial statements as of the end of the most
recently completed fiscal year of the Borrower and most recent interim fiscal
quarter, if applicable giving effect to such proposed Acquisition and (B) a
certificate in the form of Exhibit D (Form of Compliance Certificate) prepared
on a historical pro forma basis as of the date of the most recent date for which
financial statements have been furnished pursuant to Section 6.01(a) or
(b) (Financial Statements) giving effect to such proposed Acquisition, which
certificate shall demonstrate that no Default or Event of Default would exist
immediately after giving effect thereto;

(vi) the Person acquired shall be a wholly-owned Subsidiary, or be merged into a
wholly-owned Subsidiary, promptly following the consummation of such Acquisition
(or if assets are being acquired, the acquiror shall be a wholly-owned
Subsidiary); and

(vii) after the consummation of such Acquisition, each Subsidiary that is a
Domestic Subsidiary (to the extent not an Immaterial Subsidiary or a
Securitization Entity) or Direct Foreign Subsidiary shall have complied with the
provisions of Section 6.14 (New Subsidiaries and Pledgors), including with
respect to any new assets acquired.

“Permitted Acquisition Documents” means, with respect to any Permitted
Acquisition, (i) an acquisition agreement, a merger agreement, sale agreement or
other similar agreement evidencing the obligations of the parties to enter into
such Acquisition transaction, and (ii) any other material transaction document
relating to such Acquisition.

“Permitted Acquisition Earn-Out” means collectively, the obligation of the
Borrower or any of its Subsidiaries or Affiliates to (i) pay, after the initial
closing of any Permitted Acquisition, any amount in the form or nature of
post-closing contingent consideration (other than such contingent consideration
consisting of working capital adjustments, net asset adjustments and other
similar post-closing adjustments) to any seller under such Acquisition
transaction (or any of its assignees), pursuant to any provision of the
respective Permitted Acquisition Documents and/or (ii) pay to the seller in
respect of such Permitted Acquisition that portion of the purchase price thereof
retained by the Borrower or the applicable Subsidiary at the time of the initial
closing of such Permitted Acquisition which the Borrower or such Subsidiary is
required pursuant to the terms of the applicable Permitted Acquisition Documents
to pay to such seller in respect of such Permitted Acquisition on a date or
dates occurring after such initial closing as designated in, and in accordance
with the terms of, such Permitted Acquisition Documents.

 

39



--------------------------------------------------------------------------------

“Permitted Business” means any business in which the Borrower and its
Subsidiaries were engaged on the Closing Date, or any other business in the
consumer products industry, including without limitation food products, and any
business reasonably similar, ancillary, related or complementary thereto, or a
reasonable extension, development or expansion thereof.

“Permitted Intercompany Merger” means (a) a merger or consolidation solely of
one or more Subsidiaries (provided that if one of such Subsidiaries is a Loan
Party, the result of such merger or consolidation is that the surviving entity
is a Loan Party), (b) the acquisition of (i) all or substantially all of the
Stock or Stock Equivalents of any Subsidiary, (ii) all or substantially all of
the assets of any Subsidiary or (iii) all or substantially all of the assets
constituting the business of a division, branch or other unit operation of any
Subsidiary, in each case by any Loan Party or (c) the acquisition of (i) all or
substantially all of the Stock or Stock Equivalents of any Subsidiary that is
not a Loan Party, (ii) all or substantially all of the assets of any Subsidiary
that is not a Loan Party or (iii) all or substantially all of the assets
constituting the business of a division, branch or other unit operation of any
Subsidiary that is not a Loan Party, in each case by any Subsidiary that is not
a Loan Party; provided that after giving effect thereto the Borrower complies
with Section 6.14 (New Subsidiaries and Pledgors) and the Investment, if any, in
such Subsidiary is permitted under Section 7.02(d) (Investments).

“Permitted Liens” has the meaning set forth in Section 7.01 (Liens).

“Permitted Receivables Financing” means the Securitization Facility or any other
transaction or series of transactions that may be entered into by the Borrower,
any Subsidiary of the Borrower or a Securitization Entity pursuant to which the
Borrower or such Subsidiary or such Securitization Entity may, pursuant to
customary terms, sell, convey or otherwise transfer to, or grant a security
interest in for the benefit of, (i) a Securitization Entity or the Borrower or
any Subsidiary which subsequently transfers to a Securitization Entity (in the
case of a transfer by the Borrower or such Subsidiary) and (ii) any other Person
(in the case of transfer by a Securitization Entity), any Receivables and
Related Assets (whether now existing or arising or acquired in the future) of
the Borrower or any Subsidiary of the Borrower which arose in the ordinary
course of business of the Borrower or such Subsidiary, and any assets related
thereto, including books, records, and supporting obligations, contracts and
other rights relating thereto, which are customarily transferred or in respect
of which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable; provided, however,
that the Aggregate Outstanding Securitization Amount shall not at any time
exceed $250,000,000.

“Permitted Restructuring Charges” means restructuring charges, determined in
accordance with GAAP, to achieve cost savings and synergies, including such
restructuring charges in conjunction with Permitted Acquisitions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Closing Date (as

 

40



--------------------------------------------------------------------------------

amended, restated, supplemented or modified from time to time), executed by the
Borrower and each Guarantor in favor of the Administrative Agent for the benefit
of the Secured Parties.

“Pledged Notes” has the meaning specified in the Pledge and Security Agreement.

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

“PM Acquisition” means that certain series of transactions pursuant to which the
Borrower has (i) acquired, directly or indirectly, all of the outstanding Stock
of Pine Mountain Corporation (“PM”) pursuant to the terms and conditions of that
certain Stock Purchase Agreement to be entered into by and among Conros
International Ltd., a Barbados corporation, Hearthmark, LLC, a Delaware limited
liability company (“Hearthmark”), and the Borrower, (ii) acquired through direct
or indirect wholly-owned subsidiaries the fireLog and firestarter business from
Conros Corporation, an Ontario corporation (“Conros”) pursuant to the terms and
conditions of an Asset Purchase Agreement to be entered into among Conros,
Bernardin Ltd., an Ontario corporation (“Bernardin”), Borrower and Hearthmark,
(iii) acquired through direct or indirect wholly-owned subsidiaries certain
intellectual property related to such fireLog and firestarter business pursuant
to the terms and conditions of an Intellectual Property Purchase Agreement to be
entered into among JavaLogg Global Corporation (“JavaLogg”), Conros
International Ltd., Hearthmark and Bernardin and (iv) acquired, directly or
indirectly, all of the outstanding Stock of Java Products Corp., an Ontario
corporation, pursuant to the terms and conditions of a Share Purchase Agreement
to be entered into by and between JavaLogg and Bernardin.

“Preferred Stock” of any Person means any Stock of such Person that has
preferential rights to any other Stock of such Person with respect to dividends
or redemptions or upon liquidation.

“Prior Acquisition Earn-Out” means, collectively, each of the earn-out payments
set forth on Schedule III (Prior Acquisition Earn-Outs).

“Pro Rata Revolving Share” means, with respect to each Revolving Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Lender at such time and the denominator of which is the amount
of the Aggregate Revolving Credit Commitments at such time; provided that if the
Aggregate Revolving Credit Commitments have been terminated at such time, then
the Pro Rata Revolving Share of each Revolving Lender shall be (x) with respect
to the distribution of payments to such Revolving Lender, the percentage
(carried out to the ninth decimal place) of the aggregate Outstanding Amount
that is held by such Revolving Lender (with the aggregate amount of each
Revolving Lender’s funded participations in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for this purpose), and (y) for all
other purposes, determined based on the Pro Rata Revolving Share of such
Revolving Lender immediately prior to such termination and after giving effect
to any subsequent assignments made pursuant to Section 10.07 (Assignments and
Participations), pursuant to which such Revolving Lender becomes a party hereto,
as applicable.

 

41



--------------------------------------------------------------------------------

“Pro Rata Term Share” means, with respect to each Term Loan Lender, the
percentage (carried out to the ninth decimal place) of the principal amount of
the Term Loan funded by such Term Loan Lender as of the date of measurement
thereof, after giving effect to any subsequent assignments made pursuant to
Section 10.07 (Assignments and Participations), pursuant to which such Term Loan
Lender becomes a party hereto, as applicable.

“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance in excess of the Dollar Equivalent of $1,000,000
(individually or in the aggregate) or (b) any taking of property of the Borrower
or any of its Subsidiaries that results in the receipt by such Person of a
compensation payment in respect thereof in excess of the Dollar Equivalent of
$5,000,000 (individually or in the aggregate).

“Proposed Acquisition Target” means any Person or any operating division thereof
subject to a proposed Acquisition.

“Proposed Change” has the meaning specified in Section 10.01(c) (Amendments,
Etc.).

“Qualified Stock” means any Equity Securities that are not Disqualified Stock.

“Quarterly Fee Calculation Date” shall mean the last Business Day of each March,
June, September and December.

“Quarterly Fee Payment Date” means, with respect to any Quarterly Fee
Calculation Date, the date that is five days after such Quarterly Fee
Calculation Date.

“Real Property” of any Person means the Land owned, leased or operated by such
Person, together with the right, title and interest of such Person, if any, in
and to the streets, the Land lying in the bed of any streets, roads or avenues,
opened or proposed, in front of, the air space and development rights pertaining
to the Land and the right to use such air space and development rights, all
rights of way, privileges, liberties, tenements, hereditaments and appurtenances
belonging or in any way appertaining thereto, all fixtures, all easements now or
hereafter benefiting the Land and all royalties and rights appertaining to the
use and enjoyment of the Land, including all alley, vault, drainage, mineral,
water, oil and gas rights, together with all of the buildings and other
improvements now or hereafter erected on the Land and any fixtures appurtenant
thereto.

“Receivables and Related Assets” means obligations arising from a sale of
merchandise, goods or insurance, or the rendering of services, together with
(a) all interest in any goods, merchandise or insurance (including returned
goods or merchandise) relating to any sale giving rise to such obligations;
(b) all other Liens and property subject thereto from time to time purporting to
secure payment of such obligations, whether pursuant to the contract related to
such obligations or otherwise, together with all financing statements describing
any collateral securing such obligations; (c) all rights to payment of any
interest, finance charges, freight charges and other obligations related
thereto; (d) all supporting obligations, including but not limited to, all
guaranties, insurance and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such obligations whether
pursuant to the contract related to such obligations or otherwise; (e) all
contracts, chattel paper, instruments and other documents, books, records and
other information (including, without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
relating to such obligations; (f) any other property and assets that in
accordance with market requirements at the time thereof are sold, transferred or
pledged pursuant to receivables conduit securitization transactions and
(g) collections and proceeds with respect to the foregoing.

 

42



--------------------------------------------------------------------------------

“Refinanced Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries under the Existing Jarden Credit Agreement, the Indebtedness of the
AHI Companies under the Existing AHI Credit Agreement and the other Indebtedness
of the Borrower and its Subsidiaries or the AHI Companies, as the case may be,
outstanding immediately prior to giving effect to the initial Credit Extensions
and specified on Schedule 4.01(d) (Refinanced Indebtedness).

“Register” has the meaning set forth in Section 10.07(c) (Assignments and
Participations).

“Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the Borrower to any L/C Issuer with respect to amounts drawn
under Letters of Credit.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event
arising from a Disposition or Property Loss Event, the aggregate Net Proceeds
received by any Loan Party in connection therewith that are not initially
applied to prepay the Loans pursuant to Section 2.06(e) (Mandatory Prepayments)
as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Disposition or Property Loss Event in respect of
which the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
of the Borrower stating that no Default or Event of Default has occurred and is
continuing and in the case of any Disposition or Property Loss Event, that the
Borrower (directly or indirectly through one of its Subsidiaries) intends and
expects to use all or a specified portion of the Net Proceeds of a Disposition
or Property Loss Event to acquire replacement assets useful in its or one of its
Subsidiaries’ businesses or, in the case of a Property Loss Event, to effect
repairs.

“Reinvestment Prepayment Amount” means, with respect to any Net Proceeds of any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended or required to be expended pursuant to a Contractual Obligation
entered into prior to the relevant Reinvestment Prepayment Date in the case of
any Disposition or Property Loss Event, to acquire replacement assets useful in
the business of the Borrower or any of its Subsidiaries, or in the case of a
Property Loss Event, to effect repairs.

“Reinvestment Prepayment Date” means, with respect to any Net Proceeds of any
Disposition or Property Loss Event constituting a Reinvestment Event, the
earlier of (a) the date occurring 365 days after such Reinvestment Event (unless
such Net Proceeds of any Reinvestment Event have been reinvested or committed in
writing to be reinvested prior to such 365th day; provided, that in the event
that such Net Proceeds are committed in writing to be reinvested prior to such
365th day, the Reinvestment Prepayment Date shall be the date that is 365 days
after the date of such commitment (unless such Net Proceeds have been reinvested
prior to such date)) and (b) the date that is five Business Days after the date
on which the Borrower shall have notified the Administrative Agent of the
Borrower’s determination not to acquire replacement assets useful in the
Borrower’s or a Subsidiary’s business (or, in the case of a Property Loss Event,
not to effect repairs) with all or any portion of the relevant Reinvestment
Deferred Amount.

 

43



--------------------------------------------------------------------------------

“Related Obligations” has the meaning specified in Section 9.12 (Collateral
Matters Relating to Related Obligations).

“Related Swap Contract” means all Swap Contracts which are entered into or
maintained with a Lender or Affiliate of a Lender which are permitted or
required by the express terms of the Loan Documents.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Material into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent the release or threat of release or minimize the
further release so that a Hazardous Material does not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repurchase Agreement” means a repurchase agreement entered into with (i) any
financial institution whose debt obligations are rated “A” by either of S&P or
Moody’s or whose commercial paper is rated “A-1” by S&P or “P-1” by Moody’s, or
(ii) any Lender.

“Required Gaming Change” has the meaning specified in Section 10.01 (Amendments;
Etc.).

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Commitments or, at any time after the Aggregate Revolving Credit
Commitments have been terminated, Lenders holding in the aggregate more than 50%
of the Total Outstandings (with the aggregate amount of each Revolving Lender’s
risk participations and funded participations in L/C Obligations, Foreign
Currency Loans and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition); provided that the portion of the Commitments
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders with Revolving Credit Commitments that total more than 50% of the
Aggregate Revolving Credit Commitments or, at any time after the Aggregate
Revolving Credit Commitments have been terminated, Revolving Lenders holding in
the aggregate more than 50% of the Outstanding Amount of the Revolving Loans
(with the aggregate amount of each Revolving Lender’s risk participations and
funded participations in L/C Obligations, Foreign Currency Loans and Swing Line
Loans being deemed “held” by such Revolving Lender for purposes of this
definition); provided that the portion of the Aggregate

 

44



--------------------------------------------------------------------------------

Revolving Credit Commitments of, and the portion of the Outstanding Amount of
the Revolving Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Required Term Loan Lenders” means, as of any date of determination, Term Loan
Lenders having more than 50% of the Outstanding Amount of the Term Loan;
provided that the portion of the Outstanding Amount of the Term Loan held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Loan Lenders.

“Responsible Officer” means, with respect to any Person, (i) with respect to
financial matters (including any Compliance Certificate and any other
certificates related to financial amounts), the chief financial officer, senior
vice president, executive vice president, treasurer or controller of such
Person; (ii) with respect to all other matters, the officers included in the
preceding clause (i) and the chief executive officer, president or chief
operating officer of such Person; and (iii) with respect to any Revolving Loan
Notice, Term Loan Interest Rate Selection Notice, Foreign Currency Loan Notice,
Swing Line Loan Notice, Facilities Increase Notice and any other notices in
connection with any Conversion, Continuation or prepayment, the officers
included in the preceding clauses (i) and (ii) and any vice president of such
Person. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate and/or other action of such Loan Party and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Stock or Stock Equivalents of
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Stock or Stock Equivalents.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, as to Eurodollar Rate Loans, having the same
Interest Period, made by the Revolving Lenders pursuant to Section 2.02(a)
(Revolving Loans; Foreign Currency Loans).

“Revolving Credit Commitment” means, as to each Revolving Lender, (i) its
obligation to (a) make Revolving Loans to the Borrower pursuant to
Section 2.02(a) (Revolving Loans; Foreign Currency Loans), (b) purchase
participations in L/C Obligations, (c) purchase participations in Swing Line
Loans and (d) purchase participations in Foreign Currency Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Lender’s name on Schedule I-B (Revolving Credit
Commitments) as such amount may be reduced or adjusted from time to time in
accordance with this Agreement and (ii) any commitment by such Lender that is
included as part of a Facilities Increase to make its pro rata share of a
Revolving Commitment Increase on any Facilities Increase Date, as the amount of
such commitments may be reduced pursuant to this Agreement.

“Revolving Credit Facility” means the facility described in Section 2.02
(Revolving Loans; Foreign Currency Loans) providing for Revolving Loans to the
Borrower by the Revolving Lenders in the maximum aggregate principal amount at
any time outstanding of $200,000,000, and including the Foreign Currency
Sublimit, the Letter of Credit Sublimit and the Swing Line Sublimit, as reduced
from time to time pursuant to the terms of this Agreement, or as increased by
the Revolving Commitment Increases made pursuant to the facility described in
Section 2.01(b) (Facilities Increase) providing for one or more Revolving
Commitment Increases to the Borrower by the Revolving Lenders in an aggregate
principal amount not to exceed $150,000,000.

 

45



--------------------------------------------------------------------------------

“Revolving Credit Maturity Date” means with respect to Revolving Loans, Swing
Line Loans, L/C Obligations and Foreign Currency Loans (a) the Stated Maturity
Date with respect to Revolving Loans, Swing Line Loans, L/C Obligations and
Foreign Currency Loans, or (b) such earlier date upon which the Aggregate
Revolving Credit Commitments may be terminated in accordance with the terms of
this Agreement.

“Revolving Credit Outstandings” means, with respect to any Revolving Lender, the
Outstanding Amounts under the Revolving Credit Facility owing to such Lender.

“Revolving Commitment Increase” has the meaning specified in Section 2.01(b)(i)
(Term Loan; Facilities Increase).

“Revolving Lender” means each Lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Credit
Outstandings or participations in outstanding Foreign Currency Loans, Letters of
Credit or Swing Line Loans.

“Revolving Loan” means a Base Rate Loan or a Eurodollar Rate Loan made to the
Borrower by a Revolving Lender in accordance with its Pro Rata Revolving Share
pursuant to Section 2.02(a) (Revolving Loans; Foreign Currency Loans), except as
otherwise provided herein.

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-2 (Form of Revolving Loan Note).

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
Conversion of Revolving Loans or (c) a Continuation of Revolving Loans as the
same Type, pursuant to Section 2.03(a) (Borrowings, Conversions and
Continuations), substantially in the form of Exhibit A-1 (Form of Revolving Loan
Notice).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002.

“SEC Website” has the meaning set forth in Section 6.02 (Certificates; Other
Information).

“Second Amendment” means that certain Amendment No. 2 to this Agreement, dated
as of July 18, 2005, among the Borrower and the Administrative Agent.

“Second Amendment Effective Date” means the date on which the Second Amendment
shall have become effective in accordance with its terms.

“Second Facilities Increase” means that certain Facilities Increase effective on
July 18, 2005 providing for Incremental Term Loans in an aggregate principal
amount of $380,000,000.

“Secured Obligations” means, in the case of the Borrower, the Obligations
(including, without limiting the foregoing and for the avoidance of doubt, its
Local Credit Facility Guaranty

 

46



--------------------------------------------------------------------------------

Obligations), and, in the case of any other Loan Party, the obligations of such
Loan Party under the Guaranty and the other Loan Documents to which it is a
party.

“Secured Parties” means, collectively, with respect to each of the Collateral
Documents, the Administrative Agent, the Lenders, the L/C Issuers, such other
Persons for whose benefit the Lien thereunder is granted, and the Local Secured
Parties (as defined in the Local Credit Facility Intercreditor Agreement).

“Securities Account” has the meaning given to such term in the UCC.

“Securities Account Control Agreement” has the meaning specified in the Pledge
and Security Agreement.

“Securities Act” means the Securities Act of 1933.

“Securities Entitlement” has the meaning given to such term in the UCC.

“Securitization Entity” means any Subsidiary of the Borrower or any other
corporation, trust or entity that is exclusively engaged in Permitted
Receivables Financings and activities relating directly thereto, and conducts no
other operating business.

“Securitization Facility” means that certain Loan Agreement, dated on or about
August 24, 2006, among Jarden Receivables, LLC, as borrower, the Borrower, as
initial servicer, Three Pillars Funding LLC, as lender and SunTrust Capital
Markets, Inc., as administrator (the “Securitization Administrator”), and any
renewals or extensions thereof.

“Securitization Facility Documents” means (i) that certain Receivables
Contribution and Sale Agreement, dated on or about August 24, 2006, between the
Originators (as defined therein) and Jarden Receivables, LLC, as buyer, (ii) the
Securitization Facility, and (iii) the Securitization Intercreditor Agreement
and each agreement, document and certificate related thereto, and any renewals
or extensions thereof.

“Securitization Intercreditor Agreement” means that certain Intercreditor
Agreement, dated on or about August 24, 2006 among the Administrative Agent, the
Securitization Administrator and the other parties thereto.

“Segment” means a portion of the Term Loan (or all thereof) with respect to
which a particular interest rate is (or is proposed to be) applicable.

“Series B Certificate of Designations” means the Certificate of Designations,
Preferences and Rights of Series B Convertible Participating Preferred Stock of
the Borrower governing the terms of the Series B Preferred Stock, as in effect
on the Closing Date.

“Series B Preferred Stock” means the Series B Convertible Participating
Preferred Stock of the Borrower.

 

47



--------------------------------------------------------------------------------

“Series C Certificate of Designations” means the Certificate of Designations,
Preferences and Rights of Series C Mandatory Convertible Participating Preferred
Stock of the Borrower governing the terms of the Series C Preferred Stock, as in
effect on the Closing Date.

“Series C Preferred Stock” means the Series C Mandatory Convertible
Participating Preferred Stock of the Borrower.

“Seventh Amendment” means that certain Amendment No. 7 to this Agreement, dated
as of February 13, 2007, among the Borrower and the Administrative Agent.

“Seventh Amendment Effective Date” means the date on which the Seventh Amendment
shall have become effective in accordance with its terms.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value on an orderly basis) is in excess of the total amount of its
liabilities, including Contingent Obligations; and

(ii) it is then able and expects to be able to pay its debts as they mature; and

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

“Spanish Credit Agreement” means that certain Credit Agreement, dated as of
December 23, 2005 (as amended, restated, supplemented or otherwise modified from
time to time) by and among ETVE, S.L.U., as borrower, the Local Lenders party
thereto and ABN AMRO Bank N.V. (or an Affiliate of ABN Amro Bank N.V. reasonably
acceptable to the Administrative Agent), as Local Agent.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Syndicated Lender to the Administrative Agent.

“Sponsor” means, collectively, Warburg, Catterton and each of their respective
Control Investment Affiliates.

“Sponsor Equity Documents” means (i) the Sponsor Equity Purchase Agreement and
(ii) each other material transaction document or instrument entered into or
delivered by the Borrower or its Subsidiaries related to or in connection with
the Sponsor Equity Financing, including the Certificates of Designations and the
Sponsor Escrow Agreement.

“Sponsor Equity Financing” means the gross contribution of cash by the Sponsor
to the equity capital of the Borrower in an aggregate amount of approximately
$350,000,000 on or before the Closing Date and otherwise on terms and conditions
and pursuant to documentation reasonably acceptable to the Agents.

 

48



--------------------------------------------------------------------------------

“Sponsor Equity Purchase Agreement” means that certain Purchase Agreement, dated
as of September 19, 2004, between the Borrower and Warburg, together with all
exhibits and schedules thereto.

“Sponsor Escrow Agreement” means that certain Escrow Agreement, dated as of
October 8, 2004, among the Borrower, Warburg Pincus Private Equity VIII, L.P.
and National City Bank.

“Sponsor Preferred Stock” means, collectively, the Series B Preferred Stock and
the Series C Preferred Stock.

“Stated Closing Date Term Loan Maturity Date” means January 24, 2012.

“Stated Incremental Term Loan Maturity Date” the date that is agreed to for such
Term Loan by the Agents and the Borrower at the time the applicable Facilities
Increase becomes effective.

“Stated Maturity Date” means (i) with respect to the Closing Date Term Loan, the
Stated Closing Date Term Loan Maturity Date, (ii) with respect to each
Incremental Term Loan, the applicable Stated Incremental Term Loan Maturity Date
and (iii) with respect to Revolving Loans (including Swing Line Loans), L/C
Obligations and Foreign Currency Loans, January 24, 2010.

“Stated Term Loan Maturity Date” means (i) with respect to the Closing Date Term
Loan, the Stated Closing Date Term Loan Maturity Date and (ii) with respect to
each Incremental Term Loan, the Stated Incremental Term Loan Maturity Date

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Stockholders’ Equity” means, as of any date of determination for the Borrower
and its Subsidiaries on a consolidated basis, stockholders’ equity as of that
date determined in accordance with GAAP.

“Subordinated Indebtedness” means, without duplication, (i) all obligations of
the Borrower and its Subsidiaries with respect to the Subordinated Notes, as set
forth therein and in the applicable Subordinated Indentures and (ii) all
Indebtedness of the type described in Section 7.03(h) (Indebtedness).

“Subordinated Indentures” means, collectively, (i) the 2002 Indenture, (ii) the
2007 Indenture and (iii) any other indenture or agreement governing the terms of
any other Subordinated Indebtedness.

“Subordinated Notes” means, collectively (i) each outstanding series of the
Borrower’s 9- 3/4% Senior Subordinated Notes due 2012 issued pursuant to, and
governed by the terms of, the 2002 Indenture and (ii) each outstanding series of
the Borrower’s 7- 1/2% Senior Subordinated Notes due 2017 issued pursuant to,
and governed by the terms of, the 2007 Indenture.

 

49



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Securities” means the shares of Stock or Stock Equivalents in any
Subsidiary, whether or not constituting a “security” under Article 8 of the UCC
as in effect in any jurisdiction.

“Substitute Institution” has the meaning specified in Section 3.07(a)
(Substitution of Lenders).

“Substitution Notice” has the meaning specified in Section 3.07(a) (Substitution
of Lenders).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any Swap Contract, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Contract, (a) for any date on or after the date such Swap Contract has
been closed out and a termination value determined in accordance therewith, such
termination value, and (b) for any date prior to the date referenced in clause
(a), the amount(s) determined as the mark-to-market value for such Swap
Contract, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contract
(which may include any Lender).

“Swing Line” means the part of the Revolving Credit Facility made available by
the Swing Line Lender pursuant to Section 2.05 (Swing Line Loans).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05 (Swing Line Loans).

“Swing Line Lender” means LCPI in its capacity as the provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a) (The Swing Line).

 

50



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b) (Borrowing Procedures), which, if in writing, shall be
substantially in the form of Exhibit B (Form of Swing Line Loan Notice).

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by such Lender, substantially
in the form of Exhibit C-3 (Form of Swing Line Note).

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of the
Aggregate Revolving Credit Commitments at such time and $35,000,000. The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitments.

“Syndicated Lender” means each Lender, other than the Foreign Currency Fronting
Lender.

“Syndicated Loan” means a Term Loan, a Revolving Loan or a Swing Line Loan, as
the context shall require.

“Syndication Agent” has the meaning specified in the introduction paragraph to
this Agreement.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target Operating Day” means any date that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined by the Foreign Currency
Fronting Lender).

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Tax Returns” has the meaning specified in Section 5.11 (Taxes).

“Taxes” has the meaning specified in Section 3.01(a) (Taxes).

“Term Loan” means each Term Loan made pursuant to the Term Loan Facility, as
described in Section 2.01 (Term Loan; Facilities Increase).

“Term Loan B1” means the Closing Date Term Loan and each Term Loan made pursuant
to the First Facilities Increase.

“Term Loan B2” means each Term Loan made pursuant to the Second Facilities
Increase.

“Term Loan Commitment” means, with respect to each Term Loan Lender, (a) the
commitment of such Lender to make its Pro Rata Share of the Term Loan to the
Borrower in the

 

51



--------------------------------------------------------------------------------

aggregate principal amount set forth on Schedule I-A (Term Loan Commitments) to
such Term Loan Lender’s Term Loan Lender Addendum under the caption “Term Loan
Commitment” as amended to reflect each Assignment and Acceptance executed by
such Lender and as such amount may be reduced pursuant to this Agreement, and
(b) any commitment by such Lender that is included as part of a Facilities
Increase to make its pro rata share of an Incremental Term Loan to the Borrower
on any Facilities Increase Date, as such amount may be reduced pursuant to this
Agreement.

“Term Loan Facility” means the Term Loan Commitments, the facility described in
Section 2.01(a) (Closing Date Term Loan) providing for a Term Loan to the
Borrower by the Term Loan Lenders on the Closing Date in an aggregate principal
amount of $850,000,000 and the Incremental Term Loans made pursuant to the
facility described in Section 2.01(b) (Facilities Increase) providing for (i)
the First Facilities Increase and the Second Facilities Increase, in the
aggregate amount of $480,000,000 and (ii) one or more additional Incremental
Term Loans to be made after the Seventh Amendment Effective Date to the Borrower
by the Term Loan Lenders in an aggregate principal amount not to exceed
$750,000,000.

“Term Loan Interest Rate Selection Notice” means the written notice delivered by
a Responsible Officer of the Borrower in connection with the election of a
subsequent Interest Period for any Eurodollar Rate Segment or the Conversion of
any Eurodollar Rate Segment into a Base Rate Segment or the Conversion of any
Base Rate Segment into a Eurodollar Rate Segment, substantially in the form of
Exhibit A-2 (Form of Term Loan Interest Rate Selection Notice).

“Term Loan Lender” means each Lender that has a Term Loan Commitment or a
portion of the Outstanding Amount under the Term Loan Facility.

“Term Loan Lender Addendum” means, with respect to any initial Term Loan Lender,
a Term Loan Lender Addendum substantially in the form of Exhibit K (Term Loan
Lender Addendum) to be executed by such Term Loan Lender and delivered to the
Administrative Agent on the Closing Date.

“Term Loan Maturity Date” means (a) the Stated Maturity Date, or (b) such
earlier date upon which the Outstanding Amounts under the applicable Term Loan,
including all accrued and unpaid interest, are either due and payable or are
otherwise paid in full in accordance with the terms hereof.

“Term Loan Note” means each promissory note made by the Borrower in favor of a
Term Loan Lender evidencing the portion of the Term Loan made by such Term Loan
Lender, substantially in the form of Exhibit C-1 (Form of Term Loan Note).

“THG” means The Holmes Group, Inc., a Massachusetts corporation.

 

52



--------------------------------------------------------------------------------

“Threshold Amount” means the Dollar Equivalent of $60,000,000.

“Total Leverage Ratio” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the ratio of (a) Consolidated
Funded Indebtedness (net of, as of such date of determination, unrestricted cash
and Eligible Securities of the Borrower and its Subsidiaries in excess of
$20,000,000) as of such date to (b) Consolidated EBITDA for the Four-Quarter
Period ending on or most recently ended prior to such date.

“Total Outstandings” means, at any date of determination thereof, the aggregate
of the Outstanding Amount of (a) the Term Loan, (b) Revolving Loans, (c) Foreign
Currency Loans, (d) L/C Obligations and (e) Swing Line Loans.

“Transaction Documents” means, individually or collectively as the context may
indicate, each Closing Related Document and each other Permitted Acquisition
Document.

“Trust Indenture Act” has the meaning set forth in Section 9.16 (Trust Indenture
Act).

“Type” means with respect to (i) a Revolving Loan or a Segment of a Term Loan,
its character as a Base Rate Loan or a Eurodollar Rate Loan and (ii) a Foreign
Currency Loan, its character as a Eurocurrency Rate Loan.

 

53



--------------------------------------------------------------------------------

“UCC” has the meaning specified in the Pledge and Security Agreement.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i) (Drawings
and Reimbursements; Funding of Participations).

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wachovia” means Wachovia Bank, National Association.

“Warburg” means, collectively, Warburg Pincus Private Equity VIII, L.P., Warburg
Pincus Netherlands Private Equity VIII C.V. I, Warburg Pincus Netherlands
Private Equity VIII C.V. II and Warburg Pincus Germany Private Equity VIII KG.

“Yen” and “¥” each mean the lawful money of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Each reference to “basis points” or “bps” shall be interpreted in accordance
with the convention that 100 bps = 1.0%.

 

54



--------------------------------------------------------------------------------

(e) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis with respect to accounting principles, as in effect from time to time.

(b) If any change in the accounting principles used in the preparation of the
most recent financial statements referred to in Section 6.01 (Financial
Statements) or in the computation of any financial ratio or requirement set
forth in any Loan Document is hereafter required or permitted by the rules,
regulations, pronouncements and opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successors thereto) and such change is properly adopted by the Borrower (with
notice to the Agents, in the manner specified in Section 6.03 (Notices)) and
results in a material change in any of the calculations required by Article VII
(Negative Covenants), including Section 7.13 (Financial Covenants), that would
not have resulted had such accounting change not occurred, the parties hereto
agree to enter into negotiations in order to amend such provisions so as to
equitably reflect such change such that the criteria for evaluating compliance
with such covenants by the Borrower shall be the same after such change as if
such change had not been made; provided, however, that no change in GAAP that
would affect a calculation in any material respect that measures compliance with
any covenant contained in Article VII (Negative Covenants), including
Section 7.13 (Financial Covenants), shall be given effect until such provisions
are amended to reflect such changes in GAAP.

(c) With respect to any Acquisition consummated on or after the Closing Date or
during any Four-Quarter Period that includes the Closing Date the following
shall apply:

(i) Commencing on the first fiscal quarter end of the Borrower next following
the date of each such Acquisition, for each of the next four periods of four
fiscal quarters of the Borrower, Consolidated EBITDA with respect to the Total
Leverage Ratio shall include the results of operations of the Person or assets
so acquired on a historical pro forma basis, and which amounts may include such
adjustments, including such adjustments as are permitted under Regulation S-X of
the Commission, as in each case are reasonably satisfactory to the Agents.

 

55



--------------------------------------------------------------------------------

(ii) Commencing on the first fiscal quarter end of the Borrower next following
the date of each Acquisition, for each of the next four periods of four fiscal
quarters of the Borrower, Consolidated Interest Expense as a component of
Consolidated EBITDA with respect to the Total Leverage Ratio shall include the
results of operations of the Person or assets so acquired, which amounts shall
be determined on a historical pro forma basis; provided, however, Consolidated
Interest Expense shall be adjusted on a historical pro forma basis to
(i) eliminate interest expense accrued during such period on any Indebtedness
repaid in connection with such Acquisition and (ii) include interest expense on
any Indebtedness (including Indebtedness hereunder) incurred, acquired or
assumed in connection with such Acquisition but only to the extent that interest
expense would have been charged on such Indebtedness (“Incremental Debt”)
calculated (A) as if all such Incremental Debt had been incurred as of the first
day of such Four-Quarter Period and (B) at the following interest rates: (I) for
all periods subsequent to the date of the Acquisition and for Incremental Debt
assumed or acquired in the Acquisition and in effect prior to the date of
Acquisition, at the actual rates of interest applicable thereto, and (II) for
all periods prior to the actual incurrence of such Incremental Debt, equal to
the rate of interest actually applicable to such Incremental Debt hereunder or
under other financing documents applicable thereto as at the end of each
affected period of such Four-Quarter Period, as the case may be;

provided that, notwithstanding anything to the contrary set forth herein, (A) in
making the Acquisition Adjustments described above, the Borrower may elect to
exclude any adjustment to Consolidated EBITDA arising from any Acquisition
having a Cost of Acquisition not in excess of the Dollar Equivalent of
$50,000,000, and (B) for each business or entity acquired by the Borrower or its
Subsidiaries that has not historically reported financial results on a quarterly
or monthly basis (or such quarterly or monthly results are not available to the
Borrower or its Subsidiaries) the Borrower shall provide its reasonable estimate
as to the quarterly or monthly results based on available financial results and
the books and records of the acquired business or entity for the purposes of
providing any historical pro forma data required to be delivered pursuant to
this Agreement, including such supplementary information pertaining thereto as
either Agent may reasonably request.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

56



--------------------------------------------------------------------------------

1.05 Conversion of Foreign Currencies.

(a) Consolidated Funded Indebtedness. Consolidated Funded Indebtedness
denominated in any currency other than Dollars shall be calculated using the
Dollar Equivalent thereof as of the date of the applicable financial statements
on which such Consolidated Funded Indebtedness is reflected.

(b) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount as required hereby (whether to determine compliance
with any covenants specified herein or otherwise), and a determination thereof
by the Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Loan Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount on any date either in its reasonable discretion
or upon the reasonable request of any Lender or L/C Issuer.

(c) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollar or cent to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

1.06 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Term Loan; Facilities Increase.

(a) Closing Date Term Loan. Subject to the terms and conditions of this
Agreement, each Term Loan Lender severally agrees to make a loan to the Borrower
in Dollars on the Closing Date (the “Closing Date Term Loan”) in an amount not
to exceed such Term Loan Lender’s Term Loan Commitment in effect on the Closing
Date. The principal amount of each Segment of the Closing Date Term Loan
outstanding hereunder from time to time shall bear interest and shall be
repayable as herein provided. No amount of the Closing Date Term Loan repaid or
prepaid by the Borrower may be reborrowed hereunder, and no Borrowing under the
Term Loan Facility shall be allowed other than the advance set forth in the
first sentence of this Section 2.01(a) and any Incremental Term Loan advanced as
part of any Facilities Increase. Each Term Loan Lender shall, pursuant to the
terms and subject to the conditions of this Agreement, make available by wire
transfer to the Administrative Agent not later than 12:00 noon New York time on
the Closing Date, the amount of its Pro Rata Term Share of the Term Loan
Facility then in effect. Each such wire transfer shall be directed to the
Administrative Agent at the Administrative Agent’s Office and shall be in the
form of Same Day Funds in Dollars. The amounts so received by the Administrative
Agent shall, subject to the terms and conditions of this Agreement, including
the satisfaction of all applicable conditions in Sections 4.01 (Conditions
Precedent to Initial Credit Extensions) and 4.02 (Conditions Precedent to Each
Credit Extension), be made available to the Borrower by delivery of the proceeds
thereof as shall be directed by a Responsible Officer of the Borrower and
reasonably acceptable to the

 

57



--------------------------------------------------------------------------------

Administrative Agent. The Borrower shall deliver to the Administrative Agent a
Term Loan Interest Rate Selection Notice no later than 12:00 Noon New York time
at least one Business Day prior to the Closing Date (or at least three Business
Days prior to the Closing Date in the case of any Eurodollar Rate Loans),
requesting the Borrowing of the Closing Date Term Loan. The Term Loan Interest
Rate Selection Notice shall specify (i) the proposed funding date of the Closing
Date Term Loan (which shall be a Business Day), (ii) the amount of the requested
Borrowing, and (iii) the Type of Borrowing under the Term Loan Facility so
requested.

(b) Facilities Increase. (i) The Borrower shall have the right to send to the
Agents, after the Closing Date, a Facilities Increase Notice to request (i) an
increase in the aggregate principal amount of the Term Loan Facility to be
effectuated by the disbursement of one or more additional Term Loans (each, an
“Incremental Term Loan”) in excess of the Closing Date Term Loan or (ii) an
increase in the aggregate principal amount of the Revolving Credit Commitments
(each such increase, a “Revolving Commitment Increase”, and together with each
Incremental Term Loan, each a “Facilities Increase”), in a principal amount not
to exceed (x) $150,000,000 in the aggregate for all such requests for Revolving
Commitment Increases or (y) $750,000,000 (exclusive of the First Facilities
Increase and the Second Facilities Increase) in the aggregate for all such
requests for Facilities Increases; provided, however, that (A) no Facilities
Increase in the Term Loan Facility shall be effective later than two years prior
to the Stated Closing Date Term Loan Maturity Date, (B) no Facilities Increase
in the Revolving Credit Facility shall be effective later than one year prior to
the Revolving Credit Maturity Date, (C) no Facilities Increase shall be
effective earlier than 10 days after the delivery of the Facilities Increase
Notice to the Agents in respect of such Facilities Increase and (D) no more than
five Facilities Increases (exclusive of the First Facilities Increase and the
Second Facilities Increase) shall be made pursuant to this Section 2.01(b).
Nothing in this Agreement shall be construed to obligate any Lender to negotiate
for (whether or not in good faith), solicit, provide or consent to any increase
in the Term Loan Commitments or the Revolving Credit Commitments, as applicable,
and any such increase may be subject to changes in any term of this Agreement
reasonably acceptable to the Agents and the Borrower.

(ii) The Administrative Agent shall promptly notify each Lender of the proposed
Facilities Increase and of the proposed terms and conditions therefor agreed
between the Borrower and the Agents. Each such Lender (and each of their
Affiliates and Approved Funds) may, in its sole discretion, commit to
participate in such Facilities Increase by forwarding its commitment therefor to
the Agents in form and substance reasonably satisfactory to the Agents. The
Agents shall allocate, in their sole discretion but in amounts not to exceed for
each such Lender the commitment received from such Lender, Affiliate or Approved
Fund, the Term Loan Commitments or the Revolving Credit Commitments, as
applicable, to be made as part of the Facilities Increase to the Lenders from
which it has received such written commitments. If the Agents do not receive
enough commitments from existing Lenders or their respective Affiliates or
Approved Funds, they may, after consultation with the Borrower, allocate to
Eligible Assignees any excess of the proposed amount of such Facilities Increase
agreed with the Borrower over the aggregate amounts of the commitments received
from existing Lenders.

(iii) Each Facilities Increase shall become effective on a date agreed by the
Borrower and the Agents (each a “Facilities Increase Date”), which shall be in
any case on or after the date of satisfaction of the conditions precedent set
forth in Section 4.04 (Conditions Precedent to Each Facilities Increase). The
Administrative Agent shall notify the Lenders and the Borrower, on or before
1:00 P.M. (New York time) on the day following the Facilities Increase Date of
the effectiveness of the Facilities Increase on the Facilities Increase Date and
shall record in the Register all applicable additional information in respect of
such Facilities Increase.

 

58



--------------------------------------------------------------------------------

(iv) The Borrower shall deliver to the Administrative Agent a Term Loan Interest
Rate Selection Notice or a Revolving Loan Notice, as applicable, no later than
12:00 Noon New York time at least one Business Day prior to the applicable
Facilities Increase Date (or at least three Business Days prior to the
applicable Facilities Increase Date in the case of any Eurodollar Rate Loans),
requesting the Borrowing of the applicable Incremental Term Loan or Revolving
Loans pursuant to such Revolving Commitment Increase. The Term Loan Interest
Rate Selection Notice or Revolving Loan Notice, as applicable, shall specify
(i) the proposed funding date of the applicable Incremental Term Loan or
Revolving Commitment Increase (which shall be a Business Day), (ii) the amount
of any requested Borrowing, and (iii) the Type of such Borrowing under the
applicable Facility so requested.

Each existing Lender (or Affiliate or Approved Fund thereof) or Eligible
Assignee having, in its sole discretion, committed to a Facilities Increase
(each, an “Incremental Term Loan Lender” or “Incremental Revolving Lender”, as
applicable, and collectively the “Incremental Lenders”) shall agree as part of
such commitment that, on the Facilities Increase Date for such Facilities
Increase, on the terms and subject to the conditions set forth in its commitment
therefor or otherwise agreed to as part of such commitment or set forth in this
Agreement as amended in connection with such Facilities Increase, such Lender,
Affiliate, Approved Fund or Eligible Assignee shall make a loan in Dollars to
the Borrower (as requested pursuant to clause (iv) above) in an amount not to
exceed such Lender’s commitment to provide such Facilities Increase.

In the event that the existing Lenders (or Affiliate or Approved Fund thereof)
or Eligible Assignee have, in their respective sole discretion, agreed to make
an Incremental Term Loan available to the Borrower, such Incremental Term Loan
will be made available to the Borrower in Dollars on the applicable Facilities
Increase Date in an amount not to exceed such Incremental Term Loan Lender’s
Term Loan Commitment therefor in effect on the applicable Facilities Increase
Date. No amount of any Incremental Term Loan borrowed hereunder and then repaid
or prepaid by the Borrower may be reborrowed hereunder.

Upon each increase in the Revolving Credit Commitments pursuant to this
Section 2.01(b), (i) each Revolving Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Incremental Revolving Lender in respect of such increase, and each such
Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit and Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (A) participations hereunder in
Letters of Credit and (B) participations hereunder in Swing Line Loans held by
each Revolving Lender (including each such Incremental Revolving Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Lenders represented by such Revolving Lender’s Revolving Credit
Commitment and (ii) if, on the date of such increase, there are any Revolving
Loans outstanding, such Revolving Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Loans made hereunder (reflecting such increase in Revolving Credit
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 3.05 (Funding Losses). The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. With
respect to any Revolving Commitment Increase pursuant to this Section 2.01(b),
following the applicable Facilities Increase Date, the Borrower may borrow
Revolving Loans pursuant to such increased Revolving Credit Commitment, prepay

 

59



--------------------------------------------------------------------------------

Revolving Loans under Section 2.06 (Prepayments), and reborrow Revolving Loans
as provided in Section 2.02 (Revolving Loans; Foreign Currency Loans).

2.02 Revolving Loans; Foreign Currency Loans.

(a) Subject to the terms and conditions of this Agreement, each Revolving Lender
severally agrees to make, Convert and Continue Revolving Loans in Dollars to and
for the Borrower from time to time on any Business Day during the period from
the Closing Date to the Revolving Credit Maturity Date; provided, however, that
(i) any Borrowing of Revolving Loans made on the Closing Date shall be advanced,
at the Borrower’s election, as Base Rate Loans or Eurodollar Rate Loans and
(ii) after giving effect to any Revolving Borrowing, (x) sum of (I) the
aggregate Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C
Obligations and (II) an amount equal to 105% of the aggregate Outstanding Amount
of all Foreign Currency Loans shall not exceed the Aggregate Revolving Credit
Commitments, and (y) the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender, plus such Revolving Lender’s Pro Rata Revolving Share of
an amount equal to the aggregate Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Pro Rata Revolving Share of the aggregate Outstanding
Amount of all Swing Line Loans, plus such Revolving Lender’s Pro Rata Revolving
Share of an amount equal to 105% of the aggregate Outstanding Amount of all
Foreign Currency Loans shall not exceed such Revolving Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow Revolving Loans under this Section 2.02, prepay Revolving Loans under
Section 2.06 (Prepayments), and reborrow Revolving Loans under this
Section 2.02. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

(b) Subject to the terms and conditions of this Agreement, the Foreign Currency
Fronting Lender agrees to make Foreign Currency Loans under the Revolving Credit
Facility in any Denomination Currency to the Borrower from time to time on any
Business Day during the period from the first Business Day next succeeding the
Closing Date to the Revolving Credit Maturity Date; provided, that after giving
effect to the making and use of proceeds thereof, (a) an amount equal to 105% of
the aggregate Outstanding Amount of Foreign Currency Loans made by the Foreign
Currency Fronting Lender shall not exceed the Foreign Currency Sublimit
(notwithstanding the fact that such Foreign Currency Loans, when aggregated with
the aggregate Outstanding Amount of the Revolving Loans and the Foreign Currency
Fronting Lender’s Pro Rata Revolving Share (in its capacity as a Revolving
Lender) of L/C Obligations and Swing Line Loans may exceed the amount of the
Foreign Currency Fronting Lender’s Revolving Credit Commitment) and (b) the sum
of (i) the Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C
Obligations, and (ii) an amount equal to 105% of the Outstanding Amount of all
Foreign Currency Loans shall not exceed the Aggregate Revolving Credit
Commitments. During the period from the first Business Day after the Closing
Date to the Revolving Credit Maturity Date, the Borrower may use the Foreign
Currency Sublimit by borrowing Foreign Currency Loans, repaying the Foreign
Currency Loans in whole or in part and reborrowing Foreign Currency Loans, all
in accordance with the terms and conditions of this Agreement.

2.03 Borrowings, Conversions and Continuations.

(a) (i) Each Revolving Borrowing, the Borrowing under any Facilities Increase,
each Conversion of Revolving Loans or Segments of the Term Loan, and each
Continuation of Revolving Loans or Segments of the Term Loan shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which (other than
in the case of any Facilities Increase) may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 12:00 noon,

 

60



--------------------------------------------------------------------------------

New York time, (i) three Business Days prior to the requested date of any
Borrowing of, Conversion to or Continuation of Eurodollar Rate Loans, and
(ii) on the requested date of any Borrowing of, or Conversion to, Base Rate
Loans. Each such telephonic notice must be confirmed by 2:00 p.m., New York
time, on the same day such telephonic notice is given, by delivery to the
Administrative Agent of a written Revolving Loan Notice or Term Loan Interest
Rate Selection Notice, appropriately completed and signed by a Responsible
Officer (unless such Revolving Loan Notice is being delivered by the Swing Line
Lender pursuant to Section 2.05(c) (Refinancing of Swing Line Loans) or by the
Administrative Agent on behalf of the L/C Issuer pursuant to Section 2.04(c)(i)
(Drawings and Reimbursements; Funding of Participations)). Each Borrowing of,
Conversion to or Continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.04(c) (Drawings and Reimbursements; Funding of
Participations) and 2.05(c) (Refinancing of Swing Line Loans), each Borrowing of
or Conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $100,000 in excess thereof. Each Revolving Loan Notice shall
be (or if telephonic, shall be confirmed by 2:00 p.m., New York time, on the
same day such telephonic notice is given, with a writing that is) substantially
in the form of Exhibit A-1 (Form of Revolving Loan Notice) attached hereto, and
each Term Loan Interest Rate Selection Notice shall be (or if telephonic, shall
be confirmed by 2:00 p.m., New York time, on the same day such telephonic notice
is given, with a writing that is) substantially in the form of Exhibit A-2 (Form
of Term Loan Interest Rate Selection Notice) attached hereto. If the Borrower
fails to specify a Type of Revolving Loan in a Revolving Loan Notice or Type of
Segment in a Term Loan Interest Rate Selection Notice, or if the Borrower fails
to give a timely notice requesting a Conversion or Continuation, then the
applicable Revolving Loans and Segments of the Term Loan shall, subject to the
last sentence of this Section 2.03(a)(i), be made or Continued as, or Converted
to, Base Rate Loans. Any such automatic Conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect. If no timely
notice of a Conversion or Continuation is provided by the Borrower, the
Administrative Agent shall notify each applicable Lender of the details of any
automatic Conversion to Base Rate Loans. If the Borrower requests a Borrowing
of, Conversion to, or Continuation of Eurodollar Rate Loans in any such
Revolving Loan Notice or Term Loan Interest Rate Selection Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(ii) Each Borrowing of Foreign Currency Loans and each Continuation of Foreign
Currency Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent and the Foreign Currency Fronting Lender, which notice may
not be given by telephone. Each such notice must be received by the
Administrative Agent and the Foreign Currency Fronting Lender not later than
12:00 noon, New York time, (i) five Business Days prior to the requested date of
any Borrowing or Continuation of Eurocurrency Rate Loans denominated in Yen,
(ii) four Business Days prior to the requested date of any Borrowing or
Continuation of Eurocurrency Rate Loans denominated in Euros, (iii) three
Business Days prior to the requested date of any Borrowing or Continuation of
Eurocurrency Rate Loans denominated in Canadian Dollars and (iv) in the case of
any other Denomination Currency, a number of Business Days to be agreed by the
Borrower, the Foreign Currency Fronting Lender and the Administrative Agent.
Each Borrowing of or Continuation of Eurocurrency Rate Loans in any Denomination
Currency shall be in a principal amount that is not less than the Minimum
Currency Borrowing Amount applicable to such Denomination Currency. Each Foreign
Currency Loan Notice shall be substantially in the form of Exhibit A-3 (Form of
Foreign Currency Loan Notice) attached hereto. If the Borrower fails to provide
a timely notice of Continuation, then the applicable Foreign Currency Loans,
subject to the last sentence of this Section 2.03(a)(ii), will be made or
Continued as Eurocurrency Rate Loans having an Interest Period of one month,
effective, in the case of any

 

61



--------------------------------------------------------------------------------

Continuation, as of the last day of the Interest Period then in effect. If the
Borrower requests a Borrowing of, or Continuation of Eurocurrency Rate Loans in
any such Foreign Currency Loan Notice, but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month.

(b) (i) Following receipt of a Revolving Loan Notice, the Administrative Agent
shall promptly notify each Revolving Lender of its Pro Rata Revolving Share of
the applicable Revolving Loans. Each Revolving Lender shall make the amount of
its Revolving Loan available to the Administrative Agent in Same Day Funds in
Dollars at the Administrative Agent’s Office not later than (x) 2:00 p.m., New
York time, on the date of a Revolving Borrowing for the account of the L/C
Issuer pursuant to Section 2.04(c)(ii) (Drawings and Reimbursements; Funding of
Participations), or (y) 3:00 p.m., New York time, in all other cases, on the
Business Day specified in the applicable Revolving Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (Conditions
Precedent to Each Credit Extension) (and, if such Borrowing is the initial
Credit Extension, Section 4.01 (Conditions Precedent to Initial Credit
Extensions)), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(ii) Following receipt of a Foreign Currency Loan Notice, the Foreign Currency
Fronting Lender shall notify the Administrative Agent thereof and shall notify
each Revolving Lender of the amount (expressed in the Denomination Currency and
the Dollar Equivalent thereof) of its participation therein (which amount shall
be determined based on such Revolving Lender’s Pro Rata Revolving Share). Upon
satisfaction of the applicable conditions set forth in Section 4.02 (Conditions
Precedent to Each Credit Extension), the Foreign Currency Fronting Lender shall
make the applicable Foreign Currency Loan to the Borrower in the applicable
Denomination Currency by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Foreign Currency
Fronting Lender by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan or a
Eurocurrency Rate Loan may be Continued or Converted only on the last day of the
Interest Period for such Loan. During the existence of a Default or Event of
Default, (i) no Revolving Loan or Foreign Currency Loan may be requested as,
Converted into or Continued as a Eurodollar Rate Loan or Eurocurrency Rate Loan,
as applicable, without the consent of the Required Revolving Lenders and, in the
case of any Foreign Currency Loans, the Agents and the Foreign Currency Fronting
Lender and (ii) no Segment of the Term Loan may be Converted into or Continued
as a Eurodollar Rate Segment without the consent of the Required Term Loan
Lenders.

(d) The Administrative Agent or the Foreign Currency Fronting Lender, as the
case may be, shall promptly notify the Borrower and the applicable Lenders of
the interest rate applicable to any Eurodollar Rate Loan or any Eurocurrency
Rate Loan, as the case may be, upon determination of such interest rate. The
determination of the Eurodollar Rate or the Eurocurrency Rate by the
Administrative Agent or the Foreign Currency Lender, as the case may be, shall
be conclusive in the absence of manifest error.

(e) After giving effect to all Revolving Borrowings, all Conversions of
Revolving Loans from one Type to the other, and all Continuations of Revolving
Loans as the same Type, there shall not be more than five Interest Periods in
effect with respect to Revolving Loans.

 

62



--------------------------------------------------------------------------------

(f) After giving effect to all Foreign Currency Borrowings and all Continuations
of Foreign Currency Loans, there shall not be more than five Interest Periods in
effect with respect to Foreign Currency Loans.

(g) After giving effect to the Borrowing under the Term Loan Facility, all
Conversions of Segments of the Term Loan from one Type to the other, and all
Continuations of Segments of the Term Loan as the same Type, there shall not be
more than eight Interest Periods in effect with respect to Segments of the Term
Loan.

2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.04, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of the Borrower, and to renew
Letters of Credit previously issued by it, in accordance with clause (b) below,
and (2) to honor drafts under the Letters of Credit previously issued by it; and
(B) the Revolving Lenders severally agree to risk participate in Letters of
Credit issued for the account of the Borrower; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Revolving Lender shall be obligated to risk participate in, any
Letter of Credit if as of the date of such proposed L/C Credit Extension, after
giving effect to such L/C Extension, (x) the sum of (i) the aggregate
Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
and (ii) an amount equal to 105% of the Outstanding Amount of all Foreign
Currency Loans, would exceed the Aggregate Revolving Credit Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Pro Rata Revolving Share of the Outstanding Amount
of all L/C Obligations, plus such Revolving Lender’s Pro Rata Revolving Share of
the Outstanding Amount of all Swing Line Loans, plus such Revolving Lender’s Pro
Rata Revolving Share of an amount equal to 105% of the Outstanding Amount of all
Foreign Currency Loans would exceed such Revolving Lender’s Revolving Credit
Commitment, or (z) the Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, from the Closing
Date until the Letter of Credit Expiration Date, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

63



--------------------------------------------------------------------------------

(B) subject to Section 2.04(b)(iii) (Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last renewal, unless the Required Revolving Lenders have approved
such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date; or

(D) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Notwithstanding anything in this Agreement to the contrary, (A) no L/C
Issuer shall be required to issue, amend, extend or renew any Letter of Credit
issued by it if, after giving effect to such issuance, amendment, extension or
renewal, the aggregate face amount of all Letters of Credit issued by such L/C
Issuer would exceed $75,000,000 and (B) in no event shall CIBC or any of its
Affiliates, in their respective capacities as L/C Issuers, be required to issue
commercial Letters of Credit under this Agreement.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower (or
if the applicable L/C Issuer has agreed to electronic delivery of Letter of
Credit Applications, with electronic signature delivered pursuant to a secured
system acceptable to the L/C Issuer). Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 1:00 p.m., New York time, at least two Business Days (or such later time on
such date as such L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone, internet,
electronic system or in

 

64



--------------------------------------------------------------------------------

writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent (by internet, electronic system or in writing) with a
copy thereof. Upon receipt by the applicable L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted under
Section 2.04(a)(i) (The Letter of Credit Commitment) in terms of any additional
L/C Obligations created thereby (unless otherwise agreed among the
Administrative Agent and the applicable L/C Issuer), then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with such L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Pro Rata Revolving Share times the amount of
such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the applicable L/C Issuer to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such renewal if (A) such L/C Issuer would have
no obligation at such time to issue such Letter of Credit in its renewed form
under the terms hereof, or (B) it has received notice (which may be by telephone
or in writing, provided that any such telephonic notice must be confirmed in
writing by 2:00 p.m., New York time on the same day such telephonic notice is
given) on or before the day that is two Business Days before the Nonrenewal
Notice Date from the Administrative Agent, any Revolving Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02
(Conditions Precedent to Each Credit Extension) is not then satisfied.
Notwithstanding anything to the contrary contained herein, the applicable L/C
Issuer shall have no obligation to permit the renewal of any Auto-Renewal Letter
of Credit at any time, and in no event shall the expiry date of any Auto-Renewal
Letter of Credit after any renewal as described herein occur after the Letter of
Credit Expiration Date, unless all the Revolving Lenders have approved such
expiry date.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m., New York time, on the date of any payment by an L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse such
L/C Issuer in an amount equal to the amount

 

65



--------------------------------------------------------------------------------

of such drawing in Dollars in Same Day Funds. If the Borrower fails to so
reimburse such L/C Issuer by such time, such L/C Issuer shall promptly notify
the Administrative Agent and, promptly upon receipt of such notice from such L/C
Issuer, the Administrative Agent shall notify each Revolving Lender of the Honor
Date, the amount of the then unpaid Reimbursement Obligation (the “Unreimbursed
Amount”), such Revolving Lender’s Pro Rata Revolving Share thereof and, in
accordance with the following sentence and Section 2.04(c)(ii) (Drawings and
Reimbursements; Funding of Participations), whether a Swing Line Borrowing or a
Revolving Borrowing will be made to repay the Unreimbursed Amount or whether,
pursuant to Section 2.04(c)(iii) (Drawings and Reimbursements; Funding of
Participations), an L/C Borrowing in the amount of the Unreimbursed Amount shall
be deemed incurred by the Borrower and that each Revolving Lender shall
participate in such L/C Borrowing in accordance with its Pro Rata Revolving
Share. In such event, the Borrower shall be deemed to have requested a Swing
Line Borrowing, without regard to the minimum and multiples and times of day for
notice specified in Section 2.05 (Swing Line Loans), or, if the Unreimbursed
Amount is greater than the amount available for Swing Line Borrowings under the
Swing Line Sublimit, a Revolving Borrowing, without regard to the minimum and
multiples and times of day for notice specified in Section 2.03, to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, but subject, in
each case, to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments, and the conditions set forth in Section 4.02 (Conditions
Precedent to Each Credit Extension) (other than the delivery of a Revolving Loan
Notice). Any notice given by an L/C Issuer or the Administrative Agent pursuant
to this Section 2.04(c)(i) shall constitute a notice under
Section 2.05(b)(Borrowing Procedures) or a Revolving Loan Notice, respectively,
and may be given by telephone if promptly confirmed in writing; provided that
the lack of such prompt confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) The Swing Line Lender, if a Swing Line Borrowing can be made as determined
by the Administrative Agent pursuant to Section 2.05 (Swing Line Loans), shall
make funds available to the Administrative Agent for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
the Unreimbursed Amount, not later than 3:00 p.m., New York time, on the
Business Day specified in such notice by the Administrative Agent. In the event
the Administrative Agent determines that a Swing Line Borrowing is not so
available and, in the alternative, pursuant to Section 2.04(c)(i) (Drawings and
Reimbursements; Funding of Participations), a Revolving Borrowing or an L/C
Borrowing is to be made, each Revolving Lender (including the Revolving Lender
acting as the L/C Issuer with respect to such Letter of Credit) shall upon
receipt of any notice from the Administrative Agent pursuant to
Section 2.04(c)(i) (Drawings and Reimbursements; Funding of Participations) make
funds in Dollars available to the Administrative Agent for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in the amount equal
to its Pro Rata Revolving Share of the Unreimbursed Amount not later than 3:00
p.m., New York time, on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii) (Drawings and Reimbursements; Funding of Participations),
each Revolving Lender that so makes funds available shall be deemed to have made
a Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received from either the Swing Line Lender or the Revolving
Lenders, as applicable, to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing because the conditions set forth in Section 4.02 (Conditions Precedent
to Each Credit Extension) cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced by
a Borrowing, which L/C Borrowing shall be due and payable on demand (together
with accrued interest thereon) and shall bear interest at the Default Rate. In

 

66



--------------------------------------------------------------------------------

such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.04(c)(ii) (Drawings
and Reimbursements; Funding of Participations) shall be deemed payment in
respect of its risk participation in such L/C Borrowing and shall constitute an
L/C Advance from such Revolving Lender in satisfaction of its risk participation
obligation in such L/C Borrowing under this Section 2.04.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to Section 2.04(c)(ii) (Drawings and Reimbursements; Funding of
Participations) to reimburse the applicable L/C Issuer for any Unreimbursed
Amount drawn under any Letter of Credit or to fund its participation therein, as
the case may be, interest in respect of such Revolving Lender’s Pro Rata
Revolving Share of such amount shall be solely for the account of such L/C
Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or Event
of Default, (C) the issuance of the applicable Letter of Credit at the request
of a Guarantor as agent for the Borrower pursuant to Section 2.04(n) (Requests
for Issuances of Letters of Credit by Guarantors) or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans, and
the Swing Line Lender’s obligation to make Swing Line Loans, pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02
(Conditions Precedent to Each Credit Extension) (other than the delivery of a
Revolving Loan Notice or Swing Line Loan Notice). Any such reimbursement with
the proceeds of Revolving Loans or L/C Advances shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of an L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(ii), the applicable L/C Issuer shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Federal Funds Rate for three Business Days and thereafter at a rate
per annum equal to the Default Rate. A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.04(c) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.04(c) (Drawings
and Reimbursements; Funding of Participations), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent), or any payment of interest thereon, the
Administrative Agent will distribute to such Revolving Lender the amount of its
Pro Rata Revolving Share thereof

 

67



--------------------------------------------------------------------------------

(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer in respect of any drawing on any Letter of Credit is required to be
returned (including pursuant to any settlement entered into by the
Administrative Agent or such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Pro Rata Revolving Share of such amount on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Federal Funds Rate from time to time in effect, and such
payment by each Revolving Lender shall be deemed to be its L/C Advance in such
amount pursuant to Section 2.04(c)(iii) (Drawings and Reimbursements; Funding of
Participations).

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing, shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable

 

68



--------------------------------------------------------------------------------

L/C Issuer. The Borrower shall be conclusively deemed to have waived any such
claim against an L/C Issuer and its correspondents unless such notice is given
as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. Neither any L/C Issuer, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders, Revolving Lenders, Required Revolving Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. Neither any L/C Issuer, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of any L/C Issuer,
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.04(e) (Obligations Absolute); provided, however,
that anything in such clauses (i) through (v) to the contrary notwithstanding,
the Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential, special, punitive or exemplary, damages suffered by
the Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, any L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, if an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date or the Revolving Credit Maturity Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the Outstanding
Amount of all L/C Obligations plus the Letter of Credit fees payable with
respect to such Letter of Credit (calculated at the Applicable Margin with
respect to Revolving Loans that are Eurodollar Rate Loans then in effect for the
period from the date of such cash collateralization until the expiry date of
such Letter of Credit). The Administrative Agent may, from time to time after
such funds are deposited in any Cash Collateral Account, apply funds then held
in such Cash Collateral Account to the payment of any amounts, in accordance
with Section 2.13(h) (Payments Generally), as shall have become or shall become
due and payable by the Borrower to the L/C Issuers or Lenders in respect of the
L/C Obligations. The Administrative Agent shall promptly give written notice of
any such application; provided, however, that the failure to give such written
notice shall not invalidate any such application.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such

 

69



--------------------------------------------------------------------------------

agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata
Revolving Share a Letter of Credit fee (for each day such Letter of Credit
remains in effect) for each Letter of Credit equal to the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans multiplied by the daily maximum
amount available to be drawn under such Letter of Credit (each such Letter of
Credit fee being referred to herein as a “Letter of Credit Fee”). Such fee for
each Letter of Credit shall be calculated as of each Quarterly Fee Calculation
Date, commencing with the first such date to occur after the issuance of such
Letter of Credit, and on the Letter of Credit Expiration Date, and shall be due
and payable on the respective Quarterly Fee Payment Date for each such Quarterly
Fee Calculation Date and on the Letter of Credit Expiration Date. If there is
any change in the Applicable Margin with respect to Revolving Loans that are
Eurodollar Rate Loans during any quarter, the actual daily amount of each Letter
of Credit shall be computed and multiplied by the Applicable Margin with respect
to Revolving Loans that are Eurodollar Rate Loans separately for each period
during such quarter that such Applicable Margin was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee (for each day such Letter of Credit remains in effect) for each
Letter of Credit in an amount equal to 1/8 of 1% (0.125%) per annum on the daily
maximum amount available to be drawn thereunder, due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Expiration Date. In addition, the
Borrower shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such fees and charges are due and payable on demand
and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms of this Agreement and the terms of any Letter of Credit
Application, the terms of this Agreement shall control.

(l) Letter of Credit Report. On (i) the last Business Day of each calendar
month, and (ii) each date that an L/C Credit Extension occurs with respect to
any Letter of Credit of such L/C Issuer, each L/C Issuer shall deliver to the
Administrative Agent a report in the form of Exhibit G (Form of Letter of Credit
Report) hereto, appropriately completed with the respective information for
every Letter of Credit of such L/C Issuer (or, if acceptable to the applicable
L/C Issuer, the electronic equivalent thereof containing substantially the same
information).

(m) Existing Letters of Credit. Schedule 2.04(m) (Existing Letters of Credit)
contains a schedule of certain letters of credit issued prior to the Closing
Date (the “Existing Letters of Credit”) by the issuers specified opposite each
such letter of credit for the account of the Borrower or the applicable
Subsidiary of the Borrower as specified on such Schedule 2.04(m) (Existing
Letters of Credit). On the Closing Date (i) such Existing Letters of Credit, to
the extent outstanding, shall be automatically and without further action by the
parties thereto converted to Letters of Credit issued pursuant to this
Section 2.04 for the account of the Borrower and subject to

 

70



--------------------------------------------------------------------------------

the provisions hereof, and for this purpose the fees specified in this
Section 2.04 shall be payable (in substitution for any fees set forth in the
applicable letter of credit reimbursement agreements or applications relating to
such Existing Letters of Credit) as if such Existing Letters of Credit had been
issued on the Closing Date, (ii) the face amount of such Existing Letters of
Credit shall be included in the calculation of L/C Obligations and (iii) all
liabilities of the Borrower or any of its Subsidiaries, as the case may be, with
respect to such Existing Letters of Credit shall constitute Obligations. No
Existing Letters of Credit converted in accordance with this clause (m) shall be
amended, extended or renewed without the prior written consent of the
Administrative Agent.

(n) Requests for Issuances of Letters of Credit by Guarantors. Notwithstanding
anything to the contrary in this Section 2.04 (Letters of Credit),

(i) The Borrower hereby appoints each Guarantor (and confirms to each Agent,
each Lender, each L/C Issuer and each other Person party to this Agreement that
such Guarantors have been duly appointed) to act as agent for the Borrower for
purposes of (A) requesting the issuance of Letters of Credit, (B) executing and
delivering Letter of Credit Applications, (C) reimbursing the applicable L/C
Issuer for drawings under such Letters of Credit and (D) taking any other action
or receiving any communication on behalf of the Borrower in connection with such
Letters of Credit.

(ii) Each of the Lenders, the L/C Issuers and the Administrative Agent shall be
entitled to deal with any Guarantor as agent for the Borrower in connection with
Letters of Credit issued at the request of such Guarantor as provided in this
Section 2.04 (Letters of Credit) and to rely on any instructions or other
communications from each Guarantor as agent for the Borrower with respect to any
Letter of Credit issued at the request of such Guarantor. In furtherance of the
foregoing, it is expressly understood and agreed by the Borrower that the
Administrative Agent, each Lender and each L/C Issuer are authorized and
directed to accept, honor and rely on instructions and requests made by such
Guarantors in respect of Letters of Credit, subject to the limitations of this
Agreement.

(iii) None of the Lenders, the L/C Issuers or the Agents shall have any
responsibility to the Borrower or any other Loan Party for dealing with any
Guarantor as provided in this Section 2.04(n) and the Obligations of the
Borrower and each of the other Loan Parties to the Lenders, the L/C Issuers and
each of the Agents shall not be affected by any matter relating to acts or
omissions of the Guarantors relating to requests for Letters of Credit, the L/C
Obligations or otherwise as agent for the Borrower hereunder. Notwithstanding
the appointment of the Guarantors as agent for the Borrower hereunder with
respect to Letters of Credit, each Agent, each L/C Issuer and the Lenders shall
in their sole discretion be entitled to deal directly with the Borrower with
respect to any Letter of Credit issued hereunder at the request of any Guarantor
for all purposes of the Loan Documents.

(iv) The Borrower hereby acknowledges and agrees that (A) all Reimbursement
Obligations, all L/C Obligations and any other Obligations in respect of any
Letters of Credit shall be Obligations of the Borrower, irrespective of whether
the Borrower requested the issuance of such Letter of Credit directly or such
Letter of Credit was issued at the request of a Guarantor as its agent and such
Obligations shall be absolute, unconditional and irrevocable as provided in
Section 2.04(e) (Obligations Absolute) and (B) all such Letters of Credit issued
at the request of any Guarantor acting as agent for the Borrower shall be deemed
to be issued for the account of the Borrower.

 

71



--------------------------------------------------------------------------------

(o) Existing THG Letters of Credit. Schedule 2.04 (o) (Existing THG Letters of
Credit) contains a schedule of certain letters of credit issued prior to the
Second Amendment Effective Date (the “Existing THG Letters of Credit”) by BofA
for the account of THG or its applicable Subsidiary as specified on such
Schedule 2.04(o) (Existing THG Letters of Credit). On the Second Amendment
Effective Date (i) such Existing THG Letters of Credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto converted to Letters of Credit issued pursuant to this Section 2.04 for
the account of the Borrower and subject to the provisions hereof, and for this
purpose the fees specified in this Section 2.04 shall be payable (in
substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such Existing THG Letters
of Credit) as if such Existing THG Letters of Credit had been issued on the
Second Amendment Effective Date, (ii) the face amount of such Existing THG
Letters of Credit shall be included in the calculation of L/C Obligations and
(iii) all liabilities of the Borrower or any of its Subsidiaries, as the case
may be, with respect to such Existing THG Letters of Credit shall constitute
Obligations. No Existing THG Letters of Credit converted in accordance with this
clause (o) shall be amended, extended or renewed without the prior written
consent of the Administrative Agent.

2.05 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) in
Dollars, to the Borrower from time to time on any Business Day during the period
from the Closing Date to the Revolving Credit Maturity Date in an aggregate
amount not to exceed the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the aggregate Outstanding
Amount of Revolving Loans and the Swing Line Lender’s Pro Rata Revolving Share
(in its capacity as a Revolving Lender) of L/C Obligations and the Swing Line
Lender’s Pro Rata Revolving Share (in its capacity as a Revolving Lender) of an
amount equal to 105% of the aggregate Outstanding Amount of all Foreign Currency
Loans may exceed the amount of such Swing Line Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the aggregate Outstanding Amount of all Revolving Loans, Swing Line Loans,
and L/C Obligations, plus an amount equal to 105% of the aggregate Outstanding
Amount of all Foreign Currency Loans shall not exceed the Aggregate Revolving
Credit Commitments, and (ii) the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender other than the Swing Line Lender, plus such
Revolving Lender’s Pro Rata Revolving Share of an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata
Revolving Share of the Outstanding Amount of all Swing Line Loans, plus such
Revolving Lender’s Pro Rata Revolving Share of the Outstanding Amount of all
Foreign Currency Loans, shall not exceed such Revolving Lender’s Revolving
Credit Commitment. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow Swing Line Loans under this
Section 2.05, prepay Swing Line Loans under Section 2.06 (Prepayments), and
reborrow Swing Line Loans under this Section 2.05. Each Swing Line Loan shall be
a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s Pro
Rata Revolving Share times the amount of the Swing Line Loan; provided, however,
that such Revolving Lender shall not be required to fund such risk participation
except as provided in clause (c)(iii) below.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:30 p.m., New
York time on the requested Borrowing date, and

 

72



--------------------------------------------------------------------------------

shall specify (i) the amount to be borrowed, which shall be a minimum of
$300,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested Borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed by 4:30 p.m., New York time, on the same day such
telephonic notice is given, by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Lender) prior to (x) 1:00 p.m., New
York time, in the case of Swing Line Loans to reimburse an L/C Issuer in respect
of drawings under Letters of Credit, or (y) 4:30 p.m., New York time, in all
other cases, on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.05(a)
(The Swing Line), or (B) that one or more of the applicable conditions specified
in Section 4.02 (Conditions Precedent to Each Credit Extension) is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than (x) 3:00 p.m., New York time, in the case of Swing
Line Loans to reimburse an L/C Issuer in respect of drawings under Letters of
Credit, or (y) 5:00 p.m., New York time, in all other cases, on the Borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower by wire transfer of such funds, in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that a Revolving Loan be made in
an amount equal to the then Outstanding Amount of Swing Line Loans, and such
request by the Swing Line Lender shall constitute a Revolving Loan Notice. Such
request shall be made in accordance with the requirements of Section 2.03,
without regard to the minimum and multiples specified therein for the principal
amount of Revolving Loans, but subject to the unutilized portion of the
Aggregate Revolving Credit Commitments, and the conditions set forth in
Section 4.02 (Conditions Precedent to Each Credit Extension). Each Revolving
Lender shall make an amount equal to its Pro Rata Revolving Share of the amount
specified in such Revolving Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 2:00 p.m., New York time, on the Business Day
specified in such Revolving Loan Notice, whereupon, subject to
Section 2.05(c)(ii) (Refinancing of Swing Line Loans), each Revolving Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received from the Revolving Lenders to the Swing Line Lender. The Administrative
Agent shall promptly notify the Borrower of the making of a Revolving Loan
pursuant to this Section 2.05(c)(i), provided that the lack of such prompt
notification shall in no way affect the making, validity or status of such
Revolving Loan.

(ii) If for any reason any Revolving Borrowing cannot be requested in accordance
with Section 2.05(c)(i) (Refinancing of Swing Line Loans) or any Swing Line Loan
cannot be refinanced by such a Revolving Borrowing, the Revolving Loan Notice
submitted by the Swing Line Lender shall be deemed to be a request by the Swing
Line Lender that each of the Revolving Lenders fund its risk participation in
the amount of the relevant Swing Line Loan and each

 

73



--------------------------------------------------------------------------------

Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.05(c)(i) (Refinancing of Swing Line
Loans) shall be deemed payment in respect of such risk participation in the
amount of such Swing Line Loan.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i) (Refinancing of
Swing Line Loans), the Swing Line Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Federal Funds Rate for
three Business Days and thereafter at a rate per annum equal to the Default
Rate. A certificate of the Swing Line Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.05(c) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.02 (Conditions Precedent to Each Credit Extension) (other than the
delivery by the Borrower of a Revolving Loan Notice). Any such purchase of risk
participations by each Revolving Lender from the Swing Line Lender shall not
relieve or otherwise impair the obligation of the Borrower to repay Swing Line
Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute in Dollars to such Revolving Lender its Pro Rata Revolving Share of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s risk
participation was outstanding and funded).

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Revolving Lender shall pay to the Swing Line Lender in Dollars its
Pro Rata Revolving Share of such amount on demand of the Administrative Agent,
plus accrued and unpaid interest thereon from the date of such demand to the
date such amount is returned (including pursuant to any settlement entered into
by the Swing Line Lender in its discretion), at a rate per annum equal to the
applicable Federal Funds Rate. The Administrative Agent will make such demand
only upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loan or risk participation
pursuant to this Section 2.05, interest in respect of such Revolving Lender’s
Pro Rata Revolving Share shall be solely for the account of the Swing Line
Lender.

 

74



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.06 Prepayments.

(a) Optional Prepayments of Revolving Loans and Foreign Currency Loans.

(i) The Borrower may, upon irrevocable notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Revolving Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 12:00 noon, New York time, (I) one
Business Day prior to any date of prepayment of Eurodollar Rate Loans, and (II)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of not less than $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Revolving Loans to be prepaid. A
Responsible Officer of the Borrower shall provide the Administrative Agent
written confirmation of each such telephonic notice by 2:00 p.m. on the same day
such telephonic notice is given, but failure to provide such confirmation shall
not affect the validity of such telephonic notice. The Administrative Agent will
promptly notify each Revolving Lender of its receipt of each such notice, and of
such Revolving Lender’s Pro Rata Revolving Share of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued and unpaid interest thereon, together with any additional amounts
required pursuant to Section 3.05 (Funding Losses). Each such prepayment shall
be applied to the Revolving Loans of the Revolving Lenders in accordance with
their respective Pro Rata Revolving Shares.

(ii) The Borrower may, upon irrevocable notice to the Administrative Agent and
the Foreign Currency Fronting Lender, at any time or from time to time
voluntarily prepay Foreign Currency Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent and the Foreign Currency Fronting Lender not later than 12:00 noon, New
York time, (I) five Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Yen, (II) four Business Days prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Euros, (III) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Canadian Dollars and (IV) in the case of any other Denomination
Currency, a number of Business Days prior to any date of prepayment to be agreed
by the Borrower, the Foreign Currency Fronting Lender and the Administrative
Agent and (B) any prepayment of Eurocurrency Rate Loans shall be in a principal
amount in the applicable Denomination Currency that is not less than the Minimum
Currency Borrowing Amount for such Denomination Currency or, if less, the amount
outstanding thereunder or such other amount as may be agreed to by the Foreign
Currency Fronting Lender, the Administrative Agent and the Borrower. Each such
notice shall specify the date and amount of such prepayment and the Denomination
Currency of each Foreign Currency Loan to be prepaid. In the case of any
prepayment of Foreign Currency Loans, each such notice shall be in writing from
a Responsible Officer of the Borrower. The Administrative Agent will promptly
notify each Revolving Lender of its receipt of each such notice. If such notice
is given by the

 

75



--------------------------------------------------------------------------------

Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
and unpaid interest thereon, together with any additional amounts required
pursuant to Section 3.05 (Funding Losses).

(b) Optional Prepayment of the Term Loan.

(i) In addition to the required payments of principal of the Term Loan set forth
in Section 2.08(d) and (e) (Repayment of Loans) and any mandatory prepayments of
principal of the Term Loan effected under clause (e) below, the Borrower may,
upon irrevocable notice to the Administrative Agent, voluntarily prepay the Term
Loan in whole or in part from time to time on any Business Day, without penalty
or premium; provided that (i) such notice must be received by the Administrative
Agent not later than 12:00 noon, New York time, three Business Days prior to any
date of prepayment of such Loans, (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of not less than $5,000,000 or a whole multiple
of $1,000,000 in excess thereof (or in the entire remaining principal balance of
the Term Loan), (iii) any prepayment of Base Rate Loans shall be in a principal
amount of not less than $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or in the entire remaining principal balance of the Term Loan), and
(iv) any partial prepayment will be applied to reduce ratably the remaining
installments of the outstanding principal amount of the Term Loan. Each such
notice shall specify the date and amount of such prepayment, and the amount of
such prepayment shall be applied pro rata to the Term Loan B1 and the Term Loan
B2, and thereafter to the Type(s) of Segment of each of the Term Loan B1 and
Term Loan B2 in order of the maturity of such Segments. A Responsible Officer of
the Borrower shall provide the Administrative Agent written confirmation of each
such telephonic notice by 2:00 p.m. on the same day such telephonic notice is
given, but failure to provide such confirmation shall not affect the validity of
such telephonic notice. The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and such Lender’s Pro Rata
Term Share of such prepayment (calculated in accordance with the first sentence
of this clause (b)). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued and unpaid interest thereon,
together with any additional amounts required pursuant to Section 3.05 (Funding
Losses). All prepayments of principal under this Section 2.06(b) shall be
applied to installments of principal of the Term Loan on a pro rata basis.

(ii) Notwithstanding any other provision of this Agreement, the Borrower or its
applicable Subsidiary may at any time voluntarily prepay the entire remaining
principal balance of any Local Credit Facility (including, without limitation,
the Canadian Credit Agreement and the Spanish Credit Agreement) without penalty
or premium. No prepayment in whole of any Local Credit Facility pursuant to this
Section 2.06(b)(ii) shall require any pro rata prepayment of the Term Loans (or
of any other remaining Local Credit Facility) pursuant to this Agreement.

(c) Optional Prepayment of Swing Line Loans. The Borrower may, upon irrevocable
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:30 p.m., New York time, on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $25,000 in excess thereof. Each such notice shall specify the date
and amount of such prepayment. If such

 

76



--------------------------------------------------------------------------------

notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(d) Prepayments If Outstandings Exceed Commitments.

(i) If for any reason the sum of (i) the Outstanding Amount of all Revolving
Loans, Swing Line Loans and L/C Obligations and (ii) the Outstanding Amount of
all Foreign Currency Loans at any time exceeds the Aggregate Revolving Credit
Commitments then in effect, the Borrower, upon notice thereof from the
Administrative Agent, shall prepay, within five Business Days’ of such notice,
Revolving Loans and/or Swing Line Loans and/or Foreign Currency Loans, and/or
Cash Collateralize the L/C Obligations as it shall select, in an aggregate
amount equal to such excess.

(ii) If for any reason the Outstanding Amount of all Foreign Currency Loans
exceeds the Foreign Currency Sublimit, the Borrower shall, within five Business
Days, repay the Foreign Currency Loans to the Foreign Currency Fronting Lender
in an aggregate amount equal to such excess.

(e) Mandatory Prepayments. In addition to the required payments of principal of
the Term Loan set forth in Section 2.08(c) (Repayment of Loans) and any optional
payments of principal of the Term Loan and the Revolving Loans and Foreign
Currency Loans effected under clauses (a) and (b) above, the Borrower shall make
the following required prepayments of the Loans, each such payment to be made to
the Administrative Agent for the benefit of the Lenders within the time period
specified below.

(i) The Borrower shall prepay the Loans within 100 days after the last day of
each fiscal year of the Borrower, in an amount equal to (i) fifty percent
(50%) of the amount of Excess Cash Flow for such fiscal year less (ii) the
aggregate amount of any optional prepayments made by the Borrower pursuant to
Section 2.06 (Prepayments) hereof during such fiscal year, the aggregate amount
of any optional prepayments of Local Term Loans made by each Local Borrower
pursuant to the applicable Local Credit Facility during such fiscal year, the
aggregate amount of prepayments made in connection with required reductions of
the Aggregate Revolving Credit Commitment during such fiscal year, the aggregate
amount of mandatory prepayments of principal of the Term Loan during such fiscal
year and the aggregate amount of mandatory prepayments of principal of the Local
Term Loans during such fiscal year (or, if earlier than the end of such 100 day
period, the date that is ten days after the date on which the Borrower shall
have delivered its annual financial statements pursuant to Section 6.01(a)
(Financial Statements) for such fiscal year), which payment shall be accompanied
by a certificate of a Responsible Officer of the Borrower (which may be
incorporated within the Compliance Certificate otherwise required to be
delivered under Section 6.02(b) (Certificates; Other Information)) setting forth
in reasonable detail the calculations utilized in computing Excess Cash Flow and
the amount of such prepayment; provided, however, that (i) if the Total Leverage
Ratio is less than 3.00 to 1.00 as at the end of the fiscal year of the Borrower
ending on December 31, 2005, the Borrower shall not be required to make the
foregoing prepayment for such fiscal year and (ii) for each fiscal year of the
Borrower ending on or after December 31, 2006, (x) if the Total Leverage Ratio
is less than 3.75:1.00 for such fiscal year, then such percentage shall be
reduced to twenty five percent (25%) and (y) if the Total Leverage Ratio is less
than 3.00:1.00 for such fiscal year, then such percentage shall be reduced zero.

 

77



--------------------------------------------------------------------------------

(ii) Subject to the proviso in Section 7.05(i) (Dispositions), the Borrower
shall make, or shall cause each applicable Subsidiary to make, a prepayment in
an amount equal to one hundred percent (100%) of the Net Proceeds from (x) each
Disposition (other than Dispositions permitted under clauses (a) through (g) and
clause (i) of Section 7.05 (Dispositions)) and (y) each Property Loss Event;
provided, that the Borrower shall not be required to prepay the Loans with the
Net Proceeds from any Disposition permitted under Section 7.05(h) unless and to
the extent such Net Proceeds exceed the Dollar Equivalent of $30,000,000 in the
aggregate; and provided, further, that the Borrower shall not be required to
prepay the Loans with the Net Proceeds from any Disposition disclosed on
Schedule 7.05 (Certain Dispositions) unless and to the extent such Net Proceeds
exceed the Dollar Equivalent of $40,000,000; and provided, further, that if the
Borrower shall have delivered a Reinvestment Notice with respect to such
Disposition or Property Loss Event, (I) no prepayment shall be required under
this Section 2.06(e)(ii) until the applicable Reinvestment Prepayment Date and
(II) on the applicable Reinvestment Prepayment Date, the Borrower shall prepay
the Loans (or provide Cash Collateral in respect of Letters of Credit) in an
amount equal to the Reinvestment Prepayment Amount applicable to such
Reinvestment Event, if any, on the Reinvestment Prepayment Date with respect to
such Reinvestment Event, which mandatory prepayment shall be applied in
accordance with the final paragraph of this Section 2.06; and provided, further,
that despite the application of this Section 2.06(e)(ii) to any Disposition that
is not otherwise permitted under this Agreement, nothing in this
Section 2.06(e)(ii) shall be deemed to permit any Disposition not expressly
permitted under this Agreement or to constitute a waiver or cure of any Default
or Event of Default that arises as a result of a Disposition that is not
permitted under this Agreement.

(iii) The Borrower shall make, or shall cause each applicable Subsidiary to
make, a prepayment with respect to each Debt Issuance by the Borrower or any
Subsidiary (other than Debt Issuances of the types described in clauses (a),
(b), (e), (h), (k) and (n) of Section 7.03 (Indebtedness)) in an amount equal to
one hundred percent (100%) of the Net Proceeds of each such Debt Issuance.

Each prepayment required to be made pursuant to the foregoing clauses (ii) and
(iii) shall be made within ten (10) Business Days of receipt of the applicable
Net Proceeds giving rise to such prepayment requirement. The Borrower shall give
not less than three (3) Business Days’ prior written notice of any such
prepayment to the Administrative Agent, which notice shall include a certificate
of a

 

78



--------------------------------------------------------------------------------

Responsible Officer of the Borrower setting forth in reasonable detail the
calculations utilized in computing the applicable Net Proceeds giving rise to
such prepayment requirement and the amount of such prepayment. Notwithstanding
anything in the preceding sentence to the contrary, if the Borrower shall have
delivered a Reinvestment Notice with respect to any Disposition or Property Loss
Event, as the case may be, that would otherwise give rise to a mandatory
prepayment under Section 2.06(e)(ii), the Borrower shall be required to make a
prepayment of the Loans (or provide Cash Collateral in respect of Letters of
Credit) in an amount equal to the Reinvestment Prepayment Amount on the
applicable Reinvestment Prepayment Date.

In the event that the Borrower elects to deliver a Reinvestment Notice with
respect to any Disposition or Property Loss Event that would otherwise give rise
to a mandatory prepayment under Section 2.06(e)(ii), the Borrower shall deliver
such Reinvestment Notice to the Administrative Agent within twenty (20) Business
Days of receipt of the Net Proceeds of such Disposition or Property Loss Event,
as the case may be.

Prepayments made under this Section 2.06(e) shall be applied:

(a) first, other than in respect of any prepayment made with the Net Proceeds of
a Reinvestment Event prior to the applicable Reinvestment Prepayment Date (but
including the Net Proceeds of a Reinvestment Event on the applicable
Reinvestment Prepayment Date), to repay, on a pro rata basis, the outstanding
principal balance of the Term Loan and the Local Term Loans, until the Term Loan
and such Local Term Loans shall have been repaid in full; provided, that
notwithstanding anything to the contrary in this clause (a), in the event that
the Canadian Borrower is not required to make a mandatory prepayment of the
Canadian Term Loans with all or a portion of such Net Proceeds as a result of
the operation of Section 2.14 (Withholding Tax) of the Canadian Credit
Agreement, the amount of such Net Proceeds that would otherwise have been
applied to the mandatory prepayment of such Canadian Term Loans pursuant to this
clause (a) shall instead be applied to repay, on a pro rata basis, the
outstanding principal balance of the Term Loan and the Local Term Loans (other
than the Canadian Term Loans), until the Term Loan and such other Local Term
Loans shall have been repaid in full;

(b) second, to repay the outstanding principal balance of the Swing Line Loans,
until such Swing Line Loans shall have been repaid in full;

(c) third, to repay the outstanding principal balance of the Revolving Loans,
Foreign Currency Loans and Local Revolving Loans, until such Loans and Local
Revolving Loans shall have been paid in full; and

(d) then, to Cash Collateralize any outstanding L/C Obligations in the manner
set forth in Section 8.02(c) (Remedies Upon Event of Default) until all such L/C
Obligations have been fully Cash Collateralized in the manner set forth therein.

2.07 Reduction or Termination of Revolving Credit Commitments.

(a) The Borrower may, upon irrevocable written notice to the Administrative
Agent, (i) terminate the Aggregate Revolving Credit Commitments,
(ii) permanently reduce the Aggregate Revolving Credit Commitments to an amount
not less than the then aggregate Outstanding Amount of all Revolving Loans,
Foreign Currency Loans, Swing Line Loans and L/C Obligations or
(iii) permanently reduce the Foreign Currency Sublimit to an amount not less
than the then aggregate Outstanding Amount of all Foreign Currency Loans;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m., New York time, (x) five Business

 

79



--------------------------------------------------------------------------------

Days prior to the reduction of the Foreign Currency Sublimit, which notice shall
be in writing, and (y) three Business Days prior to the date of any other
termination or reduction, and (ii) any such partial reduction shall be in an
aggregate amount equal to the Dollar Equivalent of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. The Administrative Agent shall
promptly notify the Revolving Lenders and the Foreign Currency Fronting Lender
of any such notice of reduction or termination of the Aggregate Revolving Credit
Commitments. Once reduced in accordance with this Section 2.07, the Aggregate
Revolving Credit Commitments may not be increased or reinstated. Any reduction
of the Aggregate Revolving Credit Commitments shall be applied to the Revolving
Credit Commitment of each Revolving Lender according to its Pro Rata Revolving
Share. All Commitment Fees accrued until the effective date of any termination
of the Aggregate Revolving Credit Commitments shall be paid on the effective
date of such termination.

(b) The then current Aggregate Revolving Credit Commitments shall be reduced on
each date on which a prepayment of Revolving Loans, Foreign Currency Loans or
Swing Line Loans is made or required to be made pursuant to Section 2.06(e)(iii)
(Mandatory Prepayments) (or would be required to be made had the then
outstanding Revolving Loans, Foreign Currency Loans and Swing Line Loans equaled
the Aggregate Revolving Credit Commitments then in effect), in each case in the
amount of such prepayment (or deemed prepayment) (and the Revolving Credit
Commitment of each Revolving Lender shall be reduced by its Pro Rata Revolving
Share of such amount).

2.08 Repayment of Loans. The Borrower promises to repay:

(a) to the Revolving Lenders on the Revolving Credit Maturity Date the aggregate
principal amount of Revolving Loans in Dollars outstanding on such date;

(b) to the Foreign Currency Fronting Lender on the Revolving Credit Maturity
Date the aggregate principal amount of Foreign Currency Loans in the applicable
Denomination Currencies outstanding on such date;

(c) to the Swing Lender, each Swing Line Loan on the earlier to occur of
(i) demand (by telephonic or written notice) by the Administrative Agent and
(ii) the Revolving Credit Maturity Date;

(d) the Term Loan B1 on the dates and in the amounts set forth below, subject to
adjustments for prepayments made pursuant to Section 2.06 (Prepayments):

 

Date

   Amount

March 31, 2005

   $ 2,125,000

June 30, 2005

   $ 2,375,000

September 30, 2005

   $ 2,375,000

December 31, 2005

   $ 2,375,000

March 31, 2006

   $ 2,375,000

June 30, 2006

   $ 2,375,000

September 30, 2006

   $ 2,375,000

 

80



--------------------------------------------------------------------------------

Date

   Amount

December 31, 2006

   $ 2,375,000

March 31, 2007

   $ 2,375,000

June 30, 2007

   $ 2,375,000

September 30, 2007

   $ 2,375,000

December 31, 2007

   $ 2,375,000

March 31, 2008

   $ 2,375,000

June 30, 2008

   $ 2,375,000

September 30, 2008

   $ 2,375,000

December 31, 2008

   $ 2,375,000

March 31, 2009

   $ 2,375,000

June 30, 2009

   $ 2,375,000

September 30, 2009

   $ 2,375,000

December 31, 2009

   $ 2,375,000

March 31, 2010

   $ 2,375,000

June 30, 2010

   $ 2,375,000

September 30, 2010

   $ 2,375,000

December 31, 2010

   $ 2,375,000

March 31, 2011

   $ 223,312,500

June 30, 2011

   $ 223,312,500

September 30, 2011

   $ 223,312,500

January 24, 2012

   $ 223,312,500

provided, however, that the Borrower shall repay the entire unpaid principal
amount of such Term Loans on the applicable Term Loan Maturity Date;

(e) the Term Loan B2 on the dates and in the amounts set forth below, subject to
adjustments for prepayments made pursuant to Section 2.06 (Prepayments):

 

Date

   Amount

September 30, 2005

   $ 950,000

December 31, 2005

   $ 950,000

March 31, 2006

   $ 950,000

June 30, 2006

   $ 950,000

 

81



--------------------------------------------------------------------------------

Date

   Amount

September 30, 2006

   $ 950,000

December 31, 2006

   $ 950,000

March 31, 2007

   $ 950,000

June 30, 2007

   $ 950,000

September 30, 2007

   $ 950,000

December 31, 2007

   $ 950,000

March 31, 2008

   $ 950,000

June 30, 2008

   $ 950,000

September 30, 2008

   $ 950,000

December 31, 2008

   $ 950,000

March 31, 2009

   $ 950,000

June 30, 2009

   $ 950,000

September 30, 2009

   $ 950,000

December 31, 2009

   $ 950,000

March 31, 2010

   $ 950,000

June 30, 2010

   $ 950,000

September 30, 2010

   $ 950,000

December 31, 2010

   $ 950,000

March 31, 2011

   $ 89,775,000

June 30, 2011

   $ 89,775,000

September 30, 2011

   $ 89,775,000

January 24, 2012

   $ 89,775,000

provided, however, that the Borrower shall repay the entire unpaid principal
amount of such Term Loans on the applicable Term Loan Maturity Date; and

(f) each other Incremental Term Loan on the dates and in the amounts to be
agreed by the Agents and the Borrower prior to the applicable Facilities
Increase Date; provided, however, that the Borrower shall repay the entire
unpaid principal amount of each such Incremental Term Loan on the applicable
Term Loan Maturity Date.

2.09 Interest.

(a) Subject to the provisions of clause (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate

 

82



--------------------------------------------------------------------------------

Loan shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin and (iv) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period applicable to the relevant Denomination Currency
plus the Applicable Margin.

(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
until paid equal to the Default Rate. Furthermore, after acceleration of the
Obligations pursuant to Section 8.02 (Remedies Upon Event of Default), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

(c) Interest on each Syndicated Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest on each Syndicated Loan shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

(d) Interest on each Foreign Currency Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto (and at such other times as may
be specified herein) to the Foreign Currency Fronting Lender. Interest on each
Foreign Currency Loan shall be payable to the Foreign Currency Fronting Lender
in the Denomination Currency of the applicable Foreign Currency Loan. Interest
on each Foreign Currency Loan shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law. On each Interest Payment Date, the
Foreign Currency Fronting Lender shall deliver to the Administrative Agent and
the Borrower an interest allocation statement in form and substance satisfactory
to the Administrative Agent, and the Borrower shall (in the absence of manifest
error) pay the amount specified therein on such Interest Payment Date.

(e) As promptly as is practicable following each date upon which a Foreign
Currency Fronting Lender receives a payment of interest under this Agreement on
account of Foreign Currency Loans, the Foreign Currency Fronting Lender shall
convert into Dollars (such conversion to be made in the manner provided in the
definition of “Dollar Equivalent”) the amount equal to the portion of such
payment which constitutes the Applicable Margin thereon (or, with respect to
each Revolving Lender which funded the purchase of a participating interest in
such Foreign Currency Loan pursuant to Section 2.15 (Currency Conversion and
Contingent Funding Agreement), as the case may be, such Revolving Lender’s Pro
Rata Revolving Share of the full amount of such interest payment). In
consideration of the agreement of the Revolving Lenders to purchase
participating interests in the Foreign Currency Loans, the Foreign Currency
Fronting Lender hereby agrees to pay to the Administrative Agent, for the
ratable account of each Revolving Lender, a risk participation fee in the amount
equal to the proceeds received by the Foreign Currency Fronting Lender from such
conversion (other than any such proceeds payable for the account of a
Non-Funding Lender, which proceeds shall be retained by the Foreign Currency
Fronting Lender for its own account); provided, however, that, in the event that
the Revolving Lenders have funded the purchase of participating interests in the
Credit Extensions of credit on account of which such interest payment was made
pursuant to Section 2.15 (Currency Conversion and Contingent Funding Agreement),
the Foreign

 

83



--------------------------------------------------------------------------------

Currency Fronting Lender shall instead pay to the Administrative Agent, for the
account of each Revolving Lender which has so funded such purchase, the amount
equal to such Revolving Lender’s Pro Rata Revolving Share of the proceeds
received by the Foreign Currency Fronting Lender from such conversion. Such
amount shall be payable to the Administrative Agent in Dollars on the date upon
which the Foreign Currency Fronting Lender receives the proceeds of such
conversion.

2.10 Fees. In addition to certain fees described in clauses (i) and (j) of
Section 2.04 (Letters of Credit):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Revolving
Share, a commitment fee (the “Commitment Fee”) equal to the Applicable Margin
times the actual daily amount by which the Aggregate Revolving Credit
Commitments exceed the sum of (i) the aggregate Outstanding Amount of Revolving
Loans, (ii) the aggregate Outstanding Amount of L/C Obligations and (iii) the
aggregate Outstanding Amount of Foreign Currency Loans (regardless of whether
the Foreign Currency Fronting Lender has requested the purchase of participating
interests by the Revolving Lenders in any such Foreign Currency Loans pursuant
to Section 2.15 (Currency Converstion and Contingent Funding Agreement)) (such
amount to be determined for each Interest Period). For purposes of calculating
the Commitment Fee, the Dollar Equivalent of the aggregate principal amount of
any Foreign Currency Loan outstanding for any Interest Period shall be
determined by multiplying (x) the amount (expressed in the applicable
Denomination Currency) of such Foreign Currency Loan Borrowed or Continued for
such Interest Period by (y) the actual exchange rate at which the Foreign
Currency Fronting Lender could obtain Dollars from the conversion of such
Denomination Currency on the date that is two Business Days prior to the
Borrowing or Continuation of such Foreign Currency Loan. The Commitment Fee
shall accrue at all times from the Closing Date until the Revolving Credit
Maturity Date and shall be calculated as of each Quarterly Fee Calculation Date,
commencing with the first such date to occur after the Closing Date, and shall
be due and payable on the respective Quarterly Fee Payment Date for each such
Quarterly Fee Calculation Date, and on the Revolving Credit Maturity Date. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. The
Commitment Fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV (Conditions Precedent to Credit
Extensions) is not met.

(b) Foreign Currency Fronting Fee and Documentary and Processing Charges Payable
to Foreign Currency Fronting Lender. The Borrower shall pay directly to the
Foreign Currency Fronting Lender for its own account a fronting fee (the
“Foreign Currency Fronting Fee”) (for each day a Foreign Currency Loan remains
outstanding) for each Foreign Currency Loan made, payable in the applicable
Denomination Currency, in an amount equal to 1/8 of 1% (0.125%) per annum on the
Outstanding Amount of such Foreign Currency Loan during the period during which
each such Foreign Currency Loan remains outstanding, due and payable on the
respective Quarterly Fee Payment Date for each such Quarterly Fee Calculation
Date, and on the Revolving Credit Maturity Date. The Foreign Currency Fronting
Fee shall be calculated quarterly in arrears. The Foreign Currency Fronting Fee
shall accrue at all times, including any time where one or more of the
conditions in Article IV (Conditions Precedent to Credit Extensions) is not met.
In addition, the Borrower shall pay directly to the Foreign Currency Fronting
Lender for its own account additional fees equal to the Foreign Currency
Fronting Lender’s Cost of Funds for the applicable Denomination Currency, based
on prevailing rates in the applicable foreign currency market.

 

84



--------------------------------------------------------------------------------

(c) Other Fees. (i) The Borrower shall pay to the Arrangers and the Agents for
their own respective accounts fees in the amounts and at the times specified in
the Agent/Arranger Fee Letter. All such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.11 Computation of Interest and Fees. Interest on Base Rate Loans shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of 365 or 366 days; provided, that
interest on Foreign Currency Loans may be calculated on such other basis as may
be agreed from time to time by the Foreign Currency Fronting Lender and the
Borrower to reflect customary practices in the relevant jurisdiction. Interest
shall accrue on each Loan for the day on which the Loan is made, and, subject to
Section 2.13(a) (Payments Generally), shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.

2.12 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, such Lender’s Loans shall be evidenced by a Revolving
Loan Note, a Term Loan Note and/or a Swing Line Note, as applicable, in addition
to such accounts or records. Each Lender may attach schedules to its Note or
Notes and endorse thereon the date, Type (if applicable), amount and maturity of
the applicable Loans and payments with respect thereto.

(b) The Credit Extensions made by the Foreign Currency Fronting Lender shall be
evidenced by one or more accounts or records maintained by the Foreign Currency
Fronting Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Foreign Currency Fronting
Lender and by the Administrative Agent shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Foreign Currency Fronting
Lender to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by the Foreign Currency Fronting Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Foreign Currency Fronting Lender shall control in the absence of manifest
error.

(c) In addition to the accounts and records referred to in clause (a) and
(b) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Foreign Currency Loans, Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent or the Foreign Currency Fronting
Lender, in the case of Foreign Currency Loans, and the accounts and records of
any Lender in respect of such matters,

 

85



--------------------------------------------------------------------------------

the accounts and records of the Administrative Agent or the Foreign Currency
Fronting Lender, as applicable, in the absence of manifest error, shall control.

2.13 Payments Generally.

(a) (i) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff.

(ii) Except with respect to payments on account of principal, interest and fees
relating to Foreign Currency Loans and as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m., New York time, on the date specified herein. The
Administrative Agent will promptly distribute to each such Lender its Pro Rata
Revolving Share or its Pro Rata Term Share, as applicable, of such payment in
like funds as received by wire transfer to such Lender’s Lending Office; and all
payments of fees and all other payments in respect of any other Obligation shall
be allocated among such of the Lenders and L/C Issuers as are entitled thereto
and, for such payments allocated to the Lenders, in proportion to their
respective ratable portions.

(iii) Except as otherwise expressly provided herein, all payments by the
Borrower hereunder on account of principal, interest and fees relating to
Foreign Currency Loans shall be made to the Foreign Currency Fronting Lender at
its Lending Office in the applicable Denomination Currency and in Same Day Funds
not later than 2:00 p.m., New York time, on the date specified herein. The
Foreign Currency Fronting Lender will promptly distribute to each Revolving
Lender, to the extent such Revolving Lender has funded its participation
interest in such Foreign Currency Loans, in accordance with Section 2.15
(Currency Conversion and Contingent Funding Agreement).

(iv) All payments received by the Administrative Agent after 2:00 p.m., New York
time, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall in each case continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless the Borrower or any Syndicated Lender has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Syndicated Lender, as
the case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Syndicated Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

(i) if the Borrower failed to make such payment, each applicable Syndicated
Lender shall forthwith on demand repay to the Administrative Agent the portion
of such assumed payment that was made available to such Syndicated Lender in
Same Day Funds, together with accrued and unpaid interest thereon in respect of
each day from and including the date such amount was made available by the
Administrative Agent to such Syndicated Lender to the date

 

86



--------------------------------------------------------------------------------

such amount is repaid to the Administrative Agent in Same Day Funds, at the
applicable Federal Funds Rate from time to time in effect; and

(ii) if any Syndicated Lender failed to make such payment, such Syndicated
Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with accrued and unpaid interest thereon for
the period from the date such amount was made available by the Administrative
Agent to the Borrower to the date such amount is recovered by the Administrative
Agent (the “Compensation Period”) at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect. If such Syndicated Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing. If such Syndicated Lender
does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with accrued and unpaid interest thereon for the Compensation Period at a rate
per annum equal to the rate of interest applicable to the applicable Borrowing.
Nothing herein shall be deemed to relieve any Syndicated Lender from its
obligation to fulfill its Revolving Credit Commitment or its obligation to fund
its Pro Rata Term Share of the Term Loan or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Syndicated Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Syndicated Lender or the Borrower
with respect to any amount owing under this Section 2.13(c) shall be conclusive,
absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II (The Commitments and Credit Extensions), and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV (Conditions Precedent to
Credit Extensions) are not satisfied or waived in accordance with the terms of
this Agreement, the Administrative Agent, except to the extent such funds do not
constitute the funding of a risk participation under Article II (The Commitments
and Credit Extensions), shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of the Revolving Lenders hereunder to make Revolving Loans
and to fund participations in Letters of Credit, Swing Line Loans and Foreign
Currency Loans are several and not joint. The failure of any Revolving Lender to
make any Revolving Loan or to fund any risk participations in Letters of Credit,
Swing Line Loans and Foreign Currency Loans on any date required hereunder shall
not relieve any other Revolving Lender of its corresponding obligation to do so
on such date, and no Revolving Lender shall be responsible for the failure of
any other Revolving Lender so to make its Revolving Loan or to purchase its risk
participations in Letters of Credit, Swing Line Loans and Foreign Currency
Loans.

(f) The obligations of the Term Loan Lenders to fund each of their respective
Pro Rata Term Shares of the Term Loan Facility are several and not joint. The
failure of any Term Loan Lender to fund its Pro Rata Term Share of the Term Loan
Facility on the Closing Date shall not relieve any other Term Loan Lender of its
corresponding obligation to do so on the Closing Date, and no Term Loan Lender
shall be responsible for the failure of any other Term Loan Lender so to fund
its Pro Rata Term Share of the Term Loan Facility.

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

87



--------------------------------------------------------------------------------

(h) Except for payments and other amounts received by the Administrative Agent
and applied with the provisions of clause (i) below (or required to be applied
in accordance with Section 2.06(e) (Mandatory Prepayments)), all payments and
any other amounts received by the Administrative Agent from or for the benefit
of the Borrower shall be applied as follows: first, to pay principal of, and
accrued and unpaid interest on, any portion of the Loans the Administrative
Agent may have advanced pursuant to the express provisions of this Agreement on
behalf of any Lender, for which the Administrative Agent has not then been
reimbursed by such Lender or the Borrower, second, to pay all other Obligations
then due and payable and third, as the Borrower so designates.

(i) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that such funds shall be applied in accordance with
Section 8.03 (Application of Funds).

(j) Each payment by the Borrower in respect of any Loan (including interest and
fees in respect thereof (other than the Commitment Fee and the Foreign Currency
Commitment Fee) shall be made in the currency in which such Loan was made.

2.14 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Syndicated Lender shall obtain on account of the Revolving Loans or portion
of the Term Loan made by it or the risk participations in L/C Obligations, in
Swing Line Loans or in Foreign Currency Loans held by it (but not including any
amounts applied by the Swing Line Lender to outstanding Swing Line Loans prior
to the funding of risk participations therein), any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Syndicated Lender shall immediately (a) notify the Administrative Agent of
such fact, and (b) purchase from the other applicable Syndicated Lenders such
participations in the Revolving Loans and/or portion of the Term Loan made by
them and/or such subparticipations in the risk participations in L/C
Obligations, Foreign Currency Loans or Swing Line Loans held by them, as the
case may be, as shall be necessary to cause such purchasing Syndicated Lender to
share the excess payment in respect of such Revolving Loans, the Term Loan or
such risk participations, as the case may be, pro rata with the Revolving
Lenders or Term Loan Lenders, as applicable; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Syndicated Lender (including pursuant to any settlement entered into by the
Administrative Agent or any Syndicated Lender in its discretion), such purchase
shall to that extent be rescinded and each other Syndicated Lender receiving any
payment relating to such excess payment shall repay to the purchasing Syndicated
Lender the purchase price paid therefor, together with an amount equal to such
paying Syndicated Lender’s ratable share (according to the proportion of (i) the
amount of such paying Syndicated Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Syndicated Lender) of any interest or
other amount paid or payable by the purchasing Syndicated Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Syndicated Lender so purchasing a participation from another
Syndicated Lender may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of setoff), but subject to Section 10.09
(Right of Setoff), with respect to such participation as fully as if such
Syndicated Lender were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.14 and will in each case notify the applicable
Syndicated Lenders following any such purchases or repayments. Each Syndicated
Lender that purchases a participation pursuant to this Section 2.14 shall from
and after the date of such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Syndicated Lender were the original owner of the Obligations
purchased.

 

88



--------------------------------------------------------------------------------

2.15 Currency Conversion and Contingent Funding Agreement. (a) Each Revolving
Lender hereby unconditionally and irrevocably agrees to purchase (in Dollars) an
undivided participating interest in its Pro Rata Revolving Share of the Foreign
Currency Loans made by the Foreign Currency Fronting Lender as the
Administrative Agent or the Foreign Currency Fronting Lender may at any time
request; provided, however, that:

(i) the Foreign Currency Fronting Lender hereby agrees that it will not request
any such purchase of participating interests unless a Default or an Event of
Default has occurred and is continuing;

(ii) the Foreign Currency Fronting Lender hereby agrees that it promptly will
request (through the Administrative Agent) that the Revolving Lenders purchase
such participating interest in all Foreign Currency Loans made by the Foreign
Currency Fronting Lender after the Foreign Currency Fronting Lender has
delivered to the Administrative Agent a written notice that a Default or an
Event of Default described in Section 8.01(a) (Events of Default) is continuing
with respect to the Foreign Currency Loans made by the Foreign Currency Fronting
Lender and requesting that such request be made by the Administrative Agent; and

(iii) in the event that any of the events specified in Section 8.01(f) or
(g) (Events of Default) shall have occurred, each Revolving Lender shall be
deemed to have purchased, automatically and without request, such participating
interest in the Foreign Currency Loans made to the Borrower.

Any such request by the Foreign Currency Fronting Lender shall be made in
writing to each Revolving Lender and shall specify the amount of Dollars (based
upon the actual exchange rate at which the Foreign Currency Fronting Lender
anticipates being able to obtain the relevant Denomination Currency, with any
excess payment being refunded to the Revolving Lenders and any deficiency
remaining payable by the Revolving Lenders) required from such Revolving Lender
in order to effect the purchase by such Revolving Lender of a participating
interest in the amount equal to its Pro Rata Revolving Share of such Foreign
Currency Loans multiplied by the aggregate then outstanding principal amount (in
the Denomination Currency) of the relevant Foreign Currency Loans (together with
accrued interest thereon and other amounts owing in connection therewith) in
such Denomination Currency. Promptly upon receipt of such request, each
Revolving Lender shall deliver to the Administrative Agent for the account of
the Foreign Currency Fronting Lender (in Same Day Funds) the amount so specified
by the Foreign Currency Fronting Lender. The Administrative Agent shall promptly
deliver such funds in the form received to the Foreign Currency Fronting Lender
in Same Day Funds. From and after such purchase, (i) the outstanding Foreign
Currency Loans in which the Revolving Lenders have purchased such participations
shall be deemed to have been converted into Revolving Loans that are Base Rate
Loans denominated in Dollars (with such conversion constituting, for purposes of
Section 3.05 (Funding Losses), a prepayment of such Foreign Currency Loans
before the last day of the Interest Period with respect thereto), (ii) any
further Loans to be made to the Borrower shall be made as Revolving Loans in
Dollars pursuant to the terms and conditions of this Agreement, (iii) all
amounts from time to time accruing, and all amounts from time to time payable,
on account of such Foreign Currency Loans (including, any interest and other
amounts which were accrued but unpaid on the date of such purchase) shall be
payable in Dollars as if such Foreign Currency Loan had originally been made in
Dollars and shall (other than with respect to the portion of the Applicable
Margin which, pursuant to Section 2.09 (Interest), is expressly stated to be
paid for the account of the Foreign Currency Fronting Lender) be distributed by
the Foreign Currency Fronting Lender to the Administrative Agent, for the
accounts of the Revolving Lenders, on account of such participating interests.
Notwithstanding anything to the contrary contained in this Section 2.15, the
failure of any Revolving Lender to purchase its participating interest in any
Foreign Currency Loan shall not relieve any other Revolving Lender of its
obligation hereunder to

 

89



--------------------------------------------------------------------------------

purchase its participating interest in a timely manner, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to purchase
the participating interest to be purchased by such other Revolving Lender on any
date.

(b) If any amount required to be paid by any Revolving Lender pursuant to
Section 2.15(a) above is not paid to the Administrative Agent within three
Business Days following the date upon which such Revolving Lender receives
notice from the Administrative Agent that the Foreign Currency Loan in which
such Revolving Lender has purchased a participating interest has been made such
Revolving Lender shall pay to the Administrative Agent on demand an amount equal
to the product of such amount, times the daily average Federal Funds Rate, as
quoted by the Administrative Agent, during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Administrative Agent, times a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. If any such amount required to be paid by any Revolving Lender
pursuant to Section 2.15(a) is not in fact made available to the Administrative
Agent within three Business Days following the date upon which such Revolving
Lender receives notice from the Administrative Agent that the Foreign Currency
Loan in which such Revolving Lender has purchased a participating interest has
been made or created (as the case may be), the Administrative Agent shall be
entitled to recover from such Revolving Lender, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to Revolving Credit Loans that are Base Rate Loans hereunder. A certificate of
the Administrative Agent submitted to any Revolving Lender with respect to any
amounts owing under this Section 2.15(b) shall be conclusive in the absence of
manifest error. Amounts payable by any Revolving Lender pursuant to this
Section 2.15(b) shall be paid to the Administrative Agent, for the account of
the Foreign Currency Fronting Lender; provided, however, that, if the
Administrative Agent (in its sole discretion) has elected to fund on behalf of
such Revolving Lender the amounts owing to the Foreign Currency Fronting Lender,
then the amounts shall be paid to the Administrative Agent, for its own account.

(c) Whenever, at any time after the Foreign Currency Fronting Lender has
received from any Revolving Lender such Revolving Lender’s participating
interest in a Foreign Currency Loan pursuant to clause (a) above, the Foreign
Currency Fronting Lender receives any payment on account thereof, the Foreign
Currency Fronting Lender will distribute to the Administrative Agent, for the
account of such Revolving Lender, such Revolving Lender’s participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s participating
interest was outstanding) in like funds as received; provided, however, that in
the event that such payment received by the Foreign Currency Fronting Lender is
required to be returned, such Revolving Lender will return to the Foreign
Currency Fronting Lender any portion thereof previously distributed by the
Foreign Currency Fronting Lender to such Revolving Lender in like funds as such
payment is required to be returned by the Foreign Currency Fronting Lender.

(d) Each Revolving Lender’s obligation to purchase participating interests
pursuant to clause (a) above shall be absolute and unconditional and shall not
be affected by any circumstance, including (a) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Foreign Currency Fronting Lender, the Borrower or any other Person for any
reason whatsoever; (b) the occurrence or continuance of a Default or an Event of
Default; (c) any material adverse change in the business, assets, operations,
properties, condition (financial or otherwise), liabilities (contingent or
otherwise) or prospects of the Borrower and its Subsidiaries any other Person;
(d) any breach of this Agreement by any Loan Party or any other Lender; or
(e) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided, however, that no Revolving Lender
shall be obligated to purchase participating interests in any Foreign Currency
Loans made by the Foreign Currency Fronting Lender to the extent that such
Foreign Currency Loans

 

90



--------------------------------------------------------------------------------

(at the time when made) caused the amount of Foreign Currency Loans outstanding
from the Foreign Currency Fronting Lender to be in excess of the Foreign
Currency Sublimit then in effect.

2.16 Designation of Additional Denomination Currencies. (a) The Borrower may
from time to time request that any Alternative Currency be designated as a
“Denomination Currency” hereunder by providing written notice to the
Administrative Agent and the Foreign Currency Fronting Lender specifying the
requested currency and the proposed effective date of such designation (which
shall be at least 15 Business Days after the date of notice); provided, however,
that in no event shall the Foreign Currency Sublimit be increased without the
consent of the Foreign Currency Fronting Lender and the Required Revolving
Lenders. The Administrative Agent shall promptly forward to each Revolving
Lender a copy of any such notice. Within 10 Business Days following the receipt
of such notice, each Revolving Lender shall notify the Administrative Agent and
the Foreign Currency Fronting Lender in writing whether such designation is
acceptable to such Revolving Lender (in its sole discretion) and the
Administrative Agent promptly shall notify the Borrower thereof.

(b) In the event that such designation is acceptable to the Required Revolving
Lenders, the Borrower shall deliver to the Administrative Agent and the Foreign
Currency Fronting Lender such documents, instruments and agreements as the
Administrative Agent or the Foreign Currency Fronting Lender reasonably may
request in connection with the designation of such Alternative Currency as a
Denomination Currency.

(c) From and after the date upon which the Administrative Agent has received the
documents (all of which shall be in form and substance reasonably satisfactory
to the Administrative Agent) described in Section 2.16(b) above, this Agreement
shall be deemed to be amended to reflect the designation of such Alternative
Currency as a Denomination Currency.

(d) The Administrative Agent shall give prompt notice to the Revolving Lenders
of the effectiveness of any such designation of an additional Denomination
Currency.

2.17 Resignation or Removal of the Foreign Currency Fronting Lender. (a) In the
event that the Foreign Currency Fronting Lender shall so elect, the Foreign
Currency Fronting Lender may resign as Foreign Currency Fronting Lender upon 30
days’ written notice to the Borrower and the Agents. Any Foreign Currency Loans
made by the Foreign Currency Fronting Lender which are outstanding on such
termination date shall be due and payable on such termination date.

(b) In the event that the Foreign Currency Fronting Lender shall cease to serve
as such pursuant to Section 2.17(a), the Borrower may designate another
Revolving Lender reasonably acceptable to the Administrative Agent to serve as
“Foreign Currency Fronting Lender” with respect to Foreign Currency Loans;
provided, however, that no Revolving Lender shall be so designated without its
agreement (in its sole discretion) to serve as the “Foreign Currency Fronting
Lender” with respect to Foreign Currency Loans hereunder. Upon any such
designation and the acceptance thereof by the applicable Revolving Lender (with
such acceptance to be evidenced by an agreement with, and in form and substance
satisfactory to, the Agents and the Borrower and pursuant to which such
Revolving Lender agrees to be bound by the terms hereof applicable to the
Foreign Currency Fronting Lender), such Revolving Lender shall be deemed to be
the “Foreign Currency Fronting Lender” with respect to all Denomination
Currencies for all purposes under this Agreement and the other Loan Documents.

(c) During any period when no substitute Foreign Currency Fronting Lender has
been duly appointed in accordance with the terms of Section 2.17(b), the right
of the Borrower to borrow in any Denomination Currency shall be suspended.

 

91



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent, the Syndication Agent, the Foreign Currency Fronting
Lender or any Syndicated Lender under any Loan Document shall be made free and
clear of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent, the Syndication Agent, the Foreign Currency Fronting
Lender, and each Syndicated Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent, the Syndication Agent, the
Foreign Currency Fronting Lender or any Syndicated Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), the Administrative Agent, the Foreign Currency Fronting Lender,
or such Syndicated Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
the Borrower shall furnish to the Administrative Agent (which shall forward the
same to the Foreign Currency Fronting Lender or such Syndicated Lender, as the
case may be) the original or a certified copy of a receipt evidencing payment
thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent, the Foreign Currency Fronting Lender, or any Syndicated
Lender, the Borrower shall also pay to the Administrative Agent (for the account
of the Foreign Currency Fronting Lender or such Syndicated Lender, as the case
may be), at the time interest is paid, such additional amount that such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) the Foreign
Currency Fronting Lender or such Syndicated Lender would have received if such
Taxes or Other Taxes had not been imposed.

(d) The Borrower agrees to indemnify the Administrative Agent, the Syndication
Agent, the Foreign Currency Fronting Lender and each Syndicated Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by the Administrative Agent, the Foreign Currency Fronting Lender or such
Syndicated Lender, (ii) amounts payable under Section 3.01(c) (Taxes) and
(iii) any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, in each

 

92



--------------------------------------------------------------------------------

case whether or not such Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Payment under this clause
(d) shall be made within 30 days after the date the Foreign Currency Fronting
Lender, the applicable Syndicated Lender or the Administrative Agent makes a
demand therefor together with appropriate supporting documentation.

3.02 Illegality.

(a) If any Syndicated Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any
Syndicated Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans as it would otherwise be obligated hereunder to make,
maintain or fund, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable Eurodollar
interbank market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Syndicated Lender to the
Borrower through the Administrative Agent, any obligation existing hereunder of
such Syndicated Lender to make or Continue Eurodollar Rate Loans or to Convert
Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Syndicated Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Syndicated Lender (with a
copy to the Administrative Agent), prepay or, if applicable, Convert all
Eurodollar Rate Loans of such Syndicated Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Syndicated Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Syndicated Lender may not lawfully continue to maintain
such Eurodollar Rate Loans. Upon any such prepayment or Conversion, the Borrower
shall also pay accrued and unpaid interest on the amount so prepaid or
Converted. Each Syndicated Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Syndicated Lender, otherwise be materially
disadvantageous to such Lender.

(b) If the Foreign Currency Fronting Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Foreign Currency Fronting Lender or its applicable Lending Office to
make, maintain or fund Eurocurrency Rate Loans as it would otherwise be
obligated hereunder to make, maintain or fund, or materially restricts the
authority of the Foreign Currency Fronting Lender to purchase or sell, or to
take deposits of, Dollars in the applicable Eurodollar interbank market, or to
determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by the Foreign Currency Fronting Lender to the Borrower (with a
copy to the Administrative Agent), any obligation existing hereunder of the
Foreign Currency Fronting Lender to make or Continue Eurocurrency Rate Loans
shall be suspended until the Foreign Currency Fronting Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from the Foreign Currency Fronting Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurocurrency Rate
Loans of the Foreign Currency Fronting Lender to Revolving Loans that are
denominated in Dollars and bearing interest at the Base Rate either on the last
day of the Interest Period thereof, if the Foreign Currency Fronting Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if the Foreign Currency Fronting Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued and unpaid interest on the
amount so prepaid or converted. The Foreign Currency Fronting Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of the Foreign Currency
Fronting Lender, otherwise be materially disadvantageous to it.

 

93



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, if any Revolving
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Revolving Lender to
purchase a participating interest in any Foreign Currency Loan, such Revolving
Lender shall use commercially reasonable efforts (including commercially
reasonable efforts to change the office in which it is booking such
participating interest) to avoid such prohibition, provided, that such
commercially reasonable efforts will not, in the good faith judgment of such
Revolving Lender, otherwise be materially disadvantageous to it or contrary to
its policies. In the event that such efforts are not sufficient to avoid such
prohibition, (i) such Revolving Lender shall be deemed to be a Non-Funding
Lender with respect to such participating interest and the Foreign Currency Loan
to which it relates (except that such Revolving Lender shall not forfeit its
voting rights under this Agreement solely as a result of becoming a Non-Funding
Lender pursuant to the provisions of this clause (c)), (ii) such Revolving
Lender shall promptly notify the Administrative Agent, the Foreign Currency
Fronting Lender and the Borrower and of such prohibition and (iii) the
agreements of the Foreign Currency Fronting Lender to make further Foreign
Currency Loans hereunder shall be suspended forthwith.

3.03 Inability to Determine Rates.

(a) If the Administrative Agent or the Required Lenders determine in connection
with any request for a Eurodollar Rate Loan or a Conversion to or Continuation
of a Eurodollar Rate Loan that (a) deposits in Dollars are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for such Eurodollar Rate Loan, or
(c) the Eurodollar Base Rate for such Eurodollar Rate Loan does not adequately
and fairly reflect the cost to the Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent (following notice from the Required Lenders if they
make such determination) will promptly notify the Borrower and all Lenders
thereof. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, Conversion to or Continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

(b) If the Foreign Currency Fronting Lender determines in connection with any
request for a Eurocurrency Rate Loan, or a Continuation of a Eurocurrency Rate
Loan, that (a) deposits in the applicable Denomination Currency are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for such
Eurocurrency Rate Loan, or (c) the Eurocurrency Base Rate for such Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to the Foreign
Currency Fronting Lender of funding such Eurocurrency Rate Loan, the Foreign
Currency Fronting Lender will promptly notify the Borrower, the Administrative
Agent and all Revolving Lenders thereof. Thereafter, the obligation of the
Foreign Currency Fronting Lender to make or maintain Eurocurrency Rate Loans
shall be suspended until the Foreign Currency Fronting Lender revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing or Continuation of Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Revolving Loans denominated in Dollars in an amount equal to the Dollar
Equivalent of the amount specified therein.

 

94



--------------------------------------------------------------------------------

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding, maintaining or purchasing participations in Eurodollar
Rate Loans or Foreign Currency Loans or issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this clause
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 (Taxes) shall govern), (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements utilized, as to Eurodollar Rate Loans, in
the determination of the Eurodollar Rate and Eurocurrency Rate Loans, in the
determination of the Eurocurrency Rate), then from time to time upon demand of
such Lender together with appropriate supporting documentation (with a copy of
such demand and documentation to the Administrative Agent), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any Person controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
together with appropriate supporting documentation (with a copy of such demand
and documentation to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction.

3.05 Funding Losses. Upon demand of any Lender together with appropriate
supporting documentation (with a copy of such demand and documentation to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it, if any, as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05 (Funding Losses), each Lender shall be deemed to have funded
each Eurodollar Rate Loan made by it at the Interbank Offered Rate used in
determining the Eurodollar Rate for such Loan by a matching

 

95



--------------------------------------------------------------------------------

deposit or other borrowing in the applicable Eurodollar interbank market for
Dollars for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation. A certificate of the
Administrative Agent, the Foreign Currency Fronting Lender or any Lender
claiming compensation under this Article III (Taxes, Yield Protection and
Illegality) and setting forth in reasonable detail the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

3.07 Substitution of Lenders. (a) In the event that

(i) (A) (I) the Borrower is required to make any payment pursuant to
Section 3.01 (Taxes) that is attributable to a particular Syndicated Lender,
(II) it becomes illegal for any Syndicated Lender to continue to fund or make
any Eurodollar Rate Loan and such Syndicated Lender notifies the Borrower
pursuant to Section 3.02 (Illegality), (III) any Lender makes a claim under
Section 3.04 (Increased Costs and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans) or (IV) any Syndicated Lender becomes a Defaulting
Lender,

(B) in the case of clause (i)(A)(III) above, as a consequence of increased costs
in respect of which such claim is made, the effective rate of interest payable
to such Syndicated Lender under this Agreement with respect to its Loans
materially exceeds the effective average annual rate of interest payable to the
Required Lenders under this Agreement, and

(C) in the case of clause (i)(A)(I), (II) and (III) above, Syndicated Lenders
holding at least 75% of the Aggregate Revolving Credit Commitments and
Syndicated Lenders holding at least 75% of the Term Loan Commitments are not
subject to such increased costs or illegality, payment or proceedings (any such
Lender (other than the Foreign Currency Fronting Lender), a “Cost Affected
Lender”), or

(ii) any Syndicated Lender determines that as a result of any Gaming Law or the
requirements of any Gaming Authority, or any Agent’s or Syndicated Lender’s
compliance with such Laws or requirements, there shall be any increase in the
cost to such Syndicated Lender of agreeing to make or making, funding or
maintaining any Loans or (as the case may be) issuing or participating in
Letters of Credit, including any costs of compliance with any licensing
requirements pursuant to any regulations of any Gaming Authorities or other
Gaming Laws and any costs incurred as a result of responding to inquiries or
information requests from any Gaming Authority and such Syndicated Lender has
requested reimbursement for such increased costs from the Borrower (any such
Syndicated Lender, together with the Cost Affected Lenders, collectively, the
“Affected Lenders”),

the Borrower may substitute any Syndicated Lender and, if reasonably acceptable
to the Administrative Agent, any other Eligible Assignee (a “Substitute
Institution”) for such Affected Lender hereunder, after delivery of a written
notice (a “Substitution Notice”) within a reasonable time (in any case not to
exceed 90 days) following the occurrence of any of the events described in
clause (i)(A)(I), (II), (III) or (IV) above by the Borrower to the
Administrative Agent and the Affected Lender that the Borrower intends to make
such substitution; provided, however, that, in the case of any Cost Affected
Lender, if more than one such Lender claims increased costs, illegality or right
to payment arising from the same act or condition and such claims are received
by the Borrower within 30 days of each other, then the Borrower may substitute
all, but not (except to the extent the Borrower has already substituted one of
such Cost Affected Lenders before the Borrower’s receipt of the other Cost
Affected Lenders’ claim) less than all, such Lenders making such claims.

 

96



--------------------------------------------------------------------------------

(b) If the Substitution Notice was properly issued under this Section 3.07, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages (other than exemplary or punitive damages, to the
extent permitted by applicable Law) in respect of any such unperformed
obligations). Such purchase and sale (and the corresponding assignment of all
rights and claims under this Agreement) shall be effective on (and not earlier
than) the later of (i) the receipt by the Affected Lender of its Pro Rata
Revolving Share of the Outstanding Amount under the Revolving Credit Facility
and its Pro Rata Term Share of the Term Loan, together with any other
Obligations owing to it, (ii) the receipt by the Administrative Agent of an
agreement in form and substance reasonably satisfactory to it and the Borrower
whereby the Substitute Institution shall agree to be bound by the terms of this
Agreement and (iii) the payment in full to the Affected Lender in cash of all
fees, unreimbursed costs and expenses and indemnities accrued and unpaid through
such effective date. Upon the effectiveness of such sale, purchase and
assumption, the Substitute Institution shall become a “Lender” hereunder for all
purposes of this Agreement having a Commitment, in the amount of such Affected
Lender’s Commitment assumed by it and such Commitment of the Affected Lender
shall be terminated; provided, however, that all indemnities under the Loan
Documents shall continue in favor of such Affected Lender in accordance with the
terms of this Agreement.

(c) Each Syndicated Lender agrees that, if it becomes an Affected Lender and its
rights and claims are assigned hereunder to a Substitute Institution pursuant to
this Section 3.07, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.

3.08 Survival. All of the Borrower’s obligations under this Article III (Taxes,
Yield Protection and Illegality) shall survive the termination of the
Commitments and repayment in full of all Obligations.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions Precedent to Initial Credit Extensions. The obligation of each
Lender on the Closing Date to make any Loan and of each L/C Issuer on the
Closing Date to issue or maintain any Letter of Credit is subject to the
satisfaction of each of the following conditions precedent:

(a) Certain Documents. Unless either (x) waived by (A) the Agents with respect
to immaterial matters or (B) all of the Lenders in all other cases, or
(y) deferred to a reasonable date after the Closing Date at the reasonable
discretion of the Agents pursuant to a post-closing agreement entered into on or
prior to the Closing Date, in form and substance reasonably satisfactory to the
Agents and the Borrower, between the Borrower and the Agents, a copy of which
will be furnished to each of the Lenders, the Administrative Agent shall have
received on or prior to the Closing Date each of the following, each dated the
Closing Date unless otherwise indicated or agreed to by the Agents, in form and
substance reasonably satisfactory to the Agents:

(i) this Agreement, duly executed and delivered by the Borrower and, for the
account of each Lender requesting the same, a Note or Notes of the Borrower
conforming to the requirements set forth herein;

 

97



--------------------------------------------------------------------------------

(ii) the Guaranty, duly executed by each Guarantor;

(iii) the Pledge and Security Agreement, duly executed by the Borrower and each
Guarantor, together with each of the following:

(A) evidence satisfactory to the Agents that, upon the filing and recording of
instruments delivered at the Closing Date, the Administrative Agent (for the
benefit of the Secured Parties) shall have a valid and perfected first priority
security interest in the Collateral (subject to only those Permitted Liens
having priority over the Liens granted to the Administrative Agent), including
(x) such documents duly executed by each Loan Party as the Agents may request
with respect to the perfection of the Administrative Agent’s security interests
in the Collateral pursuant to the terms of the Collateral Documents (including
financing statements under the UCC, patent, trademark and copyright security
agreements suitable for filing with the U.S. Patent and Trademark Office or the
U.S. Copyright Office, as the case may be, and other applicable documents under
the laws of any jurisdiction with respect to the perfection of Liens created by
the Pledge and Security Agreement) and (y) copies of UCC search reports as of a
recent date listing all effective financing statements that name any Loan Party
as debtor, together with copies of such financing statements, none of which
shall cover the Collateral except for those that shall be terminated on the
Closing Date or evidence Permitted Liens;

(B) share certificates representing all of the certificated Pledged Stock being
pledged pursuant to the Pledge and Security Agreement and stock powers or other
appropriate instruments of transfer for the certificates evidencing such Pledged
Stock executed in blank;

(C) all instruments representing Pledged Notes being pledged pursuant to the
Pledge and Security Agreement duly endorsed in favor of the Administrative Agent
or executed in blank;

(D) Deposit Account Control Agreements from all Deposit Account Banks to the
extent required by Section 6.18 (Control Accounts; Approved Deposit Accounts);
and

(E) Securities Account Control Agreements from (1) all securities intermediaries
with respect to all Securities Accounts and Securities Entitlements of the
Borrower and such each Guarantor and (2) all futures commission agents and
clearing houses with respect to all commodities contracts and commodities
accounts held by the Borrower and each Guarantor;

(iv) subject to Section 6.15 (Collateral Access Agreements and Bailee’s
Letters), the Collateral Access Agreements and Bailee’s Letters as set forth on
Schedule 6.15 (Collateral Access Agreements and Bailee’s Letters);

(v) a favorable opinion of (A) Kane Kessler, P.C., counsel to the Loan Parties,
in substantially the form of Exhibit I (Form of Opinion of Counsel for the Loan
Parties) and (B) counsel to the Loan Parties in Delaware, Indiana and
Pennsylvania, each in form and substance satisfactory to the Agents, and in the
case of all legal opinions delivered pursuant to this

 

98



--------------------------------------------------------------------------------

Agreement, addressed to the Agents and the Lenders and addressing such other
matters as any Lender through the Administrative Agent may reasonably request;

(vi) a copy of each Closing Related Document certified as being complete and
correct by a Responsible Officer of the Borrower;

(vii) a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date by the
Secretary of State of the state of organization of such Loan Party, together
with certificates of such official attesting to the good standing of each such
Loan Party in such State;

(viii) a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the names and true signatures of each officer of such Loan
Party that has been authorized to execute and deliver any Loan Document or any
other document required hereunder to be executed and delivered by or on behalf
of such Loan Party, (B) the by-laws (or equivalent Constituent Document) of such
Loan Party as in effect on the date of such certification, (C) the resolutions
of such Loan Party’s Board of Directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and (D) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered pursuant to clause (vii) above;

(ix) a certificate of a Responsible Officer of the Borrower, stating that the
Borrower is Solvent after giving effect to the initial Loans and Letters of
Credit, the application of the proceeds thereof in accordance with Section 6.12
(Use of Proceeds) and the payment of all estimated Attorney Costs, and
accounting and other fees related hereto and to the other Loan Documents and the
transactions contemplated hereby and thereby;

(x) a certificate of a Responsible Officer of the Borrower to the effect that
(A) the conditions set forth in Section 4.02(b) (Conditions to Each Credit
Extension) have been satisfied and (B) no litigation or administrative
proceeding, or development in any litigation or administrative proceeding shall
have been commenced against any Loan Party that has had or could reasonably be
expected to result in a Material Adverse Effect or have a material adverse
effect on the ability of the parties to consummate the AHI Acquisition, the
funding of the initial Credit Extensions under this Agreement or any of the
other Closing Transactions;

(xi) a certificate of a Responsible Officer of the Borrower specifying all
information necessary for the Administrative Agent and the Lenders to issue wire
transfer instructions on behalf of each of the Loan Parties for the initial and
subsequent Loans and/or advances to be made under this Agreement, including
disbursement authorizations, in form reasonably acceptable to the Agents;

(xii) evidence reasonably satisfactory to the Agents that the Insurance Coverage
required by Section 6.07 (Maintenance of Insurance) or by any Collateral
Document is in full force and effect, together with endorsements naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as the case may be, under all Insurance Coverage to be maintained
with respect to the properties of the Borrower and the Guarantors; and

(xiii) such other certificates, documents, agreements and information (including
information with respect to Environmental Liabilities) respecting any Loan Party
as any Lender through the Administrative Agent may reasonably request.

 

99



--------------------------------------------------------------------------------

(b) Fee and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Agents, the Arrangers and the Lenders, as
applicable, all fees and expenses (including Attorney Costs) due and payable on
or before the Closing Date (including all such fees described in the
Agent/Arranger Fee Letter); provided, that any such fees payable on the Closing
Date pursuant to the Agent/Arranger Fee Letter shall be paid by the Borrower as
provided therein.

(c) Consummation of Closing Transactions; Etc.

(i) the Agents shall have received a certificate from a Responsible Officer of
the Borrower, for the benefit of the Agents, the Lenders and the L/C Issuers,
certifying that the Closing Transactions (other than the initial Credit
Extensions) have been consummated or shall be consummated simultaneously or
immediately following the making of the initial Credit Extensions under this
Agreement, in accordance with this Agreement, the AHI Acquisition Documents, the
Sponsor Equity Documents, and all other related documentation (without any
waiver, amendment or modification of any material provision thereof (other than
non-material waivers, amendments or modifications that do not materially
adversely affect the interests of the Arrangers, the Administrative Agent or the
Lenders), except with the prior written consent of the Arrangers (not to be
unreasonably withheld));

(ii) the Administrative Agent shall have received (A) certificates representing
all of the Stock of AHI acquired on the Closing Date (which shall be at least
90% of the Stock of AHI), together with stock powers or other appropriate
instruments of transfer for such certificates executed in blank and such Stock
shall be pledged pursuant to the Pledge and Security Agreement and (B) in the
event that the Borrower has acquired greater than 90% but less than 100% of the
Stock of AHI on the Closing Date, (I) evidence that Borrower shall have executed
a certificate of merger in form and substance appropriate to consummate a
“short-form” merger transaction under the laws of the State of Delaware and
otherwise reasonably satisfactory to the Agents and (II) certificates
representing all of the Stock of a wholly-owned Subsidiary of the Borrower,
newly formed to consummate the AHI Acquisition, together with stock powers or
other appropriate instruments of transfer for such certificates executed in
blank and such Stock shall be pledged pursuant to the Pledge and Security
Agreement;

(iii) the Agents shall be satisfied with (A) any material amendments to the AHI
Securities Purchase Agreement and the schedules thereto, (B) any material change
to the structure of the AHI Acquisition or any of the other Closing Transactions
(other than the initial Credit Extensions) from that previously described to the
Arrangers and (C) each Closing Related Document; and

(iv) the Agents shall have received satisfactory evidence that AHI shall have
received not less than $350,000,000 in aggregate gross cash proceeds raised by
the Borrower from the issuance of Equity Securities pursuant to the Sponsor
Equity Financing.

(d) Refinanced Indebtedness.

(i) the Agents shall have received reasonably satisfactory evidence that all
loans and other obligations under the Existing Jarden Credit Agreement shall
have been repaid in full, (A) the Existing Jarden Credit Agreement and all Loan
Documents (as defined therein) shall have been terminated on terms satisfactory
to the Arrangers, including the release of all Liens granted to the Existing
Jarden Agent pursuant thereto and (B) the Administrative Agent shall have
received a payoff letter duly executed and delivered by the Borrower and the
Existing Jarden Agent or other evidence of such termination in each case in form
and substance reasonably satisfactory to the Agents;

 

100



--------------------------------------------------------------------------------

(ii) the Agents shall have received satisfactory evidence that all loans and
other obligations under the Existing AHI Credit Agreement shall have been repaid
in full, (A) the Existing AHI Credit Agreement and all Loan Documents (as
defined therein) shall have been terminated on terms reasonably satisfactory to
the Agents, including the release of all Liens granted to the Existing AHI Agent
and (B) the Administrative Agent shall have received a payoff letter duly
executed and delivered by AHI and the Existing AHI Agent or other evidence of
such termination in each case in form and substance reasonably satisfactory to
the Agents; and

(iii) the Agents shall have received satisfactory evidence that all loans
outstanding under, and all other amounts due in respect of, the Refinanced
Indebtedness (other than the Refinanced Indebtedness described in the foregoing
clauses (i) and (ii)) specified on Schedule 4.01(d) (Refinanced Indebtedness)
shall have been repaid in full (or satisfactory arrangements made for such
repayment) and the commitments thereunder shall have been permanently
terminated.

(e) Financial Statements of the Borrower. The Lenders shall have received (i) to
the extent publicly unavailable prior to the date hereof, audited consolidated
and unaudited consolidating (other than with respect to statements of
Stockholders’ Equity) balance sheets and related statements of income,
Stockholders’ Equity and cash flows of the Borrower and its Subsidiaries (prior
to giving effect to the AHI Acquisition) for the three fiscal years ended on or
before December 31, 2003, in each case, prepared in accordance with, or
reconciled to, GAAP and (ii) to the extent completed and available, unaudited
consolidated and consolidating (other than with respect to statements of
Stockholders’ Equity) balance sheets and related statements of income,
Stockholders’ Equity and cash flows of the Borrower and its Subsidiaries (prior
to giving effect to the AHI Acquisition) for each completed fiscal quarter since
the date of the most recent audited financial statements, which unaudited
financial statements (x) shall be in form and scope satisfactory to the Agents
and (y) shall not be materially inconsistent with the financial statements
previously provided to the Lenders.

(f) Financial Statements of the Acquired Business. The Lenders shall have
received (i) to the extent publicly unavailable prior to the date hereof,
audited consolidated and unaudited consolidating (other than with respect to
statements of Stockholders’ Equity) balance sheets and related statements of
income, Stockholders’ Equity and cash flows of the AHI Companies for the three
fiscal years ended on or before December 31, 2003, in each case, prepared in
accordance with, or reconciled to, GAAP and (ii) to the extent completed and
available, unaudited consolidated and consolidating (other than with respect to
statements of Stockholders’ Equity) balance sheets and related statements of
income, Stockholders’ Equity and cash flows of the AHI Companies for each
completed fiscal quarter since the date of such audited financial statements,
which unaudited financial statements (x) shall be in form and scope satisfactory
to the Agents and (y) shall not be materially inconsistent with the financial
statements provided to the Lenders prior to the Closing Date (other than
(i) with respect to the inclusion of deferred tax liabilities arising prior to
the Closing Date with respect to the AHI Companies and (ii) such additional
exceptions as may be reasonably acceptable to the Agents).

(g) Pro Forma Financial Statements; Projections.

(i) The Lenders shall have received a pro forma consolidated balance sheet of
the Borrower as of December 31, 2004, adjusted to reflect the pro forma
consolidated balance sheet as of the Closing Date based on management’s
estimates from and after December 31, 2004, after

 

101



--------------------------------------------------------------------------------

giving effect to the Closing Transactions, together with a certificate of the
chief financial officer or treasurer of the Borrower to the effect that such
statements accurately present the pro forma financial position of the Borrower
and its Subsidiaries, and the Lenders shall be satisfied that such balance sheet
is not materially inconsistent with the forecasts and other information
previously provided to the Lenders.

(ii) The Borrower shall have delivered its projections (dated as of October 31,
2004) through the seventh fiscal year after the Closing Date, prepared on an
annual basis.

4.02 Conditions Precedent to Each Credit Extension. The obligation of each
Syndicated Lender on any date (including the Closing Date) to make any Loan, of
the Foreign Currency Fronting Lender on any date (other than the Closing Date)
to make any Foreign Currency Loans and of each L/C Issuer on any date (including
the Closing Date) to issue any Letter of Credit is subject to the satisfaction
of each of the following conditions precedent:

(a) Request for Borrowing or Issuance of Letter of Credit. (i) With respect to
any Loan (other than a Foreign Currency Loan), the Administrative Agent shall
have received a duly executed Revolving Loan Notice, Term Loan Interest Rate
Selection Notice, Swing Line Loan Notice, as the case may be, (ii) with respect
to any Foreign Currency Loan, the Foreign Currency Fronting Lender and the
Administrative Agent shall have received a duly executed Foreign Currency Loan
Notice, and (iii) with respect to any Letter of Credit, the Administrative Agent
and the L/C Issuer shall have received a duly executed Letter of Credit
Application.

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or issuance of a Letter of Credit, both before
and after giving effect thereto and, in the case of any Loan, to the application
of the proceeds therefrom:

(i) the representations and warranties set forth in Article V (Representations
and Warranties) and in the other Loan Documents shall be true and correct on and
as of the Closing Date and shall be true and correct in all material respects on
and as of any such date after the Closing Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(ii) no Default or Event of Default shall have occurred and be continuing.

(c) No Legal Impediments. The making of the Loans or the issuance of such Letter
of Credit on such date does not violate any Law (including any Gaming Law) in
any material respect on the date of or immediately following such Loan or
issuance of such Letter of Credit and is not enjoined, temporarily,
preliminarily or permanently.

(d) Additional Matters. The Administrative Agent shall have received such
additional documents, information and materials as any Lender, through the
Administrative Agent, may reasonably request or, in the case of any Foreign
Currency Loans, as the Foreign Currency Fronting Lender may reasonably request.

Each submission by the Borrower to the Administrative Agent of a Revolving Loan
Notice, Term Loan Interest Rate Selection Notice, Facilities Increase Notice or
Swing Line Loan Notice, as the case may be, and the acceptance by the Borrower
of the proceeds of each Loan requested therein, and each submission by the
Borrower to a L/C Issuer of a Letter of Credit Application, and the issuance of
each

 

102



--------------------------------------------------------------------------------

Letter of Credit requested therein, shall be deemed to constitute a
representation and warranty by the Borrower as to the matters specified in
clause (b) above on the date of the making of such Loan or the issuance of such
Letter of Credit.

4.03 Determinations of Initial Borrowing Conditions. For purposes of determining
compliance with the conditions specified in Section 4.01 (Conditions Precedent
to Initial Credit Extensions), each Lender shall be deemed to have consented to,
approved, accepted or be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the initial Borrowing or initial issuance of Letters of
Credit hereunder specifying its objection thereto and such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.

4.04 Conditions Precedent to Each Facilities Increase.

Each Facilities Increase is subject to the satisfaction of all of the following
conditions precedent:

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Facilities Increase Date for such Facilities Increase each of the
following, each dated such Facilities Increase Date unless otherwise indicated
or agreed to by the Agents and each in form and substance satisfactory to the
Agents:

(i) written commitments duly executed by the applicable Incremental Lenders in
an aggregate amount equal to the amount of the proposed Facilities Increase (as
agreed between the Borrower and the Agents but in any case not to exceed, in the
aggregate for all such Facilities Increases, the maximum amount set forth in
Section 2.01(b) (Term Loan; Facilities Increase)) and, in the case of each
Incremental Lender that is not an existing Lender at the time of the applicable
Facilities Increase, an assumption agreement in form and substance reasonably
satisfactory to the Agents and the Borrower and duly executed by the Borrower,
the Agents and such Incremental Lender;

(ii) an amendment to this Agreement, effective as of the Facilities Increase
Date and executed by the Borrower, the Agents and the applicable Incremental
Lenders, to the extent necessary to implement the terms and conditions of the
Facilities Increase (including interest rates, fees and scheduled repayment
dates and maturity), as agreed by the Borrower and the Agents but, which, in any
case, except for of interest, fees, scheduled repayment dates and maturity,
shall not be applied materially differently to the Facilities Increase and the
applicable existing Facility;

(iii) certified copies of resolutions of the Board of Directors of each Loan
Party approving the consummation of such Facilities Increase and the execution,
delivery and performance of the corresponding amendments to this Agreement and
the other Loan Documents to be executed in connection therewith;

(iv) a favorable opinion of counsel for the Loan Parties, addressed to the
Agents and the Lenders and in form and substance and from counsel reasonably
satisfactory to the Agents; and

 

103



--------------------------------------------------------------------------------

(v) such other document as the Agents may reasonably request or as any
Incremental Lender participating in such Facilities Increase may reasonably
require as a condition to its commitment in such Facilities Increase.

(b) Fee and Expenses Paid. There shall have been paid to the Administrative
Agent, for the account of the Agents and the Lenders (including any Person
becoming a Lender as part of such Facilities Increase on such Facilities
Increase Date), as applicable, all fees and expenses (including Attorney Costs
of the Agents) due and payable on or before the Facilities Increase Date
(including all such fees described in the Fee Letters).

(c) Conditions to Each Credit Extension. (i) The conditions precedent set forth
in Section 4.02 (Conditions Precedent to Each Credit Extension) shall have been
satisfied both before and after giving effect to such Facilities Increase,
(ii) such Facilities Increase shall be made on the terms and conditions set
forth in Section 2.01(b) (Term Loan; Facilities Increase) and (iii) the Borrower
shall be in compliance with Section 7.13 (Financial Covenants) on such
Facilities Increase Date for the most recently ended fiscal quarter for which
financial statements are available pursuant to Section 6.01(a) or (b) (Financial
Statements), on a pro forma basis both before and after giving effect to such
Facilities Increase.

(d) Weighted Average. As of any Facilities Increase Date, the weighted average
life of such Facilities Increase for the Term Loan Facility shall not be shorter
than the weighted average life for the Closing Date Term Loan.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is a corporation, limited partnership, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and to execute
and deliver, and perform its obligations under, the Transaction Documents and
the Loan Documents to which it is a party, (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license, except where the failure so to qualify or be licensed
could not reasonably be expected to have a Material Adverse Effect, and (d) is
in compliance with all applicable Laws except where the failure to be in
compliance with such Laws would not, in the aggregate, have a Material Adverse
Effect.

5.02 Authorization; No Contravention. (a) Except as set forth on Schedule 5.02
(Conflicts), the execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is party, have been duly authorized by all
necessary corporate or other Organizational Action (including the consent of
stockholders where required), and do not and will not (i) contravene or violate
any of the terms of any of such Person’s Constituent Documents, (ii) conflict
with or result in any breach or contravention of, constitute a default under, or
result in or permit the termination or acceleration of,

 

104



--------------------------------------------------------------------------------

any material Contractual Obligation to which the Person is a party, (iii) result
in the creation or imposition of any Lien upon any property of such Person or
any of its Subsidiaries except for any Permitted Liens, or (iv) violate any
(x) any Gaming Law, the violation of which could reasonably be expected to have
a Material Adverse Effect, (y) any other Law (including Regulations T, U and X
of the FRB) or (z) order, injunction, writ or decree of any Governmental
Authority or arbitral award to which such Person or its property is subject.

(b) Except as set forth on Schedule 5.02 (Conflicts), the execution, delivery
and performance by each Loan Party of each Transaction Document (other than the
Loan Documents) to which such Person is party, have been duly authorized by all
necessary corporate or other Organizational Action (including the consent of
stockholders where required), and do not and will not (i) contravene or violate
any of the terms of any of such Person’s Constituent Documents, (ii) conflict
with or result in any breach or contravention of, constitute a default under, or
result in or permit the termination or acceleration of, any material Contractual
Obligation to which the Person is a party to the extent any of the foregoing
circumstances described in this clause (ii) could not reasonably be expected to
have a Material Adverse Effect, (iii) result in the creation or imposition of
any Lien upon any property of such Person or any of its Subsidiaries except for
any Permitted Liens, or (iv) violate any Law (including any Gaming Law), order,
injunction, writ or decree of any Governmental Authority or arbitral award to
which such Person or its property is subject, in each case, the violation of
which could reasonably be expected to have a Material Adverse Effect.

5.03 Governmental and Third-Party Authorization; Gaming Authorizations.

(a) No further approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority, including, to the best
of the Company’s knowledge after due inquiry, any Gaming Authority, or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement, any
other Loan Document, any Transaction Document which, in each instance, either
(i) has not been obtained or effected or (ii) with respect to which the failure
so to obtain or effect could not reasonably be expected to have a Material
Adverse Effect.

(b) All Gaming Authorizations have been duly obtained and are in full force and
effect in each jurisdiction where the business of the Borrower or its
Subsidiaries require such Gaming Authorizations, except where any such failure
to obtain such Gaming Authorizations or any such conflict or restriction could
not reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries has received any written notice or other written communications
from any Gaming Authority regarding (i) any revocation, withdrawal, suspension,
termination or modification of, or the imposition of any material conditions
with respect to, any Gaming Authorizations, or (ii) any other limitations on the
conduct of business by the Borrower or any of its Subsidiaries, except where any
such revocation, withdrawal, suspension, termination, modification, imposition
or limitation could not reasonably be expected to result in, either individually
or in the aggregate, a Material Adverse Effect.

5.04 Binding Effect. This Agreement, each Transaction Document has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto. Each of this
Agreement and each Transaction Document constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as the enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization and other
similar Laws relating to or affecting creditors’ rights generally and by the
application of general equitable principles (whether considered in proceedings
at Law or in equity).

 

105



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) Each of the Audited Financial Statements (i) was prepared in accordance with
GAAP consistently applied with respect to accounting principles throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby; and (iii) show all material Indebtedness and other
material liabilities, direct or contingent, of the Borrower and its
Subsidiaries, including material liabilities for taxes, material commitments and
material Indebtedness to the extent disclosure of the same (including disclosure
in the notes to financial statements) would be required to be disclosed under
GAAP.

(b) Each of the financial statements delivered pursuant to Section 4.01(f)(i)
(Financial Statements of the Acquired Business): (i) was prepared in accordance
with GAAP consistently applied with respect to accounting principles throughout
the period covered thereby, except as otherwise expressly noted therein;
(ii) fairly present in all material respects the financial condition of AHI and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby; and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of AHI and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness to the extent disclosure of the same (including disclosure in the
notes to financial statements) would be required to be disclosed under GAAP.

(c) (i) The financial reports delivered pursuant to Section 4.01(f)(ii)
(Financial Statements of the Acquired Business) hereof were prepared in
accordance with GAAP consistently applied with respect to accounting principles
throughout the period covered thereby, except as otherwise expressly noted
therein and except, in the case of the interim financial statements provided
therewith, no footnoted disclosures required by GAAP were provided; and
(ii) each of the pro forma financial statements, giving effect to the AHI
Acquisition, delivered pursuant to Section 4.01(g) hereof (A) fairly presents in
all material respects the pro forma financial condition of the Borrower and its
Subsidiaries as of the date thereof on a pro forma basis, and (B) shows all
direct, non-contingent material indebtedness and other material liabilities of
the Borrower and its Subsidiaries as of the date thereof, including direct,
non-contingent material liabilities for taxes, material commitments and material
Indebtedness to the extent disclosure of the same (including disclosure in the
notes to financial statements) would be required to be disclosed under GAAP, pro
forma for the AHI Acquisition.

(d) Since December 31, 2003, there has been no event or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect; provided,
that the Agents and the Lenders agree that the events and circumstances
specified on Schedule 5.05 (MAE Matters) shall not, in and of themselves, be
deemed to have a Material Adverse Effect to the extent arising prior to the
Closing Date from the AHI Acquisition.

5.06 Litigation. There are no actions, investigations, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower or any of the
Guarantors, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or any Transaction Document,
or any of the transactions contemplated thereby or hereby, or (b) could
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing or would result from the consummation of the

 

106



--------------------------------------------------------------------------------

Closing Transactions or the other transactions contemplated by this Agreement or
any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Real Property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, the property of the Borrower and its Subsidiaries is subject to no Liens,
other than Permitted Liens.

5.09 Environmental Compliance.

(a) The Borrower and each Subsidiary is and has been in compliance with all
applicable Environmental Laws and has not received written notice of any
unresolved potential liability, violation or delinquency with respect to any
Environmental Law, including pursuant to any agreement with any Person, or any
Permit or order from any Governmental Authority, other than any non-compliance,
liabilities, violations or delinquencies that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower and each Subsidiary has obtained all Environmental Permits,
except where any such failure to obtain any Environmental Permit could not
reasonably be expected to have a Material Adverse Effect. Each Environmental
Permit of the Borrower and each Subsidiary remains in full force and effect, is
not subject to appeal or any pending or, to the knowledge of the Borrower,
threatened administrative or judicial proceedings, other than administrative
review processes in the ordinary course of pending renewals, and complete
applications for all material new, modified or renewed Environmental Permits
that are presently due or pending have been submitted on a timely basis except
where the failure to obtain any such Environmental Permit, take any such action
or where such appeal or proceeding would, if adversely determined, reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary has received notice that any
Environmental Permit will not be issued or renewed with terms and conditions
that are consistent with the present or presently proposed operation of the
relevant facility except to the extent that such refusal to issue or renew any
such Environmental Permit could not reasonably be expected to have a Material
Adverse Effect.

(c) There is no Environmental Claim pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Subsidiary or otherwise
relating to any of the properties of such Persons, other than Environmental
Claims that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, there
are no past or present actions, activities, circumstances, conditions, events or
incidents, including the production, use, sale, storage, transportation,
handling, release, threatened release, emission, discharge, presence or disposal
of any Hazardous Materials, that would reasonably be expected to form the basis
of any Environmental Claim or prevent continued compliance with Environmental
Laws relating to their respective businesses or any of their respective
properties or against the Borrower or any Subsidiary.

(d) Neither the Borrower nor any Subsidiary is, or will be, required to incur
material capital cost or expense to cause its operations or properties to
achieve or maintain compliance with applicable Environmental Laws under current
operational conditions, other than capital costs or expenses that could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 

107



--------------------------------------------------------------------------------

(e) To the knowledge of the Borrower, neither the Borrower nor any Subsidiary
has manufactured, distributed or sold any asbestos-containing material during
the five-year period ended on the Closing Date or at any time thereafter, except
as would not reasonably be expected to have a Material Adverse Effect. Except as
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect, there are no pending or, to the knowledge of the
Borrower, threatened proceedings against the Borrower or any of its Subsidiaries
arising out of any lead-containing, silica-containing or asbestos-containing
material or the exposure to or release thereof. In the five-year period ended on
the Closing Date, except as set forth on Schedule 5.09 (Environmental Matters),
there have been no proceedings against the Borrower or any of its Subsidiaries,
to the knowledge of the Borrower, arising out of any asbestos-containing
material or the exposure to or release thereof.

(f) Neither the Borrower nor any Subsidiary has any material obligation under
any Contractual Obligation with any Person or pursuant to an order of a
Governmental Authority for conducting any site investigation or cleanup other
than any such obligations which could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has, either
expressly or by operation of law, assumed or undertaken any Environmental
Liability or corrective, investigatory or remedial obligation of any other
Person or for any business or property previously owned or operated by the
Borrower or any Subsidiary relating to any Environmental Law, which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies that are not Affiliates
of the Borrower, such Insurance Coverage being in such amounts (after giving
effect to any self-insurance compatible with the following standards, including
any such self-insurance disclosed on Schedule 5.10 (Insurance)), with such
deductibles and covering such risks as are, to the knowledge of the Borrower,
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or its Subsidiaries operate.
In addition to, and without being limited by, the foregoing, the Borrower and
its Subsidiaries are currently maintaining the Insurance Coverage required by
each of the Collateral Documents, and all premiums payable in respect of such
Insurance Coverage (other than in respect of any self-insurance) are current and
all such Insurance Coverage is in force and effect.

5.11 Taxes.

(a) The Borrower and its Subsidiaries have filed with the appropriate
Governmental Authorities all Federal, state and other material tax returns and
reports (collectively, the “Tax Returns”) required to be filed by the Borrower
or any of its Tax Affiliates and have paid all Federal, state and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. To the knowledge of the Borrower, all such Tax Returns are
true and correct in all material respects. To the knowledge of the Borrower, no
Tax Return of the Borrower or any of its Tax Affiliates is under audit or
examination by any Governmental Authority, which audit or examination could
reasonably be expected to be material to the Borrower and its Subsidiaries,
taken as a whole, and no notice of such an audit or examination or any assertion
of any claim for a material amount of taxes has been given or made by any
Governmental Authority.

 

108



--------------------------------------------------------------------------------

(b) There is no proposed tax assessment against the Borrower or any Subsidiary,
including any such assumed by any Loan Party under the Transaction Documents,
that would, if made, have a Material Adverse Effect.

5.12 ERISA Compliance.

(a) Except as disclosed on Schedule 5.12 (ERISA Matters), each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state Laws, except for any required amendment for
which the remedial amendment period as defined in Section 401(b) of the Code has
not yet expired. Except as disclosed on Schedule 5.12 (ERISA Matters), each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions in excess of $1,000,000 in the aggregate to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) except as disclosed in the Borrower’s audited and unaudited financial
statements furnished to the Agents and the Lenders pursuant to Section 6.01(a)
and (b) (Financial Statements) or the audited and unaudited financial statements
of the AHI Companies furnished to the Lenders pursuant to Section 4.01(f)
(Financial Statements of the Acquired Business), as the case may be, no Pension
Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA, in each case, except to the extent the
foregoing could not reasonably be expected to results in costs or liabilities to
the Loan Parties, taken as a whole, that would exceed, in the aggregate, the
Threshold Amount.

5.13 Ownership of Subsidiaries.

(a) Set forth on Schedule 5.13 (Ownership of Subsidiaries) is a complete and
accurate list showing, as of the Closing Date (and after giving effect to the
Closing Transactions), all Subsidiaries of the Borrower and, as to each such
Subsidiary, the jurisdiction of its organization, the number of shares of each
class of Stock authorized (if applicable), the number of such shares outstanding
on the Closing Date and the number and percentage of the outstanding shares of
each such class owned (directly or indirectly) by the Borrower. No Stock of any
Subsidiary of the Borrower is subject to any outstanding option, warrant, right
of conversion or purchase of any similar right. All of the outstanding Stock of
each Subsidiary of the Borrower owned (directly or indirectly) by the Borrower
has been validly issued, is fully paid and non-assessable (to the extent
applicable)

 

109



--------------------------------------------------------------------------------

and is owned by the Borrower or a Subsidiary of the Borrower, free and clear of
all Liens (other than the Lien in favor of the Secured Parties created pursuant
to the Pledge and Security Agreement and other Permitted Liens arising by
operation of Law), options, warrants, rights of conversion or purchase or any
similar rights. Neither the Borrower nor any such Subsidiary is a party to, or
has knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such Subsidiary, other than the Loan Documents and the Subordinated
Indentures.

(b) The Borrower does not own or hold, directly or indirectly, any Stock of any
Person other than such Subsidiaries and Investments permitted by Section 7.02
(Investments).

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person controlling the Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is an “investment company” or an “affiliated person” of, or “promoter”
or “principal underwriter” for, an “investment company,” as such terms are
defined in the Investment Company Act of 1940.

5.15 Disclosure. No statement, information, report, representation, or warranty
made by any Loan Party in any Loan Document or furnished to any Agent or any
Lender by or on behalf of any Loan Party in connection with any Loan Document
(i) except with respect to financial projections concerning the Borrower and its
Subsidiaries, contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or (ii) in the case of financial projections concerning the Borrower
and its Subsidiaries, have been prepared in good faith based upon assumptions
the Borrower believes to be reasonable.

5.16 Intellectual Property; Licenses, Etc. Each of the Borrower and its
Subsidiaries own, license or otherwise possess the valid right to use all
Material Intellectual Property that is currently used for the operation of their
respective businesses, without, to the knowledge of the Borrower after due
inquiry, infringement upon or conflict with the rights of any other Person with
respect thereto other than infringements or conflicts that could not reasonably
be expected to have a Material Adverse Effect. To the knowledge of the Borrower
after due inquiry, no material slogan or other advertising device, product,
process, method, substance, part, component or other material now employed, or
now contemplated to be employed, by the Borrower or any Subsidiary infringes
upon or conflicts with any Intellectual Property rights held by any other Person
other than infringements or conflicts that could not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened, and
no patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Borrower,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

 

110



--------------------------------------------------------------------------------

5.17 Labor Matters.

(a) There are no strikes, work stoppages, slowdowns or lockouts pending nor
threatened against or involving the Borrower or any of its Subsidiaries, other
than those that, in the aggregate, would not have a Material Adverse Effect.

(b) There are no unfair labor practices, arbitrations, grievances or complaints
pending, or, to the Borrower’s knowledge, threatened, against or involving the
Borrower or any of its Subsidiaries, other than those that, in the aggregate,
would not have a Material Adverse Effect.

5.18 Solvency. On and as of the Closing Date, the Borrower and each of the
Subsidiaries (other than Immaterial Subsidiaries, as to which no representation
is made) are Solvent, both individually and collectively, measured after giving
effect to (i) the consummation of the AHI Acquisition, (ii) the initial Credit
Extensions made on the Closing Date hereunder, and (iii) the consummation of the
other Closing Transactions.

5.19 Off-Balance Sheet Liabilities. Neither the Borrower nor any Subsidiary has
any Off-Balance Sheet Liabilities other than (a) the liabilities arising under
the Coleman IRB Bonds and the Coleman IRB Leases (which liabilities offset each
other in full), (b) Off-Balance Sheet Liabilities described in (i) the notes to
the Borrower’s audited and unaudited financial statements furnished to the
Agents and the Lenders pursuant to Section 6.01(a) and (b) (Financial
Statements) or (ii) the Management’s Discussion and Analysis included in the
Borrower’s periodic reports filed with the Commission on Form 10-K or Form 10-Q,
as the case may be, copies of which shall be furnished to the Agents pursuant to
Section 6.02 (Certificates; Other Information) and (c) other Off-Balance Sheet
Liabilities described on Schedule 5.19 (Off-Balance Sheet Liabilities).

5.20 Tax Shelter Regulations. The Borrower does not intend to treat the
Revolving Loans, the Swing Line Loans, the Term Loan and/or the Letters of
Credit and related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Administrative Agent thereof. If the Borrower so notifies the
Administrative Agent, the Borrower acknowledges that one or more of the Lenders
may treat its Revolving Loans, its Pro Rata Term Share of the Term Loan, and/or
its interest in Swing Line Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

5.21 Use of Proceeds. The proceeds of the Term Loan received on the Closing Date
are being used by the Borrower to consummate the Closing Transactions. The
proceeds of the Revolving Loans, Foreign Currency Loans and the Letters of
Credit, and of any Incremental Term Loans made pursuant to any Facilities
Increase, are being used by the Borrower solely for working capital and other
general corporate purposes (including the making of Permitted Acquisitions).

5.22 Title; Real Property.

(a) Each of the Borrower and its Subsidiaries has good and marketable title to,
or valid leasehold interests in, all Real Property material to the Borrower and
its Subsidiaries, taken as a whole, and good title to all personal property
material to the Borrower and its Subsidiaries, taken as a whole, in each case
that is purported to be owned or leased by it, including those reflected on the
most recent audited financial statements delivered by the Borrower, and none of
such properties and assets is subject to any Lien, except Liens permitted under
Section 7.01 (Liens). The Borrower and its Subsidiaries have received all deeds,
assignments, waivers, consents, non-disturbance and recognition or similar
agreements, bills of sale and other documents, and have duly

 

111



--------------------------------------------------------------------------------

effected all recordings, filings and other actions necessary to establish,
protect and perfect the Borrower’s and its Subsidiaries’ right, title and
interest in and to all such material property.

(b) All Permits required to have been issued or appropriate to enable all
material Real Property owned or leased by the Borrower or any of its
Subsidiaries to be lawfully occupied and used for all of the purposes for which
they are currently occupied and used have been lawfully issued and are in full
force and effect, other than those that, in the aggregate, would not have a
Material Adverse Effect.

(c) None of the Borrower or any of its Subsidiaries has received any notice, or
has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any material Real Property owned or leased by the Borrower
or any of its Subsidiaries or any part thereof, except those that, in the
aggregate, would not have a Material Adverse Effect.

5.23 Closing Related Documents; Subordinated Indentures.

(a) None of the Closing Related Documents has been amended or modified in any
material respect and no material provision therein has been waived, except in
each case to the extent not otherwise prohibited by this Agreement, and each of
the representations and warranties made by the Borrower therein are true and
correct in all material respects and no default or event that, with the giving
of notice or lapse of time or both, would be a default by the Borrower has
occurred thereunder.

(b) The Obligations constitute “Senior Debt” (or, in the case of Subordinated
Indentures entered into after the Closing Date, if any, “Senior Debt” or other
comparable term) as defined in the Subordinated Indentures.

5.24 OFAC. None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower is (i) named on the list of Specially Designated Nationals or
Blocked Persons maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii)(A) an agency of
the government of a country, (B) an organization controlled by a country, or
(C) a Person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or Person, and the proceeds from the Credit Extensions made
pursuant to this Agreement will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, any such country or
Person.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Contingent Obligations consisting of
continuing indemnities and other Contingent Obligations of the Borrower or any
Guarantor that may be owing to the Lenders pursuant to the Loan Documents and
expressly survive termination of this Agreement), the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01 (Financial
Statements), 6.02 (Certificates; Other Information) and 6.03 (Notices)) cause
each Subsidiary to:

 

112



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Agents and each Lender, in form and
detail reasonably satisfactory to the Agents and the Required Lenders:

(a) promptly after available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year of the
Borrower ending on December 31, 2004), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, cash flows and Stockholders’
Equity for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, and audited and accompanied by a report and opinion of the
Borrower’s Accountants, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
qualifications or exceptions as to the scope of the audit or the going concern
status of the Borrower nor to any other qualifications and exceptions not
reasonably acceptable to the Required Lenders; and

(b) promptly after available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, cash flows and Stockholders’ Equity for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal, recurring year end audit adjustments and the
absence of footnotes.

6.02 Certificates; Other Information. Deliver to the Agents, in form and detail
reasonably satisfactory to the Agents and the Required Lenders:

(a) promptly after the delivery of the financial statements referred to in
Section 6.01(a) (Financial Statements), a certificate of the Borrower’s
Accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default under the financial covenants set forth in Section 7.13 (Financial
Covenants) or, if any such Default or Event of Default shall exist, stating the
nature and status of such Default or Event of Default;

(b) promptly after the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (Financial Statements), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower,

 

113



--------------------------------------------------------------------------------

and, if such Compliance Certificate demonstrates an Event of Default of any
covenant under Section 7.13 (Financial Covenants), the Borrower may deliver,
together with such Compliance Certificate, notice of its intent to cure (a
“Notice of Intent to Cure”) such Event of Default pursuant to Section 7.13(c);
provided that the delivery of a Notice of Intent to Cure shall in no way affect
or alter the occurrence, existence or continuation of any such Event of Default
or the rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document; and

(c) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary as the Administrative Agent,
at the reasonable request of any Lender, may from time to time request.

Each document required to be delivered pursuant to Section 6.01(a) or
(b) (Financial Statements) shall be deemed to have been delivered on the date on
which the Borrower posts such document on its website at www.jarden.com, or when
such document is posted on the Commission’s website at www.sec.gov (the “SEC
Website”) or on an Approved Electronic Communications Platform (each of the
foregoing an “Informational Website”); provided, that (i) the Borrower shall
deliver paper copies of all such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Administrative Agent and each Lender shall be notified by
electronic mail of the applicable Informational Website and of the posting of
each such document. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above in this
paragraph, and in any event shall have no responsibility to monitor compliance
by the Borrower with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

6.03 Notices.

(a) Promptly notify the Agents:

(i) of the occurrence of any Default or Event of Default;

(ii) of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (A) breach or non-performance of, or any
default under, any of the Loan Documents, Transaction Documents or any other
Contractual Obligation (including Contractual Obligations arising under Leases)
of the Borrower or any Subsidiary; or (B) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority (including any Gaming Authority);

(iii) of any litigation, investigation or proceeding affecting the Borrower or
any Subsidiary in which the amount involved (excluding amounts covered by
applicable Insurance Coverage as to which no reservation of rights is in effect)
could reasonably be expected to exceed

 

114



--------------------------------------------------------------------------------

the Threshold Amount, or in which injunctive relief or similar relief is sought,
which relief, if granted, could reasonably be expected to have a Material
Adverse Effect;

(iv) of the occurrence of any material ERISA Event;

(v) of any change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary for which the Borrower is required to notify the
Agents pursuant to Section 1.03 (Accounting Terms);

(vi) of any (A) violation or alleged violation by the Borrower or any Subsidiary
of any applicable Environmental Laws; (B) release or threatened release by the
Borrower or any Subsidiary, or by any Person handling, transporting or disposing
of any Hazardous Materials on behalf of the Borrower or any Subsidiary, or at
any facility or property owned or leased or operated by the Borrower or any
Subsidiary, of any Hazardous Materials, except where occurring legally;
(C) liability or alleged liability of the Borrower or any Subsidiary for the
costs of cleaning up, removing, remediating or responding to a release of
Hazardous Materials; or (D) the commencement of, or any material development in,
any litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws except to the extent such
litigation or proceeding could not reasonably be expected to result in
Environmental Liabilities in excess of the Threshold Amount;

(vii) of any (A) material labor dispute to which the Borrower or any of its
Subsidiaries is or may become a party, including any strikes, lockouts or other
disputes relating to any of such Person’s plants and other facilities, and
(B) Worker Adjustment and Retraining Notification Act or related liability
incurred with respect to the closing of any plant or other facility of any such
Person, in each case, that could reasonably be expected to result in a Material
Adverse Effect; and

(viii) of any cancellation, termination or loss of any material Contractual
Obligation (including any material Lease), any other material customer
arrangement except to the extent such cancellation, termination or loss could
not reasonably be expected to result in a Material Adverse Effect.

(b) Prior to any Disposition of property with a Fair Market Value in excess of
$50,000,000 (or its Dollar Equivalent), the Borrower shall notify the
Administrative Agent in accordance with Section 7.05(c) (Dispositions) in
writing (a) describing such Disposition or the nature and material terms and
conditions of such transaction and (b) stating the estimated Net Proceeds
anticipated to be received by the Borrower or any of its Subsidiaries.

(c) The Borrower shall provide any Agent or any Lender with such other
information respecting the business, properties, condition, financial or
otherwise, or operations of the Borrower or any of its Subsidiaries as such
Agent or such Lender through the Administrative Agent may from time to time
reasonably request.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto, and with respect to matters in clause (a) (vi),
copies of all related notices, complaints, orders, directives, claims and
citations. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement or other Loan Document
that have been breached.

 

115



--------------------------------------------------------------------------------

6.04 Payment of Obligations. (a) Pay and discharge as the same shall become due
and payable, other than in respect of any Securitization Entity, all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Indebtedness
and subject to any provision of this Agreement, and (b) to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, pay and discharge as the same shall become due and payable, all other
obligations and liabilities, other than obligations and liabilities of any
Securitization Entity, including (i) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary and (ii) all lawful claims which, if unpaid,
would by Law become a Lien (other than during the period in which such Lien may
be a Permitted Lien) upon its property, unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary
and foreclosure or other enforcement of such Liens in respect of the Collateral
have not commenced or have been effectively stayed.

6.05 Preservation of Existence, Etc. Except in a transaction permitted by
Section 7.04 (Fundamental Changes) or Section 7.05 (Dispositions), preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization; take all
reasonable action to maintain all rights, privileges, Permits and franchises
necessary in the normal conduct of its business, and preserve or renew all of
its registered Material Intellectual Property, except in each case to the extent
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof, except in
each case where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance. (a) Maintain (i) Insurance Coverage with a
Captive Insurance Entity (to the extent such Captive Insurance Entity is created
and capitalized in accordance with the terms of this Agreement) and/or
financially sound and reputable insurance or reinsurance companies or
associations (as applicable) that are not Affiliates of the Borrower, Insurance
Coverage with respect to its properties and business covering such risks, losses
or damages of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, and, in any event,
all insurance required by any Collateral Document and (ii) such other Insurance
Coverage or reinsurance, if applicable, as may be reasonably requested by the
Required Lenders and (b) cause all such Insurance Coverage (other than any
self-insurance programs) and, if applicable, reinsurance, to name the
Administrative Agent on behalf of the Secured Parties as additional insured or
loss payee, as appropriate, and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
30 days’ written notice thereof to the Administrative Agent.

6.08 Compliance with Laws and Contractual Obligations; Maintenance of Gaming
Licenses.

(a) Comply in all material respects with the requirements of all Laws (including
Environmental Laws but excluding Gaming Laws, with respect to which the
representations and

 

116



--------------------------------------------------------------------------------

warranties of the Borrower are set forth in clause (c) below) and Contractual
Obligations applicable to it or to its business or property, except (other than
with respect to those matters covered in clause (b) below) in such instances in
which (i) such requirement of Law or Contractual Obligation is being contested
in good faith by appropriate proceedings diligently conducted or a bona fide
dispute exists with respect thereto; or (ii) with respect to Contractual
Obligations only, the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

(b) In addition to the foregoing, if the Borrower or any Subsidiary shall
receive any letter, notice, complaint, order, directive, claim or citation
alleging that the Borrower or any Subsidiary has violated any Environmental Law,
has released any Hazardous Material, or is liable for the costs of cleaning up,
removing, remediating or responding to a release of Hazardous Materials, the
Borrower and any Subsidiary shall, within the time period permitted and to the
extent required by applicable Laws or the Governmental Authority responsible for
enforcing such Environmental Law, and in each case, unless the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, remove
or remedy, or cause the applicable Subsidiary to remove or remedy, such
violation or release or satisfy such liability unless such requirement is being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary and such contest effectively stays any requirement to effect
such removal or remedy.

(c) The Borrower shall, and shall cause each of its Subsidiaries to, maintain
(i) such valid Gaming Authorizations, gaming licenses, registrations and
findings of suitability in all jurisdictions in which the Borrower or its
Subsidiaries engage in business requiring such Gaming Authorizations, except to
the extent that any failure to maintain such item, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided, further, the Borrower and each of its Subsidiaries shall not
transfer any such Gaming Authorizations or gaming licenses which are required in
their respective business operations to any other Person unless the applicable
Gaming Authority has approved the pledge to the Administrative Agent for the
benefit of the Secured Parties of the Pledged Stock of such Person and
(ii) comply in all material respects with all applicable Gaming Laws except to
the extent any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries shall be made of all financial transactions
and matters involving the assets and business of the Borrower or such
Subsidiary, as the case may be, pursuant to which financial statements in
conformity with GAAP consistently applied with respect to accounting principles
can be created; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at reasonable times during normal business hours as often as may be reasonably
desired, and upon reasonable advance notice to the Borrower, and (subject to the
following proviso) (a) at the expense of the Borrower one time per year in the
case of inspection by the Administrative Agent or such other Lender as it may
designate, and (b) otherwise at the expense of the Lenders; provided, however,
that when a Default or Event of Default has occurred and is continuing the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the sole expense of
the Borrower at any time during normal business hours and without advance
notice.

 

117



--------------------------------------------------------------------------------

6.11 Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code, in each case unless the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.

6.12 Use of Proceeds. Use the entire amount of the proceeds of the Loans and
other Credit Extensions as provided in Section 5.21 (Use of Proceeds).

6.13 Conduct of Business; Maintain Principal Line of Business. Except with
respect to a Securitization Entity, continue at all times to (a) conduct its
business in the ordinary course, (b) engage principally in a Permitted Business
and (c) use its reasonable efforts, in the ordinary course, to preserve its
business and the goodwill and business of the customers, advertisers, suppliers
and others having business relations with the Borrower or any of its
Subsidiaries, except in each case where the failure to comply with the covenants
in each of clauses (a), (b) and (c) above would not, in the aggregate, have a
Material Adverse Effect.

6.14 New Subsidiaries and Pledgors. (a) To the extent not delivered to the
Administrative Agent on or before the Closing Date (including in respect of
after-acquired property and Persons that become Subsidiaries of any Loan Party
after the Closing Date), the Borrower agrees promptly (and in any event, within
60 days of the Closing Date or the date of acquisition of such property or
Persons (or such later date as may be agreed to by the Agents)) to do, or cause
each Subsidiary of the Borrower to do, each of the following, unless otherwise
agreed by the Agents:

(i) deliver to the Administrative Agent such duly-executed supplements and
amendments to the Guaranty (or, in the case of any Subsidiary of any Loan Party
that is not a Domestic Subsidiary or that holds shares in any Person that is not
a Domestic Subsidiary, foreign guarantees and related documents), in each case
in form and substance reasonably satisfactory to the Agents and as the Agents
deem necessary or advisable in order to ensure that each Domestic Subsidiary of
each Loan Party and each material Direct Foreign Subsidiary which has guaranteed
any Indebtedness of the Borrower guarantees, as primary obligor and not as
surety, the full and punctual payment when due of the Obligations or any part
thereof; provided, however, that in no event shall any Foreign Subsidiary be
required to guaranty the payment of the Obligations, unless (x) the Borrower and
the Agents otherwise agree or (y) such Foreign Subsidiary has guarantied any
Indebtedness of the Borrower;

(ii) deliver to the Administrative Agent such duly-executed joinder and
amendments to the Pledge and Security Agreement and, if applicable, other
Collateral Documents (or, in the case of any such Subsidiary of any Loan Party
that is not a Domestic Subsidiary or that holds shares in any Person that is not
a Domestic Subsidiary, foreign charges, pledges, security agreements and other
Collateral Documents), in each case in form and substance reasonably
satisfactory to the Agents and as the Agents deem necessary or advisable in
order to (A) effectively grant to the Administrative Agent, for the benefit of
the Secured Parties, a valid, perfected and enforceable first-priority security
interest in the Stock and Stock Equivalents and other debt Securities owned by
the Borrower or any Guarantor and (B) effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid, perfected and
enforceable first-priority security interest in all property interests and other
assets of any Borrower or any Guarantor (or Person who becomes a Guarantor);
provided, however, that in no event shall the Borrower or any Guarantor be
required to pledge (I) in excess of 65% of the outstanding Voting Stock of any
Direct Foreign Subsidiary, (II) unless such Stock is otherwise held by the
Borrower

 

118



--------------------------------------------------------------------------------

or any Guarantor, any of the Stock of any Non-U.S. Person that is a Subsidiary
of such direct Subsidiary, (III) solely to the extent that any Domestic Person
that is an International Holding Company or a “disregarded entity” for purposes
of the Code (each such International Holding Company or “disregarded entity”, a
“Specified Entity”) owns the Equity Securities of any Non-U.S. Person, (A) any
Voting Stock of such Specified Entity in excess of 65% of the total outstanding
Voting Stock of such Specified Entity and (B) all of the Voting Stock that such
Specified Entity owns in its Subsidiaries that are Non-U.S. Persons or (IV) any
assets of any Foreign Subsidiary, unless (x) in the case of any of the foregoing
clauses (I), (II), (III) or (IV), the Borrower and the Agents otherwise agree or
(y) in the case of any of the foregoing clauses (I), (II) or (IV), the pledgor
thereof is a Foreign Subsidiary and a Guarantor;

(iii) deliver to the Administrative Agent all certificates, instruments and
other documents representing all Pledged Stock, Pledged Notes and all other
Stock, Stock Equivalents and other debt Securities being pledged pursuant to the
joinders, amendments and foreign agreements, if any, executed pursuant to clause
(ii) above, together with (A) in the case of certificated Pledged Stock and
other certificated Stock and Stock Equivalents, undated stock powers endorsed in
blank and (B) in the case of Pledged Notes and other certificated debt
Securities, endorsed in blank, in each case executed and delivered by a
Responsible Officer of such Loan Party or such Subsidiary thereof, as the case
may be;

(iv) to take such other actions necessary or advisable to ensure the validity or
continuing validity of the guaranties required to be given pursuant to clause
(i) above or to create, maintain or perfect the security interest required to be
granted pursuant to clause (ii) above, including the filing of UCC financing
statements in such jurisdictions as may be required by the Collateral Documents
or by Law or as may be reasonably requested by the Agents;

(v) if requested by the Agents, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Agents.

(b) Notwithstanding anything contained in Section 6.14(a) above, so long as no
Default or an Event of Default has occurred and is continuing, no Immaterial
Subsidiary acquired after the Closing Date shall be required to be a Guarantor
and neither the Borrower nor any Guarantor shall be required to deliver to the
Administrative Agent the certificates evidencing the Stock or Stock Equivalents
of any such Immaterial Subsidiary owned by such Person; provided that in the
event any Subsidiary ceases at any time to be an Immaterial Subsidiary, not
later than 30 days after such Subsidiary ceases to be an Immaterial Subsidiary
(or such later date as may be agreed to by the Agents), (i) such Subsidiary
shall comply with the provisions of Section 6.14(a) and (ii) the Borrower or the
applicable Guarantor shall deliver to the Administrative Agent the certificates
evidencing the Stock or Stock Equivalents of such Subsidiary owned by the
Borrower or such Guarantor in accordance with Section 6.14(a) above.

(c) Notwithstanding anything contained in Section 6.14(a) above, no
Securitization Entity shall be required at any time (i) to be a Guarantor
hereunder or (ii) to comply with any of the provisions of Section 6.14(a);
provided, that the Borrower or any Guarantor holding the Stock or Stock
Equivalents of any Subsidiary that is a Securitization Entity shall be required
to deliver to the Administrative Agent the certificates evidencing the Stock or
Stock Equivalents of such Securitization Entity owned by such Person; and
provided, further, that in the event any such Subsidiary ceases at any time to
be a Securitization Entity, not later than 30 days after such Subsidiary ceases
to be a Securitization Entity (or such later date as may be agreed by the
Agents),

 

119



--------------------------------------------------------------------------------

such Subsidiary shall comply with the provisions of Section 6.14(a), unless such
Securitization Entity is an Immaterial Subsidiary.

6.15 [Reserved].

6.16 Real Property.

(a) (i) Comply in all material respects with all of their respective material
obligations under all of their respective Leases relating to material
manufacturing facilities now or hereafter held respectively by them and (ii) not
assign or sublet any Lease if such assignment or sublet would have a Material
Adverse Effect.

(b) Upon written request of the Administrative Agent, the Borrower shall, and
shall cause such Subsidiary to, provide environmental information to the Agents
with respect to any material Real Property initially leased or acquired after
the Closing Date by the Borrower or any Guarantor, in form and substance
satisfactory to the Agents, showing no conditions that could reasonably be
expected to give rise to Environmental Liabilities that, in the aggregate for
all such Real Property leased or acquired after the Closing Date, are in excess
of the Threshold Amount.

6.17 Interest Rate Contracts. The Borrower shall, within 120 days after the
Closing Date, enter into one or more Swap Contracts (including Swap Contracts
existing on the Closing Date), on terms and with counterparties reasonably
satisfactory to the Agents, covering a notional amount sufficient to ensure that
at least 30% of the sum of (i) the aggregate outstanding principal amount of the
Term Loan plus (ii) the aggregate outstanding principal amount of the
Subordinated Indebtedness, is effectively paid on a fixed rate basis for a
period of at least 3 years after the Closing Date.

 

120



--------------------------------------------------------------------------------

6.18 Control Accounts; Approved Deposit Accounts.

(a) The Borrower shall, and shall cause each of its Subsidiaries, with the
exception of any Foreign Subsidiary, Immaterial Subsidiary or Securitization
Entity, to (i) deposit in an Approved Deposit Account all cash they receive,
(ii) not establish or maintain any Securities Account that is not subject to a
Securities Account Control Agreement and (iii) not establish or maintain any
Deposit Account other than with a Deposit Account Bank; provided, however, that
the Borrower and each of its Subsidiaries may (x) maintain payroll, withholding
tax and other fiduciary accounts in Deposit Accounts that are not Approved
Deposit Accounts and (y) maintain Deposit Accounts which are not subject to a
Deposit Account Control Agreement and Securities Accounts which are not subject
to a Securities Account Control Agreement, in each case, as long as the sum of
the aggregate balance in all such Deposit Accounts and the aggregate value of
all such financial assets and other property in all such Securities Accounts
does not exceed $25,000,000; provided, further, that notwithstanding the
foregoing, the provisions of this Section 6.18(a) shall not apply to the
Collection Account.

(b) The Administrative Agent may establish one or more Cash Collateral Accounts
with such Deposit Account Banks or Securities Intermediaries as it in its
reasonable discretion shall determine; provided, however, that no Cash
Collateral Account shall be established with respect to the assets of any
Foreign Subsidiary, Immaterial Subsidiary or Securitization Entity. The Borrower
agrees that each such Cash Collateral Account shall meet the requirements set
forth in the definition of “Cash Collateral Account”. Without limiting the
foregoing, funds on deposit in any Cash Collateral Account may be invested (but
the Administrative Agent shall be under no obligation to make any such
investment) in Eligible Securities at the direction of the Administrative Agent
and, except during the continuance of an Event of Default, the Administrative
Agent agrees with the Borrower to issue Entitlement Orders for such investments
in Eligible Securities as requested by the Borrower; provided, however, that the
Administrative Agent shall not have any responsibility for, or bear any risk of
loss of, any such investment or income thereon. None of the Borrower or any
Subsidiary of the Borrower or any Person claiming on behalf of or through the
Borrower or any Subsidiary of the Borrower shall have any right to demand
payment of any funds held in any Cash Collateral Account at any time prior to
the termination of all outstanding Letters of Credit and the payment in full of
all then outstanding and payable monetary Obligations. The Administrative Agent
shall apply all funds on deposit in a Cash Collateral Account as provided in
Section 2.06(e) (Mandatory Prepayments).

6.19 Immaterial Subsidiaries. The Borrower may from time to time designate any
one or more of its Domestic Subsidiaries as an Immaterial Subsidiary (or
withdraw any such designation) by delivering a written notice of such
designation (or withdrawal of designation) to the Administrative Agent on or
prior to the date of such designation. Any such notice shall (a) specify the
effective date of such designation or withdrawal of designation, (b) specify
each Subsidiary so designated pursuant to such notice, (c) specify each
Subsidiary with respect to which its previous designation as an Immaterial
Subsidiary is being withdrawn, (d) specify a list of all Subsidiaries which are
Immaterial Subsidiaries after giving effect to such designation or withdrawal of
designation, as the case may be, (e) certify that no Default or Event of Default
shall have occurred and be continuing before and immediately after giving effect
to such designation or withdrawal of designation or would result therefrom and
(f) certify compliance with clauses (i) and (ii) of the definition of
“Immaterial Subsidiary” and, upon the request of either Agent, provide
supporting calculations in reasonable detail.

 

121



--------------------------------------------------------------------------------

6.20 Further Assurances. At the Borrower’s cost and expense, upon the reasonable
request of the Administrative Agent, duly execute and deliver or cause to be
duly executed and delivered, to the Administrative Agent such further
instruments, documents, certificates, financing and continuation statements, and
do and cause to be done such further acts that may be reasonably necessary or
advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement, the Guaranty,
the Collateral Documents and the other Loan Documents.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation shall remain unpaid or unsatisfied (other than
Contingent Obligations consisting of continuing indemnities and other Contingent
Obligations of the Borrower or any Guarantor that may be owing to the Lenders
pursuant to the Loan Documents and expressly survive termination of this
Agreement), or any Letter of Credit shall remain outstanding, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the “Permitted Liens”):

(a) Liens created or arising pursuant to the Collateral Documents or any other
Loan Document;

(b) Liens existing as of the Closing Date and listed on Schedule 7.01 (Existing
Liens) and any renewals or extensions thereof, provided that the property
covered thereby is not increased and any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(b) (Indebtedness);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory Liens of landlords who are not subject to a Collateral Access
Agreement, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business for amounts which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(e) statutory Liens in respect of the Employee Plans (as defined in the Canadian
Credit Agreement) and the Statutory Plans (as defined in the Canadian Credit
Agreement) incurred in the ordinary course of business and any pledges or
deposits in the ordinary course of business in connection with workers’
compensation, employment and unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, or arising as a result
of process payments under government contracts to the extent required or imposed
by applicable Laws, all to the extent incurred in the ordinary course of
business;

 

122



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting Real Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the Real
Property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person conducted and proposed to be conducted at
such Real Property;

(h) Liens securing judgments for the payment of money in an aggregate amount not
in excess of $50,000,000 (except to the extent covered by independent
third-party insurance as to which the insurer has acknowledged in writing its
obligation to cover), unless any such judgment remains undischarged for a period
of more than 30 consecutive days during which execution is not effectively
stayed;

(i) Liens securing Indebtedness owing by any Subsidiary that is not a Guarantor
to the Borrower or any Guarantor;

(j) encumbrances arising under Leases or subleases of Real Property that do not,
in the aggregate, materially detract from the value of such Real Property to the
business, operations or condition (financial or otherwise) of the applicable
Person or materially interfere with the ordinary conduct of the business of the
applicable Person conducted and proposed to be conducted at such Real Property;

(k) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;

(l) (i) Liens securing Indebtedness permitted under Section 7.03(d)
(Indebtedness); provided that (A) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (B) the
Indebtedness secured thereby (x) is not less than 75% of the cost of property
acquired on the date of acquisition and (y) does not exceed the cost or Fair
Market Value, whichever is lower, of the property being acquired on the date of
acquisition; and (ii) any Lien securing the renewal, extension, refinancing or
refunding of any such Indebtedness without any change in the assets subject to
such Lien and to the extent such renewal, extension, refinancing or refunding is
permitted by Section 7.03 (Indebtedness);

(m) Liens granted pursuant to the Coleman IRB Documents; provided, that such
Liens attach only to the property that is financed with the proceeds of the
Coleman IRB Bonds;

(n) Liens granted by Coleman on its whole life insurance policies to secure cash
surrender value loans to the extent permitted under Section 7.03(l)
(Indebtedness);

(o) Liens on assets of any Subsidiary securing Indebtedness of such Subsidiary
to the extent such Indebtedness is permitted by Section 7.03(k) (Indebtedness);

(p) Liens granted by a Subsidiary in favor of a licensor under any Intellectual
Property license agreement entered into by such Subsidiary, as licensee, in the
ordinary course of such Subsidiary’s business; provided, that (i) such Liens do
not encumber any property other than the Intellectual Property licensed by such
Subsidiary pursuant to the applicable license agreement and the property
manufactured or sold by such Subsidiary utilizing such Intellectual Property and
(ii) the value of the property subject to such Liens does not, at any time,
exceed the Dollar Equivalent of $3,000,000 in the aggregate;

 

123



--------------------------------------------------------------------------------

(q) Liens existing on assets acquired by the Borrower or any of its Subsidiaries
pursuant to any Permitted Acquisition; provided, that (i) such Liens secure
Indebtedness permitted pursuant to Section 7.03 (Indebtedness) and (ii) such
Liens attach at all times only to the same assets to which such Liens attached
(and after-acquired property that is affixed or incorporated into the property
covered by such Lien), and secure only the same Indebtedness or obligations that
such Liens secured immediately prior to such Permitted Acquisition;

(r) prior to the date on which the applicable Permitted Acquisition is
consummated, Liens arising from any escrow arrangement, on terms and conditions
satisfactory to the Agents, pursuant to which the proceeds of any Equity
Issuance or other funds used to finance all or a portion of such Permitted
Acquisition are required to be held in escrow pending release to consummate such
Acquisition;

(s) licenses of Intellectual Property granted by the Borrower or any of its
Subsidiaries to the extent such licenses are permitted by Section 7.05
(Dispositions);

(t) Liens on (i) the assets of a Securitization Entity securing Indebtedness
owing by any Securitization Entity pursuant to any Permitted Receivables
Financing and (ii) any right, title and interest of any Originator (as such term
is defined in the Securitization Facility Documents) in any Receivables and
Related Assets transferred or intended to be transferred by such Originator
pursuant to the Securitization Facility Documents; and

(u) additional Liens so long as the aggregate principal amount of the
obligations secured thereby does not exceed $75,000,000 at any time outstanding.

Notwithstanding anything to the contrary in the foregoing, except for Liens
granted to the Administrative Agent pursuant to the Collateral Documents, none
of the Borrower or any other Loan Party shall create, incur, assume or suffer to
exist any pledge of, or any other Lien upon, the Equity Securities of any
International Holding Company or any Foreign Subsidiary of any International
Holding Company.

7.02 Investments. Make any Investments, except:

(a) Investments that are existing as of the Closing Date and listed on Schedule
7.02 (Existing Investments);

(b) Investments held by the Borrower or such Subsidiary in the form of cash or
Eligible Securities or cash equivalents (as defined pursuant to GAAP) and, to
the extent required pursuant to Section 6.18 (Control Accounts; Approved Deposit
Accounts), held in a Deposit Account or a Securities Account with respect to
which the Administrative Agent for the benefit of the Secured Parties has a
first priority perfected Lien (subject to Permitted Liens arising by operation
of Law);

(c) loans or advances to officers, directors and employees of the Borrower or
any Subsidiaries of the Borrower for travel, entertainment, relocation and
analogous ordinary business purposes and in the ordinary course of business as
presently conducted, other than any loans or advances that would be in violation
of Section 402 of the Sarbanes-Oxley Act; provided, however, that the aggregate
principal amount of all such loans and advances permitted pursuant to this
clause (c) shall not exceed the Dollar Equivalent of $2,000,000 at any time
outstanding;

 

124



--------------------------------------------------------------------------------

(d) Investments of (i) any Subsidiary in the Borrower, (ii) the Borrower or any
Subsidiary in a Guarantor, (iii) any Subsidiary that is not a Guarantor in
another Subsidiary that is not a Guarantor, or (iv) the Borrower or any
Guarantor in any Subsidiary or Joint Venture that is not a Guarantor in an
amount not to exceed the Dollar Equivalent of the sum of (a) $50,000,000 and
(b) the Applicable Amount in the aggregate at any time outstanding; provided
that any Indebtedness in respect of such Investment is permitted under
Section 7.03(e) (Indebtedness);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

(f) Investments permitted by Section 7.04 (Fundamental Changes);

(g) Investments permitted by Section 7.07 (Restricted Payments);

(h) Investments in Permitted Acquisitions;

(i) Investments in Heracleo Naipes Fournier, a Subsidiary of Bicycle, in an
amount not to exceed the Dollar Equivalent of $10,000,000;

(j) Investments constituting Contingent Obligations permitted by Section 7.03
(Indebtedness);

(k) Investments under Swap Contracts mandated by Section 6.17 (Interest Rate
Contracts) and other Swap Contracts not otherwise prohibited by this Agreement;

(l) Investments made by Coleman under the Coleman IRB Documents, provided that
the Coleman IRB Bonds are pledged to the Administrative Agent for the benefit of
the Secured Parties; and

(m) Investments pursuant to the Intropack Agreement in an aggregate amount not
to exceed $7,500,000;

(n) Investments in a Captive Insurance Entity; provided, however, that the
aggregate amount of all such Investments made (i) during the period commencing
on the date the Captive Insurance Entity is created and ending on the last day
of the fiscal year in which such Captive Insurance Entity is created shall not
exceed an amount to be agreed upon by the Agents and the Borrower and
(ii) during each fiscal year thereafter shall not exceed an amount to be agreed
upon by the Agents and the Borrower;

(o) Investments made or arising under or in connection with a Permitted
Receivables Financing; provided, that the cash component of such Investments
shall not exceed an aggregate principal amount of $1,000,000 at any time
outstanding; and

(p) other Investments in an aggregate outstanding principal amount not to
exceed, at any time, the Dollar Equivalent of $75,000,000.

 

125



--------------------------------------------------------------------------------

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than:

(a) Indebtedness under the Loan Documents (other than in respect of Swap
Contracts);

(b) Indebtedness under the Subordinated Notes, the AHI Assumed Indebtedness and
the other Indebtedness outstanding as of the Closing Date and all as disclosed
on Schedule 7.03 (Outstanding Indebtedness) and any refinancings, refundings,
renewals or extensions thereof; provided, however, that any such refinancing,
renewal, refunding or extension is in an aggregate principal amount not greater
than the principal amount (plus any interest or premium outstanding thereon) of,
and is on terms no less favorable (taken as a whole) to the Borrower or the
applicable Subsidiary, including as to weighted average maturity, than the
Indebtedness being refinanced, renewed, refunded or extended;

(c) Contingent Obligations of (i) the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor,
(ii) any Subsidiary that is not a Guarantor in respect of Indebtedness otherwise
permitted hereunder of any Subsidiary, provided that with respect to each of the
foregoing clauses (i) and (ii), such Contingent Obligations with respect to
Indebtedness that is subordinated to the Obligations shall be subordinated to
the same or greater extent, and (iii) the Borrower or any Subsidiary in the form
of customary and commercially reasonable indemnification obligations incurred in
good faith in connection with any Prior Acquisition, any Permitted Acquisition
or otherwise in connection with Contractual Obligations entered into in the
ordinary course of business;

(d) Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(l) (Liens); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed the
Dollar Equivalent of $100,000,000;

(e) Indebtedness (i) of the Borrower or any Guarantor owing to the Borrower or
any Guarantor, (ii) of any Subsidiary that is not a Guarantor owing to the
Borrower or any Subsidiary, and (iii) of the Borrower or any Guarantor owing to
any Subsidiary that is not a Guarantor in an aggregate principal amount not to
exceed the Dollar Equivalent of $35,000,000 at any time outstanding for all such
Indebtedness permitted under this clause (iii);

(f) Indebtedness of the Borrower arising under (i) the Series C Preferred Stock
issued to the Sponsor and outstanding on the Closing Date and (ii) other Stock
or Stock Equivalents issued by the Borrower so long as there is no obligation to
purchase, redeem, retire, defease or otherwise purchase such Equity Securities
prior to the one year anniversary of the Term Loan Maturity Date;

(g) obligations under Swap Contracts mandated by Section 6.17 (Interest Rate
Contracts) and other Swap Contracts not otherwise prohibited by this Agreement;
provided, that such Swap Contracts do not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(h) unsecured Indebtedness that is subordinated in right of payment to the
Obligations hereunder and otherwise on terms and conditions reasonably
acceptable to the Agents; provided, that such Indebtedness shall not be
permitted to be incurred unless, both immediately before and after the
incurrence of such Indebtedness, (i) the Borrower shall be in compliance with
the financial covenants specified in Section 7.13 (Financial Covenants) on a pro
forma basis after giving effect to such incurrence, as shall be certified by a
Responsible Officer of the Borrower, together with supporting

 

126



--------------------------------------------------------------------------------

calculations in reasonable detail. (ii) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (iii) all
representations and warranties contained in Article V (Representations and
Warranties) and in the other Loan Documents shall be true and correct in all
material respects as though made on and as of the date of such incurrence,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date;

(i) any Permitted Acquisition Earn-Out and any Prior Acquisition Earn-Out;

(j) Indebtedness arising under any performance or surety bond or obligations in
respect of letters of credit related thereto, in each case entered into in the
ordinary course of business;

(k) Indebtedness incurred by (i) the Borrower or any Domestic Subsidiary of the
Borrower, in an aggregate outstanding principal amount for all such Persons not
to exceed the Dollar Equivalent $75,000,000 at any time, (ii) any Foreign
Subsidiary of the Borrower (including, without duplication, any Contingent
Obligations of any Guarantor or any other Foreign Subsidiary in respect thereof)
to the extent that the Dollar Equivalent of the aggregate outstanding principal
amount of such Indebtedness (including any Indebtedness incurred pursuant to a
Local Credit Facility, including but not limited to the Canadian Credit
Agreement and the Spanish Credit Agreement) for all such Persons does not exceed
the Dollar Equivalent of $200,000,000 at any time, and (iii) Local Credit
Facility Guaranty Obligations of the Borrower in respect of any Local Credit
Facility permitted under this Agreement; provided, however, that neither the
incurrence of any Local Credit Facility nor the incurrence of any Local Credit
Facility Guaranty Obligations shall be permitted unless, both immediately before
and after the incurrence thereof, (A) the Borrower shall be in compliance with
the financial covenants specified in Section 7.13 (Financial Covenants) on a pro
forma basis after giving effect to such Indebtedness, (B) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(C) all representations and warranties contained in Article V (Representations
and Warranties) and in the other Loan Documents shall be true and correct in all
material respects; provided, further, that in the case of the foregoing clause
(ii), the Local Lenders in respect of each Local Credit Facility shall (either
directly or indirectly by the applicable Local Agent) become bound by the terms
of the Local Credit Facility Intercreditor Agreement;

(l) loans made to Coleman by the insurers under Coleman’s whole life insurance
policies; provided, that such loans shall not be permitted unless (x) the amount
of each such loan made with respect to a particular whole life insurance policy
shall not exceed the cash surrender value of such policy, (y) the proceeds of
each such loan shall be used to prepay in full the premiums due to the insurer
for such policy and (z) such loan shall be secured by a Lien only on such
policy;

(m) Indebtedness arising under Factoring Arrangements in an aggregate
outstanding principal amount not to exceed $80,000,000;

(n) Indebtedness incurred by any Securitization Entity and arising under or in
connection with a Permitted Receivables Financing; and

 

127



--------------------------------------------------------------------------------

(o) Notwithstanding anything to the contrary in the foregoing, to the extent
that the approval of the holders of the Sponsor Preferred Stock is required to
be obtained pursuant to the Certificates of Designations in order for the
Borrower or its Subsidiaries to incur any of the Indebtedness described in the
preceding clauses (b) through (m), the Borrower and such Subsidiaries shall not
be permitted to incur such Indebtedness unless and until such approval shall
have been obtained, as shall be certified to the Administrative Agent by a
Responsible Officer of the Borrower.

7.04 Fundamental Changes.

Except in connection with a Permitted Acquisition or a Permitted Intercompany
Merger, (i) merge with any Person, (ii) consolidate with any Person,
(iii) acquire all or substantially all of the Stock or Stock Equivalents of any
Person or (iv) acquire all or substantially all of the assets of any Person or
all or substantially all of the assets constituting the business of a division,
branch or other unit operation of any Person.

7.05 Dispositions. In each case subject to Section 7.20 (Status of Borrower),
make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions by the Borrower or any Subsidiary of equipment or Real Property
which is replaced by equipment or Real Property of substantially equivalent or
greater utility and value within 90 days of the date of Disposition thereof,
provided that if the Dollar Equivalent of the Fair Market Value of the property
so disposed of is greater than the Dollar Equivalent of $30,000,000, the
Administrative Agent shall have received notice of such Disposition from the
Borrower not less than 20 days prior to the consummation of such Disposition;

(d) Dispositions of property (i) by any Subsidiary to the Borrower (to the
extent permitted by Section 7.20 (Status of Borrower)) or to a Guarantor,
(ii) by the Borrower or any Guarantor to the Borrower (to the extent permitted
by Section 7.20 (Status of Borrower)) or to any Guarantor, and (iii) by any
Subsidiary that is not a Guarantor to any other Subsidiary that is not a
Guarantor; and

(e) Dispositions permitted by Section 7.04 (Fundamental Changes);

(f) the lease or sublease of Real Property not constituting Indebtedness and not
constituting a sale and leaseback transaction;

 

128



--------------------------------------------------------------------------------

(g) assignments and licenses of Intellectual Property of the Borrower and its
Subsidiaries in the ordinary course of business;

(h) Dispositions of the Real Property and personal property of (i) the AHI
Companies located at their facilities in Hattiesburg, Mississippi and Matamoros,
Mexico and (ii) THG located at its facility in Milford, Massachusetts;

(i) the sale, transfer, contribution, other disposition or discounting of
Receivables and Related Assets in connection with a Permitted Receivables
Financing; and

(j) Dispositions not otherwise permitted by clauses (a) through (i) above for
Fair Market Value, provided, however, that (i) with respect to any such
Disposition pursuant to this clause (j), the Dollar Equivalent of the
consideration received in respect of all such property so Disposed in any fiscal
year of the Borrower shall not exceed (x) in the case of any such Disposition
described on Schedule 7.05 (Certain Dispositions), $15,000,000 and (y) in the
case of any other such Dispositions, the Dollar Equivalent of up to $25,000,000
in any fiscal year of the Borrower and (ii) the Net Proceeds therefrom are
applied as provided in Section 2.06(e)(iii) (Mandatory Prepayments); provided,
further, that, without increasing the $25,000,000 annual limit provided in
clause (i)(y) of the immediately preceding proviso, the first $15,000,000 of
aggregate Net Proceeds in each fiscal year of the Borrower realized from the
Disposition of Excluded Accounts (as defined in the Pledge and Security
Agreement) under all Factoring Arrangements shall not be required to be applied
as a prepayment as would otherwise be required under Section 2.06(e)(iii)
(Mandatory Prepayments).

7.06 [Reserved].

 

129



--------------------------------------------------------------------------------

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) (i) each Guarantor may make Restricted Payments to the Borrower and to other
Guarantors, and (ii) each Subsidiary that is not a Guarantor may make Restricted
Payments to other Subsidiaries and the Borrower;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock of such Person;

(c) the Borrower may pay dividends paid in kind and not in cash;

(d) [Reserved];

(e) the Borrower may repurchase shares of its common stock at any time prior to
the Term Loan Maturity Date, in an aggregate amount not to exceed the sum of
(i) $200,000,000 for all such repurchases after the Seventh Amendment Effective
Date and (ii) the Applicable Amount at the time of such repurchase; provided,
however, that no such repurchase shall be permitted unless both immediately
before and after the making of any such repurchase, and pro forma for each such
stock repurchase, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) all representations and warranties
contained in Article V (Representations and Warranties) and in the other Loan
Documents shall be true and correct in all material respects;

(f) [Reserved]; and

 

130



--------------------------------------------------------------------------------

(g) the Borrower may make Restricted Payments at any time during any fiscal year
not otherwise permitted pursuant to clauses (a) through (f) above in an
aggregate amount not in excess of the Applicable Amount at such time; provided,
that so long as both immediately before and after the making of any such
Restricted Payment, and pro forma for each such Restricted Payment, (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) all representations and warranties contained in
Article V (Representations and Warranties) and in the other Loan Documents shall
be true and correct in all material respects.

Notwithstanding anything to the contrary in Section 7.07 (d) above, if at any
time the Borrower shall have been prohibited from making any dividends or other
distributions in respect of the Sponsor Preferred Stock, the Borrower shall be
permitted to make such payment in arrears; provided, that at the time of making
such payment in arrears, the Borrower is in compliance with the requirements of
this Section 7.07 on a pro forma basis after giving effect to such proposed
Restricted Payment.

7.08 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
which, with respect to each event listed above, could reasonably be expected to
have a Material Adverse Effect.

7.09 Change in Nature of Business. Engage in any material line of business other
than a Permitted Business.

7.10 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, other than (a) transactions between Loan Parties,
(b) Permitted Intercompany Mergers and other intercompany transactions expressly
permitted by this Agreement, (c) pursuant to a Permitted Receivables Financing
and (d) (i) for compensation and upon fair and reasonable terms with Affiliates
in transactions that are otherwise permitted hereunder and (ii) transactions
with the Captive Insurance Entity that are within the scope of the purpose for
which such Person was formed, in the case of each of clauses (i) and (ii), on a
basis no less favorable to the Borrower or a Subsidiary than would be obtained
in a comparable arm’s-length transaction with a Person other than an Affiliate.

 

131



--------------------------------------------------------------------------------

7.11 Burdensome Agreements. Enter into any Contractual Obligation that limits
the ability (a) of any Subsidiary to make Restricted Payments, loans or advances
to the Borrower or any Guarantor or to otherwise transfer property to the
Borrower or any Guarantor or (b) of the Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person, in each case,
other than (i) those Contractual Obligations set forth on Schedule 7.11 (Certain
Burdensome Agreements), (ii) standard and customary negative pledge provisions
in property acquired with the proceeds of any Capital Lease or purchase money
financing that extend and apply only to such acquired property, (iii) standard
and customary provisions restricting assignments, subletting or other transfers
or encumbrances contained in leases, licenses and similar agreements entered
into in the ordinary course of business (provided that such restrictions are
limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses or similar agreements, as the case may
be), (iv) any such prohibition or restriction arising under applicable Law, rule
or regulation, (v) Contractual Obligations pursuant to any Permitted Receivables
Financing, (including restrictions or conditions imposed on a Securitization
Entity, other than on the pledge of the Stock of such Securitization Entity to
secure the Secured Obligations pursuant to the Loan Documents); provided, that
in each case such Contractual Obligations are reasonably acceptable to the
Agents (it being agreed that the Contractual Obligations specified in the
Securitization Facility Documents are acceptable to the Agents) and (vi) solely
to the extent required by any Local Agent or the Local Lenders pursuant to the
applicable Local Credit Facility Documents, customary restrictions in any Local
Credit Facility Documents reasonably acceptable to the Agents.

7.12 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, provided that to
the extent permitted by Section 7.07(c) (Restricted Payments), the proceeds of
one or more Credit Extensions may be used by the Borrower to purchase stock of
the Borrower so long as such purchase is made in compliance with Regulation U of
the FRB and all other applicable Laws.

7.13 Financial Covenants.

(a) Total Leverage Ratio. At any time permit the Total Leverage Ratio determined
as of the last day of any Four-Quarter Period of the Borrower set forth below to
be greater than the ratio set forth below opposite such Four-Quarter Period:

 

FOUR-QUARTER PERIOD ENDING:

   MAXIMUM TOTAL LEVERAGE RATIO

December 31, 2005

   4.50 to 1.00

March 31, 2006

   4.75 to 1.00

June 30, 2006

   4.75 to 1.00

September 30, 2006

   4.50 to 1.00

December 31, 2006

   4.50 to 1.00

March 31, 2007

   4.50 to 1.00

June 30, 2007

   4.50 to 1.00

September 30, 2007

   4.50 to 1.00

December 31, 2007

   4.25 to 1.00

 

132



--------------------------------------------------------------------------------

March 31, 2008

   4.25 to 1.00

June 30, 2008

   4.25 to 1.00

September 30, 2008

   4.25 to 1.00

December 31, 2008

   4.25 to 1.00

March 31, 2009

   4.25 to 1.00

June 30, 2009

   4.25 to 1.00

September 30, 2009

   4.25 to 1.00

December 31, 2009 and each Four-Quarter Period ending thereafter

   4.00 to 1.00

 

133



--------------------------------------------------------------------------------

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio, as determined
as of the last day of any Four-Quarter Period set forth below, to be less than
the ratio set forth below opposite such Four-Quarter Period:

 

FOUR-QUARTER PERIOD ENDING:

   MINIMUM INTEREST COVERAGE RATIO

March 31, 2007

   2.00 to 1.00

June 30, 2007

   2.00 to 1.00

September 30, 2007

   2.00 to 1.00

December 31, 2007

   2.00 to 1.00

March 31, 2008 and each Four-Quarter Period ending thereafter

   2.00 to 1.00

(c) Equity Cure Rights. Notwithstanding anything to the contrary contained in
this Agreement, in the event that the Borrower fails to comply with the
requirements of the covenants contained in this Section 7.13, until the date of
delivery of the related Compliance Certificate, the Borrower shall have the
right to make, or cause to be made, an Equity Issuance (other than an Equity
Issuance consisting of Disqualified Stock) (the “Cure Right”), and upon the
receipt by the Borrower of the Net Proceeds of such Equity Issuance (the “Cure
Amount”) pursuant to the exercise by the Borrower of such Cure Right such
covenant shall be recalculated giving effect to the following pro forma
adjustments:

(i) Consolidated EBITDA shall be increased, in accordance with the definition
thereof, solely for the purpose of measuring the relevant covenants set forth in
this Section 7.13 and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount;

(ii) if, after giving effect to the foregoing recalculation, the Borrower shall
then be in compliance with the requirements of all of the covenants contained in
this Section 7.13, the Borrower shall be deemed to have satisfied the
requirements of the covenants contained

 

134



--------------------------------------------------------------------------------

in this Section 7.13 as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the covenants contained in this Section 7.13
which had occurred shall be deemed cured for all purposes of this Agreement and
the other Loan Documents; and

(iii) to the extent that the Cure Amount proceeds are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the Total Leverage Ratio for the period with respect to
which such Compliance Certificate applies;

provided, that (w) the Cure Amount used to calculate Consolidated EBITDA for one
fiscal quarter shall be used when calculating Consolidated EBITDA for any fiscal
period including such fiscal quarter, (x) the Borrower shall only be permitted
to exercise the Cure Right if, commencing with the first Four-Quarter Period
ending after the Seventh Amendment Effective Date, in each Four-Quarter Period,
there shall be a period of at least two consecutive fiscal quarters in respect
of which no Cure Right is exercised, (y) the Borrower shall have received the
Cure Amount within 10 days following the delivery of the financial statements
referred to in Section 6.01(a) (Financial Statements) which would result in
non-compliance with the requirements of the covenants contained in this
Section 7.13 and (z) the Cure Amount shall not exceed the amount necessary to
cause the Borrower to be in compliance with the relevant covenant set forth in
this Section 7.13.

7.14 [Reserved].

7.15 Capital Expenditures. Make or become legally obligated to make Capital
Expenditures which exceed in the aggregate in any fiscal year of the Borrower
described below, the Dollar Equivalent of the amount set forth opposite each
such period:

 

FISCAL YEAR ENDING

   MAXIMUM CAPITAL EXPENDITURES

December 31, 2005

   $100,000,000

December 31, 2006

   $110,000,000

December 31, 2007

   $110,000,000

December 31, 2008

   $110,000,000

December 31, 2009

   $110,000,000

December 31, 2010

   $110,000,000

December 31, 2011 and thereafter

   $110,000,000

; provided that to the extent that actual Capital Expenditures for any such
fiscal year of the Borrower shall be less than the maximum amount set forth
above for such fiscal year (without giving effect to the carryover permitted by
this proviso), 50% of the difference between said stated maximum amount of
Capital Expenditures and such actual Capital Expenditures shall, in addition, be
available for Capital Expenditures in the immediately succeeding Fiscal Year;
and provided, further, that payments made by

 

135



--------------------------------------------------------------------------------

the Loan Parties pursuant to the Intropack Agreement shall not constitute
Capital Expenditures under this Agreement unless and to the extent such payments
exceed $7,500,000 in the aggregate over the life of the Intropack Agreement.

7.16 Change in Fiscal Year; Accounting Treatment. (a) Change its fiscal year or
(b) its accounting treatment and reporting practices or tax reporting treatment,
except as required or permitted by GAAP or any Law.

7.17 [Reserved].

7.18 [Reserved].

7.19 Subordinated Indebtedness. Unless consented to by the Required Lenders:

(a) prepay, redeem, purchase, repurchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any subordination terms of, any Subordinated Indebtedness, in each case
including pursuant to any change of control, sale of assets, issuance of any
equity or otherwise as may be set forth in the terms therefor or available to
the Borrower at its option; or

(b) amend, modify or change the terms of any Subordinated Indebtedness (or the
Subordinated Indenture or any other material agreement or document entered into
in connection therewith) if the effect of such amendment is to (i) increase the
interest rate on such Subordinated Indebtedness, (ii) change the dates upon
which payments of principal or interest are due on such Subordinated
Indebtedness other than to extend such dates, (iii) change any default or event
of default other than to delete or make less restrictive any default provision
therein, or add any covenant with respect to such Subordinated Indebtedness,
(iv) change the redemption or prepayment provisions of such Subordinated
Indebtedness other than to extend the dates therefor or to reduce the premiums
payable in connection therewith or (v) change or amend any other term if such
change or amendment would materially increase the obligations of the obligor or
confer additional material rights to the holder of such Subordinated
Indebtedness in a manner adverse to the Borrower, any of its Subsidiaries, the
Agents or any Lender;

provided that in any fiscal year, the Borrower may at any time prepay, redeem,
purchase, repurchase, refinance, defease or otherwise satisfy prior to the
scheduled maturity thereof (each such event a “Bond Repurchase”) a principal
amount of Subordinated Indebtedness not in excess of the Applicable Amount at
such time, so long as both immediately before and after the making of any such
Bond Repurchase, and pro forma for each such Bond Repurchase, (i) the

 

136



--------------------------------------------------------------------------------

excess of the Aggregate Revolving Credit Commitments over the aggregate
Outstanding Amount of all Revolving Loans, Swing Line Loans, Foreign Currency
Loans and L/C Obligations shall equal or exceed the Dollar Equivalent of
$40,000,000, (ii) no Default or Event of Default shall have occurred and be
continuing and (iii) all representations and warranties contained in Article V
(Representations and Warranties) and in the other Loan Documents shall be true
and correct in all material respects; and provided, further, that,
(x) notwithstanding any of the foregoing provisions of this Section 7.19, the
Borrower may prepay, redeem, purchase, repurchase, defease or otherwise satisfy
prior to the scheduled maturity thereof, any Subordinated Indebtedness
(including, without limitation, the Subordinated Notes issued pursuant to the
2002 Indenture) in connection with any refinancing thereof permitted under
Section 7.03(b) (Indebtedness) and (y) any such transaction pursuant to this
proviso shall not be considered a Bond Repurchase for purposes of calculating
the Applicable Amount.

7.20 Status of Borrower. The Borrower shall not at any time (a) operate any of
its lines of business other than through its Subsidiaries, or own any assets
other than (i) the Equity Securities of its Subsidiaries, (ii) cash and Eligible
Securities and other Investments permitted under Sections 7.02(b), (c) and
(d) (Investments), and (iii) such other property consistent with its sole
function as a holding company, including the holding of intangible property or
(b) engage in any other activities reasonably incidental to the foregoing.

7.21 Status of International Holding Companies. Permit any International Holding
Company to own any assets or property, or engage in any business or activity,
other than (i) being a Guarantor with respect to the Obligations under the Loan
Documents and the obligations of the Borrower in respect of its Subordinated
Indebtedness, (ii) holding the Equity Securities of such International Holding
Company’s Foreign Subsidiaries, (iii) owning such other property consistent with
its sole function as a holding company and (iv) engaging in any other activities
reasonably incidental to the foregoing.

 

137



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due interest on any Loan or on any
L/C Obligation, or any commitment or other fee due hereunder, or (iii) within
five days after the same becomes due, any other Obligation payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement

(i) contained in any of 6.12 (Use of Proceeds), 6.14 (New Subsidiaries and
Pledgors) or Section 7.13 (Financial Covenants); provided that any Event of
Default under Section 7.13 is subject to the Cure Right as contemplated by
Section 7.13(c) (Equity Cure Rights);

(ii) contained in any of Section 6.05 (Preservation of Existence), 6.10
(Inspection Rights), 6.13 (Conduct of Business; Maintain Principal Lines of
Business) or 6.17 (Interest Rate Contracts) or Article VII (Negative Covenants)
(other than Section 7.13 (Financial Covenants)); provided, that if any such
failure to observe any term, covenant or agreement in the foregoing provisions
of this Agreement is capable of being cured within five (5) Business Days of the
occurrence thereof, such event shall not be deemed an Event of Default until the
end of the fifth Business Day following the occurrence thereof;

(iii) contained in any of 6.02 (Certificates; Other Information) or 6.03
(Notices) and such failure continues for ten (10) Business Days; or

(iv) or contained in any of Section 6.01 (Financial Statements) and such failure
continues for thirty (30) days;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary, other than a
Securitization Entity, (A) fails to make any payment when due (whether by
scheduled maturity, required

 

138



--------------------------------------------------------------------------------

prepayment, acceleration, demand or otherwise) in respect of any Indebtedness or
Contingent Obligation (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Dollar
Equivalent equal to $50,000,000, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Contingent
Obligation having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) or more than the Dollar Equivalent
equal to $50,000,000, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Contingent Obligation
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) with respect
to Indebtedness incurred other than in connection with a Permitted Receivables
Financing, such Indebtedness to be demanded or to become due or to be
repurchased or redeemed (automatically or otherwise) prior to its stated
maturity, or (y) in the case of any Permitted Receivables Financing, terminate,
or permit the termination of, such Permitted Receivables Financing by any
purchaser or lender thereunder prior to the scheduled termination date thereof),
or such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the “defaulting party” (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Dollar Equivalent equal to $50,000,000; or
(iii) there occurs any event of default under and as defined in the Subordinated
Notes, any other Subordinated Indebtedness or any Subordinated Indenture which
could reasonably result in liability exceeding the Dollar Equivalent equal to
$50,000,000; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary,
other than a Securitization Entity, becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

(h) Judgments. There is entered against the Borrower or any Subsidiary, other
than a Securitization Entity, (i) one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Dollar Equivalent equal to
$50,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), or (ii) any non-monetary final
judgment that has, or could reasonably be expected

 

139



--------------------------------------------------------------------------------

to have, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) such judgments remain undischarged, unpaid or unstayed for a period of 60
days after such judgment or judgments become final and non-appealable; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Dollar
Equivalent equal to $50,000,000, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Dollar Equivalent equal to $50,000,000; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Failure to Create Liens. Any Collateral Document shall for any reason fail
or cease to create a valid Lien on any Collateral having a Fair Market Value,
individually or in the aggregate, in excess of $15,000,000 purported to be
covered thereby or, except as permitted by the Loan Documents, such Lien shall
fail or cease to be a perfected and first priority Lien or any Loan Party shall
so state in writing; or

(l) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders,

(a) declare the Commitment of each Lender to make Loans, the Commitment of the
Swing Line Lender to make Swing Line Loans, and any obligation of any L/C Issuer
to make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

140



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof) plus the Letter of Credit
fees payable with respect to such Letter of Credit (calculated at the Applicable
Margin with respect to Revolving Loans that are Eurodollar Rate Loans then in
effect for the period from the date of such cash collateralization until the
expiry date of such Letter of Credit); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in clause
(f) of Section 8.01 (Events of Default), the obligation of each Revolving Lender
to make Revolving Loans and any obligation of any L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of any rights or remedies provided
for in Section 8.02 (Remedies Upon Event of Default) (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02 (Remedies Upon Event of Default)), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

First, to the reasonable expenses incurred in connection with retaking, holding,
preserving, processing, maintaining or preparing for sale, lease or other
disposition of, any Collateral, including reasonable attorney’s fees and legal
expenses pertaining thereto;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Administrative Agent in its capacity as such (including Attorney
Costs and amounts payable under Article III (Taxes, Yield Protection and
Illegality));

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III (Taxes,
Yield Protection and Illegality)) or the Local Facility Agents or Local Lenders,
ratably among them in proportion to the amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and Local Loans, ratably among the
Lenders and the Local Lenders in proportion to the respective amounts described
in this clause Fourth payable to them;

Fifth, ratably among the Administrative Agent, the Lenders, the Local Facility
Agents and the Local Lenders in proportion to the respective amounts described
in this clause Fifth held by them, to (i) the payment of that portion of the
Obligations constituting unpaid principal of the Loans, L/C Borrowings and Local
Credit Facility Guaranty Obligations, (ii) the Administrative Agent for the
account of the L/C Issuers to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit; provided that if
the amounts available are insufficient to make all payments provided for in this
clause Fifth, that portion allocable to clause (ii) shall be applied first to
pay Outstanding Amounts of Loans, L/C Borrowings and Local Credit Facility
Guaranty Obligations under clause (i) before being utilized to Cash
Collateralize L/C Obligations, (iii) to the payment of that portion of the

 

141



--------------------------------------------------------------------------------

Obligations constituting Cash Management Obligations owing to the Administrative
Agent, any Lender or any Affiliate of any Lender and (iv) to the payment of Swap
Termination Values owing to (x) any Lender or any Affiliate of any Lender
arising under Related Swap Contracts and (y) any Local Facility Agent, Local
Lender or an Affiliate of a Local Facility Agent or Local Lender arising under
Local Related Swap Contracts, in each case, that shall have been terminated and
as to which the Administrative Agent shall have received notice of such
termination and the Swap Termination Value thereof from the applicable Lender,
Affiliate of a Lender, Local Facility Agent, Local Lender or Affiliate of a
Local Facility Agent or Local Lender;

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties, or any of them, on such
date, ratably based on the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c) (Drawings and Reimbursements; Funding of
Participations), amounts used to Cash Collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause Fifth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as cash collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

ARTICLE IX

AGENTS

9.01 Appointment and Authorization of Administrative Agent and Syndication
Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each Lender hereby irrevocably appoints, designates and authorizes the
Syndication Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Syndication Agent shall not have any
duties or responsibilities, except

 

142



--------------------------------------------------------------------------------

those expressly set forth herein, nor shall the Syndication Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Syndication Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to the Syndication Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(c) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX (Agents) with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the Letter of Credit Applications pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
this Article IX (Agents) and in the definition of “Agent-Related Person”
included such L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to any L/C Issuer.

9.02 Delegation of Duties. Each of the Administrative Agent and the Syndication
Agent may execute any of its respective duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Administrative Agent nor the
Syndication Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.

9.03 Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from such Person’s own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

9.04 Reliance by Administrative Agent.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Agents. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all

 

143



--------------------------------------------------------------------------------

purposes unless such Note shall have been transferred in accordance with
Section 10.07 (Assignments and Participations) and all actions required by such
Section in connection with such transfer shall have been taken. Each Agent shall
be fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such greater or other number or group of Lenders as may be
expressly required hereby in any instance) as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater or other number or group of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and
participants.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 (Conditions Precedent to Initial Credit Extensions), each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Agents shall have received notice from such Lender prior to
the anticipated Closing Date specifying its objection thereto.

9.05 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except, in the case of the
Administrative Agent, with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Agents shall have received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice from a Lender, the Borrower or the Syndication Agent, as the case
may be. The Administrative Agent shall take such action with respect to such
Default or Event of Default as may be directed by the Required Lenders (or such
greater or other number or group of Lenders as may be expressly required hereby
in any instance) in accordance with Article VIII (Events of Default and
Remedies); provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems

 

144



--------------------------------------------------------------------------------

necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower and the other
Loan Parties. Except in the case of the Administrative Agent for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, neither Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

9.07 Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders (or such greater or other number or group of Lenders as may be expressly
required hereby in any instance) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section 9.07; provided, further,
however, that to the extent any L/C Issuer is entitled to indemnification under
this Section 9.07, to the extent such indemnification relates solely to such L/C
Issuer’s acting in such capacity the indemnification provided for in this
Section 9.07 will be the obligation solely of the Revolving Lenders. Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs and the costs and expenses incurred in connection with the use of
IntraLinks™ or other Approved Electronic Platform in connection with this
Agreement) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 9.07 shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation of the
Administrative Agent or the Syndication Agent, as the case may be.

9.08 Agents in their Individual Capacity.

(a) LCPI and its Affiliates may make loans to, issue letters of credit (if
applicable) for the account of, accept deposits from, acquire equity interests
in and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with each of the Loan Parties and their
respective Affiliates as though LCPI were not the Administrative Agent, the
Foreign Currency Fronting Lender or an L/C Issuer hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, LCPI or its Affiliates may receive information regarding any Loan
Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, LCPI shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent, the
Foreign Currency Fronting Lender or an L/C Issuer, and the terms “Lender” and
“Lenders” include LCPI in its individual capacity.

(b) CUSA and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust,

 

145



--------------------------------------------------------------------------------

financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though CUSA were not the Syndication Agent or
an L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, CUSA or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Syndication Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, CUSA shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Syndication Agent or an L/C Issuer, and the terms “Lender” and “Lenders” include
CUSA in its individual capacity.

9.09 Successor Agents.

(a) The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders; provided that any such resignation by the Administrative
Agent shall also constitute its resignation as an L/C Issuer (if applicable)
(unless otherwise agreed to by such resigning Administrative Agent) and as the
Swing Line Lender. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders which successor administrative agent shall be consented to
by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, including its
rights and powers as an L/C Issuer (if applicable) and as the Swing Line Lender,
and the respective terms “Administrative Agent,” “L/C Issuer” (if applicable)
and “Swing Line Lender” shall mean or include, as applicable, such successor
administrative agent, Letter of Credit issuer and swing line lender, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated and the retiring L/C Issuer’s (if applicable) and
Swing Line Lender’s rights, powers and duties as such shall be terminated,
without any other or further act or deed on the part of such retiring L/C Issuer
or Swing Line Lender or any other Lender, other than the obligation of the
successor L/C Issuer (if applicable) to issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
to make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX (Agents)
and Sections 10.04 (Attorney Costs, Expenses and Taxes) and 10.05
(Indemnification by the Borrower; Limitation of Liability) shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

(b) The Syndication Agent may resign as Syndication Agent upon 30 days’ notice
to the Lenders; provided that upon the effectiveness of such resignation, each
reference in this Agreement to the Agents shall be deemed to be a reference to
the Administrative Agent.

 

146



--------------------------------------------------------------------------------

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.04(i) and (j) (Letters of Credit),
2.10 (Fees) and 10.04 (Attorney Costs, Expenses and Taxes) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 (Fees) and 10.04 (Attorney Costs,
Expenses and Taxes).

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.11 Collateral and Guaranty Matters.

(a) Each Lender and each L/C Issuer agrees that any action taken by the
Administrative Agent, the Syndication Agent or the Required Lenders (or, where
required by the express terms of this Agreement, a greater proportion of the
Lenders) in accordance with the provisions of this Agreement or of the other
Loan Documents, and the exercise by the Administrative Agent, the Syndication
Agent or the Required Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein with respect to such Person or
Persons, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders, L/C Issuers and other
Secured Parties. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive right and authority to

(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection
herewith and with the Collateral Documents,

(ii) execute and deliver each Collateral Document and accept delivery of each
such Collateral Document delivered by the Borrower or any of its Subsidiaries,

 

147



--------------------------------------------------------------------------------

(iii) act as collateral agent for the Lenders, the L/C Issuers and the other
Secured Parties for purposes of the perfection of all security interests and
Liens created by such Collateral Documents and all other purposes stated
therein, provided, however, that the Administrative Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for the Administrative Agent, the Lenders and the L/C Issuers for purposes of
the perfection of all security interests and Liens with respect to the
Borrower’s and its Subsidiaries’ respective Deposit Accounts maintained with,
and cash and Eligible Securities held by, such Lender or such L/C Issuers,

(iv) manage, supervise and otherwise deal with the Collateral,

(v) take such action as is necessary or desirable to maintain the perfection and
priority of the security interests and Liens created or purported to be created
by the Collateral Documents, and

(vi) except as may be otherwise specifically restricted by the terms hereof or
of any other Loan Document, exercise all remedies given to the Administrative
Agent, the Lenders, the L/C Issuers and the other Secured Parties with respect
to the Collateral under the Loan Documents relating thereto, applicable Law or
otherwise.

(b) Each of the Lenders and the L/C Issuers hereby directs, in accordance with
the terms hereof, the Administrative Agent, at its option and in its discretion,
to release (or, in the case of clause (ii) below, release or subordinate) any
Lien held by the Administrative Agent for the benefit of the Lenders, the L/C
Issuers and the other Secured Parties against any of the following:

(i) all of the Collateral, upon termination of the Commitments and payment and
satisfaction in full of all Loans, Reimbursement Obligations and all other
Obligations that the Administrative Agent has been notified in writing are then
due and payable (and, in respect of contingent L/C Obligations, with respect to
which cash collateral has been deposited or a back-up letter of credit has been
issued, in either case on terms satisfactory to the Administrative Agent and the
applicable L/C Issuers);

(ii) any assets that are subject to a Lien permitted by Section 7.01(l) (Liens);
and

(iii) any part of the Collateral sold or otherwise Disposed of by a Loan Party
if such sale or other Disposition is permitted by this Agreement (or permitted
pursuant to a waiver or consent of a transaction otherwise prohibited by this
Agreement).

Each of the Lenders and the L/C Issuers hereby directs the Administrative Agent
to execute and deliver or file such termination and partial release statements
and do such other things as are necessary to release Liens to be released
pursuant to this Section 9.11 promptly upon the effectiveness of any such
release.

(c) Each of the Lenders and the L/C Issuers hereby directs, in accordance with
the terms hereof, the Administrative Agent, at its option and in its discretion,

(i) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(ii) to consent to the amendment of the Pledge and Security Agreement from time
to time to omit from the required Collateral specified thereunder certain
licenses, permits or similar approvals issued to, or applied for by, the
Borrower or any of its Subsidiaries under applicable

 

148



--------------------------------------------------------------------------------

Laws where it is required by Law or a Governmental Authority that such license
not be granted or delivered as security or Collateral.

(d) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 9.11.

9.12 Collateral Matters Relating to Related Obligations. The benefit of the Loan
Documents and of the provisions of this Agreement relating to the Collateral
shall extend to and be available in respect of any Secured Obligation arising
under any Related Swap Contract or Cash Management Obligation or that is
otherwise owed to Persons other than the Administrative Agent, the Lenders and
the L/C Issuers (collectively, “Related Obligations”) solely on the condition
and understanding, as among the Administrative Agent and all Secured Parties,
that (a) the Related Obligations shall be entitled to the benefit of the Loan
Documents and the Collateral to the extent expressly set forth in this Agreement
and the other Loan Documents and to such extent the Administrative Agent shall
hold, and have the right and power to act with respect to, the Guaranty and the
Collateral on behalf of and as agent for the holders of the Related Obligations,
but the Administrative Agent is otherwise acting solely as agent for the Lenders
and the L/C Issuers and shall have no fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or other obligation whatsoever to any holder of Related
Obligations, (b) all matters, acts and omissions relating in any manner to the
Guaranty, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Secured Party under any
separate instrument or agreement or in respect of any Related Obligation,
(c) each Secured Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by the Administrative Agent and the Required Lenders, each of whom shall be
entitled to act at its sole discretion and exclusively in its own interest given
its own Commitments and its own interest in the Loans, L/C Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Lenders and the L/C Issuers, to the extent set forth in this Agreement) shall
have any right to be notified of, or to direct, require or be heard with respect
to, any action taken or omitted in respect of the Collateral or under this
Agreement or the Loan Documents and (e) no holder of any Related Obligation
shall exercise any right of setoff, banker’s lien or similar right except as
expressly provided in Section 10.09 (Right of Setoff).

9.13 Posting of Approved Electronic Communications.

(a) Each of the Lenders, the L/C Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent and
the Syndication Agent, as the case may be, may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lenders and L/C
Issuers by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a

 

149



--------------------------------------------------------------------------------

single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the L/C Issuers and the Borrower acknowledges and agrees, and the Borrower shall
cause each Guarantor to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the L/C
Issuers and the Borrower hereby approves, and the Borrower shall cause each
Guarantor to approve, distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes, and the
Borrower shall cause each Subsidiary Guarantor to understand and assume, the
risks of such distribution.

(c) THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC PLATFORM
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE AGENT-RELATED PERSONS WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS AND
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY
(INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS) IS MADE BY THE AGENT-RELATED PERSONS IN
CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.

(d) Each of the Lenders, the L/C Issuers and the Borrower agree, and the
Borrower shall cause each Guarantor to agree, that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Approved Electronic Platform
in accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.

9.14 Other Agents; Lead Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“documentation agent,” “co-documentation agent,” “co-agent,” “book manager,”
“book-running manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Persons in their
respective capacities as Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

9.15 Local Credit Facility Intercreditor Agreement. Each of the Lenders and the
L/C Issuers hereby authorizes and directs, in accordance with the terms hereof,
the Administrative Agent to (a) enter into the Local Credit Facility
Intercreditor Agreement on its behalf and agrees to be bound by the terms
thereof and (b) take any other actions, enter into such other agreements and do
such other things as are necessary to effectuate the provisions of this
Section 9.15 and the intercreditor arrangements contemplated by the Local Credit
Facility Intercreditor Agreement.

9.16 Trust Indenture Act. In the event that the Administrative Agent or any of
its Affiliates shall be or become an indenture trustee under the Trust Indenture
Act of 1939 (as

 

150



--------------------------------------------------------------------------------

amended, the “Trust Indenture Act”) in respect of any securities issued or
guaranteed by any Loan Party, the parties hereto acknowledge and agree that any
payment or property received in satisfaction of or in respect of any Obligation
of such Loan Party hereunder or under any other Loan Document by or on behalf of
the Administrative Agent in its capacity as such for the benefit of any Loan
Party under any Loan Document and which is applied in accordance with the Loan
Documents shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and (x) in the case of
any such waiver or consent, signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders), (y) in the case
of any amendment necessary to implement the terms of a Facilities Increase in
accordance with the terms hereof, by the Borrower, the Agents and the
Incremental Lenders providing such Facilities Increase, and (z) in the case of
any other amendment, by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and the Borrower and, if applicable,
one or more Loan Parties, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall, unless in writing
and signed by each Lender directly affected thereby, in addition to the parties
required by clauses (x), (y) or (z) above, do any of the following:

(i) except with respect to any immaterial matters or matters which are deferred
pursuant to a post-closing agreement, each as provided in Section 4.01(a)
(Conditions Precedent to Initial Credit Extensions), waive any condition
specified in Section 4.01 (Conditions Precedent to Initial Credit Extensions),
except with respect to a condition based upon another provision hereof, the
waiver of which requires only the concurrence of the Required Lenders and, in
the case of the conditions specified in Section 4.01 (Conditions Precedent to
Initial Credit Extensions), subject to the provisions of Section 4.03
(Determinations of Initial Borrowing Conditions);

(ii) extend or increase the Commitment of such Lender or subject such Lender to
any additional obligation (or reinstate any Revolving Credit Commitment
terminated pursuant to Section 2.06 Prepayments) or 8.02 (Remedies Upon Event of
Default)); provided, however, that any such increase with respect to the Term
Loan Commitment or the Aggregate Revolving Credit Commitment shall require the
consent of the Required Term Loan Lenders or the Required Revolving Lenders, as
the case may be; provided, further, that the consent of the Required Term Loan
Lenders and/or the Required Revolving Lenders shall not be required to
effectuate any Facilities Increase in accordance with the terms of this
Agreement;

(iii) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal of any such Loan (it being understood that Section 2.06(e)
(Mandatory Prepayments) does not provide for scheduled dates fixed for payment)
or for the reduction of such Lender’s Commitment;

 

151



--------------------------------------------------------------------------------

(iv) reduce the principal amount of any Loan or Reimbursement Obligation owing
to such Lender (other than by the payment or prepayment thereof pursuant to the
terms of this Agreement);

(v) reduce the rate of interest on any Loan or Reimbursement Obligations
outstanding to such Lender except as otherwise permitted hereunder or any fee
payable hereunder to such Lender;

(vi) postpone any scheduled date fixed for payment of such interest or fees
owing to such Lender;

(vii) change the aggregate Pro Rata Term Shares or Pro Rata Revolving Shares of
Lenders required for any or all Lenders to take any action hereunder other than
as part of a Facilities Increase;

(viii) release all or substantially all of the Collateral except as provided in
Section 9.11 (Collateral and Guaranty Matters) or release the Borrower from its
payment obligation to such Lender under this Agreement or the Notes owing to
such Lender (if any) or release all or substantially all of the Guarantors from
their obligations under the Guaranty except in connection with the sale or other
Disposition of all or substantially all of the Guarantors (or all or
substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement) and except as expressly permitted under the Guaranty; or

(ix) amend Section 2.13(a)(ii) (Payments Generally), Section 2.14 (Sharing of
Payments), Section 9.11(b) (Collateral and Guaranty Matters), this Section 10.01
or the definitions of the terms “Required Lenders,” “Required Revolving
Lenders,” “Required Term Loan Lenders,” “Pro Rata Term Share” or “Pro Rata
Revolving Share”;

and provided, further, that (v) any modification of the application of payments
to the Term Loan pursuant to Section 2.06(e) (Mandatory Prepayments) shall
require the consent of the Required Term Loan Lenders and any such modification
of the application of payments to the Revolving Loans pursuant to
Section 2.06(e) (Mandatory Prepayments) or the reduction of the Revolving Credit
Commitments pursuant to Section 2.07 (Reduction or Termination of Revolving
Credit Commitments) shall require the consent of the Required Revolving Lenders,
(w) no amendment, waiver or consent shall, unless in writing and signed by any
Special Purpose Vehicle that has been granted an option pursuant to
Section 10.07(f) (Assignments and Participations) affect the grant or nature of
such option or the right or duties of such Special Purpose Vehicle hereunder,
(x) no amendment, waiver or consent shall, unless in writing and signed by the
Foreign Currency Fronting Lender in addition to the Lenders required above to
take such action, affect the rights or duties of the Foreign Currency Fronting
Lender under this Agreement or the other Loan Documents, (y) no amendment,
waiver or consent shall, unless in writing and signed by each L/C Issuer in
addition to the Lenders required above to take such action, affect the rights or
duties of the L/C Issuers under this Agreement or the other Loan Documents and
(z) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents; and

provided, further, that the Agents may, with the consent of the Borrower, amend,
modify or supplement this Agreement to cure any typographical error, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any L/C Issuer; and

 

152



--------------------------------------------------------------------------------

provided, further, that notwithstanding the foregoing in this Section 10.01, the
Lenders authorize the Administrative Agent to amend the Loan Documents (and
release Collateral and Guarantees) to the extent required by applicable Gaming
Authorities (a “Required Gaming Change”), provided, however, that the
Administrative Agent shall not make any Required Gaming Change if such action is
required to be approved by all affected Lenders pursuant to this Section 10.01,
and provided, further, however, that the Administrative Agent shall have no
obligation to make any Required Gaming Change and may seek the approval of all
affected Lenders or Required Lenders if it deems such action necessary or
desirable. The Administrative Agent shall promptly notify each of the Lenders
after making any Required Gaming Change.

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances unless
otherwise required hereunder.

(c) If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Required Lenders is obtained but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 10.01 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender acting as the
Administrative Agent is not a Non-Consenting Lender, at the Borrower’s request,
an Eligible Assignee acceptable to the Administrative Agent shall have the right
with the Administrative Agent’s consent and in the Administrative Agent’s sole
discretion (but shall have no obligation) to purchase from such Non-Consenting
Lender, and such Non-Consenting Lender agrees that it shall, upon the
Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Eligible Assignee, all of the Revolving Credit
Commitments and Revolving Credit Outstandings of such Non-Consenting Lender if
such Non-Consenting Lender is a Revolving Lender and all of the Outstanding
Amount of the Term Loan owing to such Non-Consenting Lender if such
Non-Consenting Lender is a Term Loan Lender, in each case for an amount equal to
the principal balance of all such Revolving Loans or Term Loan, as applicable,
held by the Non-Consenting Lender and all accrued and unpaid interest and fees
with respect thereto through the date of sale; provided, however, that such
purchase and sale shall be recorded in the Register maintained by the
Administrative Agent and shall not be effective until (x) the Administrative
Agent shall have received from such Eligible Assignee a duly executed Assignment
and Acceptance and (y) such Non-Consenting Lender shall have received payments
of all the Outstanding Amounts of the Revolving Loans or the Outstanding Amount
of the Term Loan, as applicable, held by it and all accrued and unpaid interest
and fees with respect thereto through the date of the sale. Each Lender agrees
that, if it becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject to such Assignment and
Acceptance; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.

10.02 Notices; Etc. All notices, demands, requests and other communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

153



--------------------------------------------------------------------------------

(a) if to the Borrower:

Jarden Corporation

555 Theodore Fremd Avenue, Suite B-302

Rye, New York 10580-1455

Attention:             Chief Financial Officer

Telecopy no:        914-967-9405

E-Mail Address:  iashken@jarden.com

(b) if to any Syndicated Lender or to the Foreign Currency Fronting Lender, at
its Lending Office specified opposite its name on Schedule II (Lending Offices
and Addresses for Notices) or on the signature page of any applicable Assignment
and Acceptance;

(c) if to any L/C Issuer, at the address set forth under its name on Schedule II
(Lending Offices and Addresses for Notices);

(d) if to the Administrative Agent or the Swing Line Lender:

LEHMAN COMMERCIAL PAPER INC.

Bank Loans-Agency 745 Seventh Avenue,

16th Floor

New York, New York 10019

Attention:            Michelle Rosolinsky, Vice President

Telecopy no:        212-526-6643

E-Mail Address:  mrosolin@lehman.com

with a copy to:

LEHMAN COMMERCIAL PAPER INC.

Loan Portfolio Group

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention:            Craig J. Malloy

Telecopy no:        646-758-4617

E-Mail Address:  cmalloy@lehman.com

with a copy to the Syndication Agent in the case of notices delivered pursuant
to Section 6.02 (Certificates; Other Information) or Section 6.03 (Notices) at
its address set forth below; and

(e) if to the Syndication Agent:

CITICORP USA, INC.

390 Greenwich Street

New York, New York 10013

Attention:            Carl Cho

Telecopy no:        (212) 723-8547

E-Mail Address:  carl.cho@citigroup.com

 

154



--------------------------------------------------------------------------------

(f) or at such other address as shall be notified in writing (x) in the case of
the Borrower, the Administrative Agent and the Swing Line Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent. All such notices and communications shall be effective
upon personal delivery (if delivered by hand, including any overnight courier
service), when deposited in the mails (if sent by mail), or when properly
delivered (if sent by a telecommunications device or through the Internet);
provided, however, that notices and communications to the Administrative Agent
pursuant to Article II (The Commitments and Credit Extensions) or Article IX
(Agents) shall not be effective until received by the Administrative Agent.

10.03 No Waiver; Cumulative Remedies. No failure on the part of any Lender, L/C
Issuer or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by Law.

10.04 Attorney Costs, Expenses and Taxes.

(a) The Borrower agrees to pay or reimburse the each of the Agents and the
Arrangers for all reasonable costs and out-of-pocket expenses (including
Attorney Costs of the Agents and costs and out-of-pocket expenses incurred in
connection with the use of IntraLinks™ or any other Approved Electronic
Platform) incurred in connection with this Agreement or the other Loan
Documents, including (i) the development, due diligence, preparation,
negotiation, syndication, execution and interpretation of this Agreement and
each other Loan Document (whether or not the transactions contemplated hereby or
thereby are consummated), (ii) any amendment, restatement, waiver, assignment,
consent, supplement or other modification of the provisions of this Agreement
and/or the other Loan Documents and the preparation, negotiation and execution
of the same (whether or not the transactions contemplated hereby or thereby are
consummated), (iii) the consummation of the transactions contemplated by this
Agreement and the other Loan Documents, (iv) the creation, perfection or
protection of the Liens under any Loan Document (including any Attorney Costs
for local counsel in appropriate jurisdictions) and (v) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the rights and
responsibilities of each of the Agents hereunder and under the other Loan
Documents.

(b) The Borrower agrees to pay or reimburse the each of the Agents, the
Arrangers, the Foreign Currency Fronting Lender, each Syndicated Lender and each
L/C Issuer for all reasonable costs and out-of-pocket expenses (including
Attorney Costs (including costs of settlement) incurred by each such Agent, the
Arrangers, such Lender or such L/C Issuer incurred in connection with the
protection, enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement, any Loan Document or Obligation or any security
therefor (including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs of each of them.

(c) The foregoing costs and expenses in clauses (a) and (b) above shall include
all search, filing, recording and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by each of the Agents and the
cost of independent public accountants and other outside experts retained by any
Agent, the Foreign Currency Fronting Lender or any Syndicated Lender. All
amounts due under this Section 10.04 shall be payable within ten Business Days
after demand therefor.

 

155



--------------------------------------------------------------------------------

(d) The agreements in this Section 10.04 shall survive the termination of the
Commitments and the repayment, satisfaction or discharge of all Obligations.

10.05 Indemnification by the Borrower; Limitation of Liability.

(a) Indemnification. (i) The Borrower agrees to indemnify and hold harmless the
Administrative Agent, the Syndication Agent, each Co-Documentation Agent, each
Arranger, the Foreign Currency Fronting Lender, each Syndicated Lender and each
L/C Issuer and each of their respective Affiliates, and each of the directors,
officers, employees, agents, representatives, attorneys, consultants, trustees
and advisors of or to any of the foregoing (each such Person being an
“Indemnitee”) from and against any and all claims, damages, liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, disbursements
and expenses of any kind or nature (including Attorney Costs of legal advisors
to any such Indemnitee) that may be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with: (A) the execution, delivery, enforcement, performance or administration of
any Loan Document, any Transaction Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, including any
Permitted Acquisition, (B) any Commitment, Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), including any proposed use or use to consummate such
transactions contemplated thereby, including any Permitted Acquisition, or to
repay any Indebtedness in connection therewith, (C) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party, or (D) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding), whether direct, indirect, or
consequential and regardless of whether any Indemnitee is a party thereto (all
the foregoing, collectively, the “Indemnified Matters”); provided that no Loan
Party shall have any obligation under this Section 10.05 to an Indemnitee with
respect to any Indemnified Matter to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements have resulted primarily from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) any material
breach by such Indemnitee of the obligations owing by it to the Borrower under
this Agreement or the other Loan Documents, in each case, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order.

(ii) The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, each Co-Documentation Agent, the Foreign Currency Fronting Lender, the
Syndicated Lenders and each L/C Issuer for, and hold the Administrative Agent,
the Syndication Agent, each Co-Documentation Agent, the Foreign Currency
Fronting Lender, the Syndicated Lenders and each L/C Issuer harmless from and
against, any and all claims for brokerage commissions, fees and other
compensation made against the Administrative Agent, the Syndication Agent, each
Co-Documentation Agent, the Foreign Currency Fronting Lender, the Syndicated
Lenders and the L/C Issuers for any broker, finder or consultant with respect to
any agreement, arrangement or understanding made by or on behalf of any Loan
Party or any of its Subsidiaries in connection with the transactions
contemplated by this Agreement.

(iii) The Borrower, at the request of any Indemnitee, shall have the obligation
to defend against such investigation, litigation or proceeding or requested
Remedial Action and the

 

156



--------------------------------------------------------------------------------

Borrower, in any event, may participate in the defense thereof with legal
counsel of the Borrower’s choice. In the event that such Indemnitee requests the
Borrower to defend against such investigation, litigation or proceeding or
requested Remedial Action, the Borrower shall promptly do so and such Indemnitee
shall have the right to have legal counsel of its choice participate in such
defense. No action taken by legal counsel chosen by such Indemnitee in defending
against any such investigation, litigation or proceeding or requested Remedial
Action, shall vitiate or in any way impair the Borrower’s obligation and duty
hereunder to indemnify and hold harmless such Indemnitee.

(iv) The Borrower agrees that any indemnification or other protection provided
to any Indemnitee pursuant to this Agreement (including pursuant to this
Section 10.05) or any other Loan Document shall (i) survive payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.

(b) Limitation of Liability. The Borrower agrees that no Indemnitee shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
the Borrower or any of its Subsidiaries, security holders or creditors as a
result of any action taken or not taken by it arising out of, related to or
taken in connection with any Loan Document or the consummation of the
transactions contemplated thereby or the actual or proposed use of proceeds from
any Loan or Letter of Credit, except to the extent that such liability is found
in a final non-appealable judgment by a court of competent jurisdiction to have
directly resulted from the gross negligence or willful misconduct of such
Indemnitee or from any material breach by such Indemnitee of the obligations
owing by it to the Borrower under this Agreement or the other Loan Documents,
and in no event shall any Indemnitee be liable thereto for any special,
consequential, punitive or indirect damages (including any loss of profits,
business or anticipated savings). Without limitation of the foregoing, no
Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through IntraLinks™ or any other
Approved Electronic Platform utilized in connection with the credit facilities
provided hereunder.

(c) The agreements in this Section 10.05 shall survive the resignation of any
Agent, any Co-Documentation Agent, the replacement of the Foreign Currency
Fronting Lender or any Syndicated Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligations. All amounts
due under this Section 10.05 shall be payable within ten Business Days after
demand therefor. The Borrower hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

10.06 Marshalling; Payments Set Aside. None of the Administrative Agent, the
Foreign Currency Fronting Lender, any Syndicated Lender or any L/C Issuer shall
be under any obligation to marshal any assets in favor of the Borrower or any
other party or against or in payment of any or all of the Obligations. To the
extent that the Borrower makes a payment or payments to the Administrative
Agent, the Foreign Currency Fronting Lender, the Syndicated Lenders or the L/C
Issuers or any such Person receives payment from the proceeds of the Collateral
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

157



--------------------------------------------------------------------------------

10.07 Assignments and Participations.

(a) Each Syndicated Lender may sell, transfer, negotiate or assign to one or
more Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Term Loan, the
Revolving Loans, the Swing Line Loans, the Foreign Currency Loans and the
Letters of Credit); provided, however, that (i)(A) if any such assignment shall
be of the assigning Syndicated Lender’s Revolving Credit Outstandings and
Revolving Credit Commitments, such assignment shall cover the same percentage of
such Syndicated Lender’s Revolving Credit Outstandings and Revolving Credit
Commitment and (B) if any such assignment shall be of the assigning Syndicated
Lender’s Pro Rata Term Share of the Term Loan and Term Loan Commitment (if any),
such assignment shall cover the same percentage of such Syndicated Lender’s Pro
Rata Term Share of the Term Loan and Term Loan Commitment (if any), (ii) the
aggregate amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (if less than the Assignor’s entire interest) be less than
(x) in the case of the Revolving Credit Facility, $5,000,000 or an integral
multiple of $1,000,000 in excess thereof or (y) in the case of the Term Loan
Facility, $1,000,000 or an integral multiple of $1,000,000 in excess thereof,
except, in any case, (A) with the consent of the Borrower (not to be
unreasonably withheld or delayed) and the Administrative Agent or (B) if such
assignment is being made to a Syndicated Lender or an Affiliate or Approved Fund
of such Syndicated Lender, (iii) if such Eligible Assignee is not, prior to the
date of such assignment, a Syndicated Lender or an Affiliate or Approved Fund of
a Syndicated Lender, such assignment shall be subject to the prior consent of
the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld or delayed) and (iv) any assignment of a Revolving Credit
Commitment must be approved by the Administrative Agent, each L/C Issuer and the
Swing Line Lender (each such consent not to be unreasonably withheld or
delayed); and provided, further, that, notwithstanding any other provision of
this Section 10.07, the consent of the Borrower shall not be required for any
assignment occurring when any Event of Default shall have occurred and be
continuing. Any such assignment need not be ratable as among the Term Loan
Facility and the Revolving Credit Facility.

(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance, together with any Note (if the assigning Syndicated Lender’s Loans
are evidenced by a Note) subject to such assignment. Upon the execution,
delivery, acceptance and recording of any Assignment and Acceptance and, other
than in respect of assignments made pursuant to Section 3.07 (Substitution of
Lenders) and Section 10.01(c) (Amendments, Etc.), the receipt by the
Administrative Agent from the assignee (other than CUSA or its Affiliates) of an
assignment fee in the amount of $3,500 from and after the effective date
specified in such Assignment and Acceptance (provided that in respect of
multiple contemporaneous assignments by any Lender to its Approved Funds, such
assignment fee shall be in an amount equal to (x) $3,500 for the first such
assignment to an Approved Fund of such Lender and (y) $250 for each additional
contemporaneous assignment to such Approved Funds of such Lender), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Syndicated Lender, and if such Syndicated Lender were an L/C Issuer, of such L/C
Issuer hereunder and thereunder, and (ii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (except for
those surviving the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).

 

158



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain at its address referred to in
Section 10.02 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recording of the names and
addresses of the Lenders and the Commitments of and principal amount of the
Loans and L/C Obligations owing to each Lender from time to time (the
“Register”). Any assignment pursuant to this Section 10.07 shall not be
effective until such assignment is recorded in the Register. The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrower, the Administrative Agent or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(d) Notwithstanding anything to the contrary contained in clause (b) above, the
Loans (including the Notes evidencing such Loans) are registered obligations and
the right, title, and interest of the Lenders and their assignees in and to such
Loans shall be transferable only upon notation of such transfer in the Register.
A Note shall only evidence the Lender’s or an assignee’s right title and
interest in and to the related Loan, and in no event is any such Note to be
considered a bearer instrument or obligation. This Section 10.07 shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (or any successor provisions of the Internal Revenue
Code or such regulations). Solely for purposes of this and for tax purposes
only, the Administrative Agent shall act as the Borrower’s agent for purposes of
maintaining such notations of transfer in the Register.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Syndicated Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower. Within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by such assignee, execute and deliver to the Administrative Agent new
Notes to the order of such assignee in an amount equal to the Commitments and
Loans assumed by such assignee pursuant to such Assignment and Acceptance and,
if the assigning Syndicated Lender has surrendered any Note for exchange in
connection with the assignment and has retained Commitments or Loans hereunder,
new Notes to the order of the assigning Syndicated Lender in an amount equal to
the Commitments and Loans retained by it hereunder. Such new Notes shall be
dated the same date as the surrendered Notes and be in substantially the form of
Exhibit C-1 (Form of Term Loan Note), Exhibit C-2 (Form of Revolving Loan Note)
or Exhibit C-3 (Form of Swing Line Note) as applicable.

(f) In addition to the other assignment rights provided in this Section 10.07,
each Syndicated Lender may (i) grant to a Special Purpose Vehicle the option to
make all or any part of any Loan that such Syndicated Lender would otherwise be
required to make hereunder and the exercise of such option by any such Special
Purpose Vehicle and the making of Loans pursuant thereto shall satisfy (once and
to the extent that such Loans are made) the obligation of such Syndicated Lender
to make such Loans thereunder, provided, however, that nothing herein shall
constitute a commitment or an offer to commit by such a Special Purpose Vehicle
to make Loans hereunder and no such Special Purpose Vehicle shall be liable for
any indemnity or other Obligation (other than the making of Loans for which such
Special Purpose Vehicle shall have exercised an option, and then only in
accordance with the relevant option agreement), and (ii) pledge or assign, as
collateral or otherwise, any of its rights under this Agreement, whether now
owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (x) any Federal Reserve Bank pursuant to Regulation A
of the FRB without notice to or consent of the Borrower or the Administrative
Agent, (y) any trustee or other designated representative, in each case for the
benefit of the holders of such Syndicated Lender’s securities and (z) to any
Special Purpose Vehicle

 

159



--------------------------------------------------------------------------------

to which such Syndicated Lender has granted an option pursuant to clause
(i) above; and provided, further, that no such assignment or grant shall release
such Syndicated Lender from any of its obligations hereunder except as expressly
provided in clause (i) above. Each party hereto acknowledges and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any such Special Purpose
Vehicle, such party shall not institute against, or join any other Person in
instituting against, any Special Purpose Vehicle that has been granted an option
pursuant to this clause (f) any bankruptcy, reorganization, insolvency or
liquidation proceeding (such agreement shall survive the payment in full of the
Obligations).

(g) Each Syndicated Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loan,
Revolving Loans, Swing Line Loans, Foreign Currency Loans and Letters of
Credit). The terms of such participation shall not, in any event, require the
participant’s consent to any amendments, waivers or other modifications of any
provision of any Loan Documents, the consent to any departure by any Loan Party
therefrom, or to the exercising or refraining from exercising any powers or
rights such Syndicated Lender may have under or in respect of the Loan Documents
(including the right to enforce the obligations of the Loan Parties), except if
any such amendment, waiver or other modification or consent would (i) reduce the
amount, or postpone any date fixed for, any amount (whether of principal,
interest or fees) payable to such participant under the Loan Documents, to which
such participant would otherwise be entitled under such participation or
(ii) result in the release of all or substantially all of the Collateral other
than in accordance with Section 9.11 (Collateral and Guaranty Matters). In the
event of the sale of any participation by any Syndicated Lender, (w) such
Syndicated Lender’s obligations under the Loan Documents shall remain unchanged,
(x) such Syndicated Lender shall remain solely responsible to the other parties
for the performance of such obligations, (y) such Syndicated Lender shall remain
the holder of such Obligations for all purposes of this Agreement and (z) the
Borrower, the Administrative Agent and the other Syndicated Lenders shall
continue to deal solely and directly with such Syndicated Lender in connection
with such Syndicated Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Section 3.01 (Taxes),
Section 3.02 (Illegality) and Section 3.04(b) (Increased Cost and Reduced
Return; Capital Adequacy) as if it were a Syndicated Lender; provided, however,
that anything herein to the contrary notwithstanding, the Borrower shall not, at
any time, be obligated to make under Section 3.01 (Taxes), Section 3.02
(Illegality) and Section 3.04(b) (Increased Cost and Reduced Return; Capital
Adequacy) to the participants in the rights and obligations of any Syndicated
Lender (together with such Syndicated Lender) any payment in excess of the
amount the Borrower would have been obligated to pay to such Syndicated Lender
in respect of such interest had such participation not been sold.

(h) Any L/C Issuer may at any time assign its rights and obligations hereunder
to any other Syndicated Lender by an instrument in form and substance
satisfactory to the Borrower, the Administrative Agent, such L/C Issuer and such
Syndicated Lender. If any L/C Issuer ceases to be a Syndicated Lender hereunder
by virtue of any assignment made pursuant to this Section 10.07, then, as of the
effective date of such cessation, such L/C Issuer’s obligations to issue Letters
of Credit pursuant to Section 2.04 (Letters of Credit) shall terminate and such
L/C Issuer shall be an L/C Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.

10.08 Confidentiality. Each Lender and the Administrative Agent agree to keep
information obtained by it pursuant hereto and the other Loan Documents
confidential in accordance with reasonable customary practices and agrees that
it shall only use such information in connection with the transactions
contemplated by this Agreement and not disclose any such information other than
(a) to such Lender’s or the Administrative Agent’s, as the case may be,
employees, directors, attorneys, accountants, trustees,

 

160



--------------------------------------------------------------------------------

advisors, representatives and agents that are or are expected to be involved in
the evaluation of such information in connection with the transactions
contemplated by this Agreement and are advised of the confidential nature of
such information, (b) to the extent such information presently is or hereafter
becomes available to such Lender or the Administrative Agent, as the case may
be, on a non-confidential basis from a source other than the Borrower or any
Guarantor, (c) to the extent disclosure is required by law, regulation or
judicial order or requested or required by bank regulators or auditors or (d) to
current or prospective assignees, participants and Special Purpose Vehicles
grantees of any option described in Section 10.07 (Assignments and
Participations), in each case to the extent such assignees, participants or
grantees agree to be bound by the provisions of this Section 10.08.
Notwithstanding any other provision in this Agreement, each Agents, each Lender
and each L/C Issuer may disclose without limitation of any kind, any information
with respect to the “tax treatment” and “tax structure” (in each case, within
the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby) and all materials of any kind (including opinions or other
tax analyses) that are provided to such Agent, such Lender or such L/C Issuer,
as the case may be, relating to such tax treatment and tax structure; provided
that with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transaction as
well as other information, this sentence shall only apply to such portions of
the document or similar item that relate to the tax treatment or tax structure
of the Loans, Letters of Credit and transactions contemplated by this Agreement
and the other Loan Documents.

10.09 Right of Setoff. Upon the occurrence and during the continuance of any
Event of Default, each Lender and each Affiliate of a Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or its Affiliates to or for the credit or the account
of the Borrower against any and all of the Obligations now or hereafter existing
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and even though such Obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such setoff and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 10.09 are in addition
to the other rights and remedies (including other rights of setoff) that such
Lender may have.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

10.11 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all parties
shall be lodged with the Borrower and the Administrative Agent.

 

161



--------------------------------------------------------------------------------

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided, that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

10.14 Severability. Any provision of this Agreement and the other Loan Documents
to which the Borrower is a party that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15 Tax Forms.

(a) (i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of (A) either (I) IRS Form W-8BEN or any successor
thereto relating to such Non-U.S. Lender and entitling it to an exemption from,
or reduction of, withholding tax (including any exemption pursuant to
Section 881(c) of the Code) on all payments to be made to such Person by the
Borrower pursuant to this Agreement) or (II) IRS Form W-8ECI or any successor
thereto relating to all payments to be made to such Non-U.S. Lender by the
Borrower pursuant to this Agreement or such other evidence satisfactory to the
Borrower and the Administrative Agent that such Non-U.S. Lender is entitled to
an exemption from, or reduction of, U.S. withholding tax and (B) in the case of
any Lender claiming an exemption from, or reduction of, withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, such Non-U.S. Lender shall also provide a certificate of such
Non-U.S. Lender is not (I) a “bank” for purposes of Section 881(c)(3)(B) of the
Code, (II) a 10% shareholder (within the meaning of Section 881(c)(3)(B) of the
Code) of the Borrower or any Subsidiary or (3) a controlled foreign corporation
related to the Borrower or any Subsidiary (within the meaning of
Section 881(c)(3)(C) of the Code). Thereafter and from time to time, each such
Non-U.S. Lender shall (A) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Non-U.S. Lender by the Borrower pursuant to this Agreement,
(B) promptly notify the Administrative Agent of

 

162



--------------------------------------------------------------------------------

any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person.

(ii) Each Non-U.S. Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Non-U.S. Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in its reasonable
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Lender as set forth above, to establish the
portion of any such sums paid or payable with respect to which such Lender acts
for its own account that is not subject to U.S. withholding tax, and (B) two
duly signed completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Lender is not acting for its own account with respect to a
portion of any such sums payable to such Lender.

(iii) The Borrower shall not be required to pay any additional amount to any
Non-U.S. Lender under Section 3.01(a) (Taxes) (A) with respect to any Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an IRS Form
W-8IMY pursuant to this Section 10.15(a) or (B) if such Lender shall have failed
to satisfy the foregoing provisions of this Section 10.15(a); provided that if
such Lender shall have satisfied the requirements of this Section 10.15(a) on
the date such Lender became a Lender or ceased to act for its own account with
respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01(a) (Taxes) in the event that, as a result of any change
in any applicable Law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender or other Person for
the account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.15(a).

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of

 

163



--------------------------------------------------------------------------------

the Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation of the Administrative Agent.

10.16 Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
such Lender or L/C Issuer has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and L/C Issuer and, in each case, their respective successors and
assigns; provided, however, that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders

10.17 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

10.18 Submission to Jurisdiction; Service of Process.

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each Person party hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

(b) Nothing contained in this Section 10.18 shall affect the right of any Person
party hereto to serve process in any manner permitted by law or commence legal
proceedings or otherwise proceed against any other Person party hereto in any
other jurisdiction.

(c) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars or in a Denomination Currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars or such Denomination Currency, as the case may be, with such
other currency at the spot rate of exchange quoted by the Administrative Agent
at 11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars or such Denomination Currency for
delivery two Business Days thereafter. The obligation of the Borrower in respect
of any such sum due from it to the Administrative Agent, the Foreign Currency
Fronting Lender or any other Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or Foreign Currency Fronting Lender in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.

 

164



--------------------------------------------------------------------------------

10.19 Application of Gaming Regulations. This Agreement and the other Loan
Documents are subject to Gaming Laws applicable to the Borrower and its
Subsidiaries with respect to Gaming Authorizations that the Borrower and its
Subsidiaries are required to hold in connection with their respective
businesses. Without limiting the foregoing, each of the Lenders and the Secured
Parties acknowledges that (i) it is subject to being called forward by the
Gaming Authorities, in their discretion, for licensing or a finding of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable provisions of Gaming Laws applicable to the Borrower and its
Subsidiaries with respect to Gaming Authorizations that the Borrower and its
Subsidiaries are required to hold in connection with their respective
businesses, and only to the extent that required approvals (including prior
approvals) are obtained from the requisite Gaming Authorities. Each of the
Lenders and the Secured Parties agrees to cooperate with the Gaming Authorities
in connection with the provision of such documents and other information as may
be requested by such Gaming Authorities relating to the Borrower and its
Subsidiaries or to the Loan Documents. The provisions of this Section 10.19
shall apply mutatis mutandis to all existing Loan Documents.

10.20 Patriot Act. The Agents and the Lenders hereby notify the Borrower that
pursuant to the requirements of the Patriot Act, each Lender is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address, tax identification number and other
information regarding the Borrower that will allow such Lender to identify the
Borrower in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to each Lender.

10.21 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto, except when used to
reference a section. Any reference to the number of a clause, sub-clause or
subsection hereof immediately followed by a reference in parenthesis to the
title of the Section containing such clause, sub-clause or subsection is a
reference to such clause, sub-clause or subsection and not to the entire
Section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such Section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a Section (but not to any clause, sub-clause or subsection
thereof) is followed immediately by a reference in parenthesis to the title of a
Section, the title reference shall govern in case of direct conflict absent
manifest error.

10.22 Waiver of Right to Trial by Jury. Each of the Administrative Agent, the
Syndication Agent, the Lenders, the L/C Issuers and the Borrower irrevocably
waives trial by jury in any action or proceeding with respect to this Agreement
or any other Loan Document.

10.23 Entire Agreement. This Agreement, together with all of the other Loan
Documents and all certificates and documents delivered hereunder or thereunder,
embodies the entire agreement of the parties and supersedes all prior agreements
and understandings relating to the subject matter hereof.

[Signatures on following pages.]

 

165



--------------------------------------------------------------------------------

SIGNATURE PAGES TO BE PROVIDED SEPARATELY